Exhibit 10.1

EXECUTION COPY

$665,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 1, 2006 among

NTELOS INC.

as Borrower

and

THE SUBSIDIARY GUARANTORS NAMED HEREIN

as Subsidiary Guarantors

and

THE INITIAL LENDERS, INITIAL ISSUING BANK AND

SWING LINE BANK NAMED HEREIN

as Initial Lenders, Initial Issuing Bank and Swing Line Bank

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent

and

MORGAN STANLEY & CO. INCORPORATED

as Collateral Agent

 

--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.

as Sole Lead Arranger and Sole Bookrunner in connection

with the Term B-1 Facility and the Amendment and

Restatement

and

MORGAN STANLEY SENIOR FUNDING, INC.

and

BEAR, STEARNS & CO. INC.

as Original Joint Lead Arrangers and Original Joint Bookrunners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

  

SECTION 1.01. Certain Defined Terms

   2

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions

   28

SECTION 1.03. Accounting Terms

   28

SECTION 1.04. Currency Equivalents Generally

   28

SECTION 1.05. Deemed References

   29

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

  

SECTION 2.01. The Advances and the Letters of Credit

   29

SECTION 2.02. Making the Advances

   31

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit

   33

SECTION 2.04. Repayment of Advances

   35

SECTION 2.05. Termination or Reduction of the Commitments

   36

SECTION 2.06. Prepayments

   37

SECTION 2.07. Interest

   38

SECTION 2.08. Fees

   39

SECTION 2.09. Conversion of Advances

   39

SECTION 2.10. Increased Costs, Etc.

   40

SECTION 2.11. Payments and Computations

   42

SECTION 2.12. Taxes

   44

SECTION 2.13. Sharing of Payments, Etc.

   47

SECTION 2.14. Use of Proceeds

   48

SECTION 2.15. Defaulting Lenders

   48

SECTION 2.16. Evidence of Debt

   50

ARTICLE III CONDITIONS OF EFFECTIVENESS, LENDING AND ISSUANCES OF LETTERS OF
CREDIT

  

SECTION 3.01. Conditions Precedent to Restatement Extension of Credit

   51

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance and Renewal

   54

SECTION 3.03. Determinations Under Section 3.01

   54

ARTICLE IV REPRESENTATIONS AND WARRANTIES

  

SECTION 4.01. Representations and Warranties of the Borrower

   55

ARTICLE V COVENANTS OF THE BORROWER

  

SECTION 5.01. Affirmative Covenants

   60

SECTION 5.02. Negative Covenants

   66

SECTION 5.03. Reporting Requirements

   75

SECTION 5.04. Financial Covenants

   78

ARTICLE VI EVENTS OF DEFAULT

  

SECTION 6.01. Events of Default

   79



--------------------------------------------------------------------------------

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default

   81

ARTICLE VII THE AGENTS

  

SECTION 7.01. Authorization and Action

   82

SECTION 7.02. Agents’ Reliance, Etc.

   83

SECTION 7.03. MS and Affiliates

   83

SECTION 7.04. Lender Party Credit Decision

   84

SECTION 7.05. Indemnification

   84

SECTION 7.06. Successor Agents

   85

ARTICLE VIII GUARANTY

  

SECTION 8.01. Guaranty; Limitation of Liability

   85

SECTION 8.02. Guaranty Absolute

   86

SECTION 8.03. Waivers and Acknowledgments

   87

SECTION 8.04. Subrogation

   88

SECTION 8.05. Guaranty Supplements

   88

SECTION 8.06. Subordination

   89

SECTION 8.07. Continuing Guaranty; Assignments

   89

ARTICLE IX MISCELLANEOUS

  

SECTION 9.01. Amendments, Etc.

   90

SECTION 9.02. Notices, Etc.

   91

SECTION 9.03. No Waiver; Remedies

   92

SECTION 9.04. Costs and Expenses

   93

SECTION 9.05. Right of Set-off

   94

SECTION 9.06. Binding Effect

   94

SECTION 9.07. Assignments and Participations

   94

SECTION 9.08. Execution in Counterparts

   98

SECTION 9.09. No Liability of the Issuing Bank

   98

SECTION 9.10. Confidentiality

   98

SECTION 9.11. Release of Collateral, Etc.

   99

SECTION 9.12. Affirmation of Subsidiary Guarantors

   99

SECTION 9.13. Patriot Act Notice

   99

SECTION 9.14. Jurisdiction, Etc.

   99

SECTION 9.15. Governing Law

   100

SECTION 9.16. No Novation

   100

SECTION 9.17. Waiver of Jury Trial

   101

 

ii



--------------------------------------------------------------------------------

SCHEDULES       Schedule I    -   

Commitments and Applicable Lending Offices

Schedule II    -   

Subsidiary Guarantors

Schedule III    -   

Immaterial Subsidiaries

Schedule 4.01(b)    -   

Subsidiaries

Schedule 4.01(d)    -   

Authorizations, Approvals, Actions, Notices and Filings

Schedule 4.01(p)    -   

Plans and Multiemployer Plans

Schedule 4.01(q)    -   

Environmental Disclosure

Schedule 4.01(r)    -   

Open Years; State and Local Examinations

Schedule 4.01(t)    -   

Existing Debt

Schedule 4.01(u)    -   

Surviving Debt

Schedule 4.01(v)    -   

Liens

Schedule 4.01(w)    -   

Owned Real Property

Schedule 4.01(x)(i)    -   

Leased Real Property (Lessee)

Schedule 4.01(x)(ii)    -   

Leased Real Property (Lessor)

Schedule 4.01(y)    -   

Investments

Schedule 4.01(z)    -   

Intellectual Property

EXHIBITS

Exhibit A-1    -   

Form of Revolving Credit Note

Exhibit A-2    -   

Form of Term B-1 Note

Exhibit B    -   

Form of Notice of Borrowing

Exhibit C    -   

Form of Assignment and Acceptance

Exhibit D    -   

Form of Security Agreement

Exhibit E    -   

[Reserved]

Exhibit F    -   

Form of Mortgage

Exhibit G    -   

Form of Guaranty Supplement

Exhibit H    -   

Form of Solvency Certificate

Exhibit I    -   

Form of Opinion of Counsel to the Loan Parties

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of June 1,
2006 among NTELOS INC., a Virginia corporation (the “Borrower”), the Subsidiary
Guarantors (as hereinafter defined), the Lenders (as hereinafter defined), the
Issuing Bank (as hereinafter defined), the Swing Line Bank (as hereinafter
defined), MORGAN STANLEY & CO. INCORPORATED, as collateral agent (together with
any successor collateral agent appointed pursuant to Article VII, the
“Collateral Agent”) for the Secured Parties (as hereinafter defined) and MORGAN
STANLEY SENIOR FUNDING, INC. (“MS”), as administrative agent (together with any
successor administrative agent appointed pursuant to Article VII, the
“Administrative Agent” and, together with the Collateral Agent, the “Agents”)
for the Lender Parties (as hereinafter defined).

PRELIMINARY STATEMENTS:

(1) The Borrower, the Subsidiary Guarantors, MS, as administrative agent, and
the other agents and lenders named therein (such lenders being the
“Pre-Restatement Lenders”) are party to (i) a First Lien Credit Agreement dated
as of February 24, 2005 (the “Original Credit Agreement”) pursuant to which
certain lenders party thereto (the “Existing Term B Lenders”) have made a term B
loan in the amount of $400,000,000 to the Borrower (the “Existing Term B
Facility”) and (ii) a Second Lien Credit Agreement (as hereinafter defined)
pursuant to which the lenders party thereto have made a term loan in the amount
of $225,000,000 to the Borrower (the “Existing Second Lien Facility”).

(2) The Borrower desires to (i) amend and restate (the “Restatement”) the
Original Credit Agreement, (ii) increase the aggregate amount of the Existing
Term B Facility to $630,000,000, (iii) refinance Existing Term B Advances with a
new class of Term B-1 Advances under this Agreement (the “Term B Refinancing”)
and (iv) to refinance the Existing Second Lien Facility (the “Second Lien
Refinancing”, and together with the Term B Refinancing the “Refinancing”). The
Restatement and the Refinancing are collectively referred to herein as the
“Transaction”; capitalized terms used in these recitals but not otherwise
defined shall be used herein as defined in this Agreement.

(3) Each Existing Term B Lender who executes and delivers this Agreement shall
be deemed, upon the Restatement Effective Date, to have exchanged (a) its
Existing Term B Commitment (which Existing Term B Commitment shall thereafter be
deemed terminated) for a Term B-1 Commitment in the same aggregate principal
amount as its Existing Term B Commitment and (b) its Existing Term B Advance for
a Term B-1 Advance in the same aggregate principal amount as its Existing Term B
Advance. Each such Existing Term B Lender shall thereafter become a Term B-1
Lender.

(4) Each Person who executes and delivers this Agreement as an Additional
Term B-1 Lender will make, on the Restatement Effective Date, an Additional Term
B-1 Advance to the Borrower, the aggregate proceeds of which will be used by the
Borrower (i) to refinance in full Existing Term B Advances of Existing Term B
Lenders, if any, who do not execute and deliver this Agreement, it being
understood that, prior to the Restatement Effective Date, an Additional Term B-1
Lender may be an Existing Term B Lender, (ii) to consummate the Second Lien
Refinancing and (iii) to pay fees and expenses relating to the Transaction.

(5) On the Restatement Effective Date, the Borrower shall pay to each Existing
Term B Lender all accrued and unpaid interest on Existing Term B Advances, to
but excluding the Restatement Effective Date.

(6) MS shall act as lead arranger and sole bookrunner for this Agreement.



--------------------------------------------------------------------------------

(7) The Borrower, the Subsidiary Guarantors, the Pre-Restatement Lenders
signatory hereto, the Additional Term B-1 Lenders and the Administrative Agent
have agreed to amend and restate the Original Credit Agreement in its entirety
to read as set forth in this Amended and Restated Credit Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree that the Original
Credit Agreement is hereby amended and restated in full as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Additional Term B-1 Advance” has the meaning specified in Section 2.01(a)(ii).

“Additional Term B-1 Borrowing” means a borrowing consisting of simultaneous
Additional Term B-1 Advances of the same Type made by the Additional Term B-1
Lenders.

“Additional Term B-1 Commitment” means, with respect to any Additional Term B-1
Lender, the commitment of such Additional Term B-1 Lender to make Additional
Term B-1 Advances on the Restatement Effective Date, in an amount set forth next
to the name of such Additional Term B-1 Lender on Schedule I hereto. The
aggregate amount of the Additional Term B-1 Commitments shall equal an amount
equal to (i) the aggregate principal amount of the Existing Term B Facility
immediately prior to the Restatement Effective Date plus $235,000,000 minus
(ii) the aggregate amount of Term B-1 Commitments of Existing Term B Lenders
that execute and deliver this Agreement on or prior to the Restatement Effective
Date.

“Additional Term B-1 Lender” means a Person with an Additional Term B-1
Commitment to make Additional Term B-1 Advances to the Borrower on the
Restatement Effective Date, it being understood that an Additional Term B-1
Lender may be an Existing Term B Lender.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Lender Parties from time
to time.

“Advance” means a Term B-1 Advance, a Revolving Credit Advance, a Swing Line
Advance or a Letter of Credit Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or

 

2



--------------------------------------------------------------------------------

cause the direction of the management and policies of such Person, whether
through the ownership of Voting Interests, by contract or otherwise.

“Agents” has the meaning specified in the recital of parties to this Agreement.

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to: (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party”,
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party party to such Hedge Agreement determined by
the Administrative Agent based on the settlement price of such Hedge Agreement
on such date of determination; or (c) in all other cases, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

“Applicable Margin” means (a) in respect of the Revolving Credit Facility, a
percentage per annum determined by reference to the Leverage Ratio as set forth
below:

 

Leverage Ratio

  

Eurodollar Rate

Advances

   

Base Rate

Advances

 

Level I

5.5:1.0 or higher

   3.00 %   2.00 %

Level II

lower than 5.5:1.0 but equal to or higher than 5.0:1.0

   2.75 %   1.75 %

Level III

lower than 5.0:1.0 but equal to or higher than 4.5:1.0

   2.50 %   1.50 %

Level IV

lower than 4.5:1.0 but equal to or higher than 4.0:1.0

   2.00 %   1.00 %

Level V

lower than 4.0:1.0

   1.75 %   0.75 %

 

3



--------------------------------------------------------------------------------

, (b) in respect of the Swing Line Facility, a percentage per annum determined
by reference to the Leverage Ratio as set forth above for Base Rate Advances and
(c) in respect of the Term B-1 Facility, (i) until the date any change in the
Applicable Margin shall be effective as described in clause (A) of the proviso
to this definition, 1.25% per annum for Base Rate Advances and 2.25% per annum
for Eurodollar Rate Advances and (ii) thereafter, (x) if the Leverage Ratio
exceeds 4.0:1.0, 1.50% per annum for Base Rate Advances and 2.50% per annum for
Eurodollar Rate Advances and (y) if the Leverage Ratio is equal to or less than
4.0:1.0, 1.25% per annum for Base Rate Advances and 2.25% per annum for
Eurodollar Rate Advances. The Applicable Margin for each Base Rate Advance shall
be determined by reference to the Leverage Ratio in effect from time to time and
the Applicable Margin for each Eurodollar Rate Advance (in the case of the
Revolving Credit Facility and the Term B-1 Facility) shall be determined by
reference to the Leverage Ratio in effect on the first day of each Interest
Period for such Advance; provided, however, that (A) no change in the Applicable
Margin shall be effective until three Business Days after the date on which the
Administrative Agent receives the financial statements required to be delivered
pursuant to Section 5.03(b) or (c), as the case may be, and a certificate of the
Chief Financial Officer of the Borrower demonstrating such Leverage Ratio and
(B) the Applicable Margin shall be at Level I in the case of the Revolving
Credit Facility and the Swing Line Facility and at the level described in clause
(c)(ii)(x) above in the case of the Term B-1 Facility for so long as the
Borrower has not submitted to the Administrative Agent the information described
in clause (A) of this proviso as and when required under Section 5.03(b) or
(c), as the case may be.

“Appropriate Lender” means, at any time, with respect to (a) any of the Term B-1
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility at such time, (b) the Letter of Credit Facility,
(i) the Issuing Bank and (ii) if the other Revolving Credit Lenders have made
Letter of Credit Advances pursuant to Section 2.03(c) that are outstanding at
such time, each such other Revolving Credit Lender and (c) the Swing Line
Facility, (i) the Swing Line Bank and (ii) if the other Revolving Credit Lenders
have made Swing Line Advances pursuant to Section 2.02(b) that are outstanding
at such time, each such other Revolving Credit Lender.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender
Party, (ii) an Affiliate of a Lender Party or (iii) an entity or an Affiliate of
an entity that administers or manages a Lender Party.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07 or the definition of “Eligible Assignee”),
and accepted by the Administrative Agent, in accordance with Section 9.07 and in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(f)
or Title II, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

 

4



--------------------------------------------------------------------------------

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a) the rate of interest published by the Wall Street Journal, from time to
time, as the prime rate; and

(b)  1/2 of 1% per annum above the Federal Funds Rate.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means the account of the Borrower specified by the Borrower
in writing to the Administrative Agent from time to time.

“Borrowing” means a Term B-1 Borrowing, a Revolving Credit Borrowing or a Swing
Line Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
or any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a Consolidated balance
sheet of such Person or have a useful life of more than one year plus (b) the
aggregate principal amount of all Debt (including Obligations under Capitalized
Leases) assumed or incurred in connection with any such expenditures. For
purposes of this definition, the purchase price of equipment that is purchased
simultaneously with the trade in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount of such purchase price less the credit granted by the seller of
such equipment for the equipment being traded in at such time or the amount of
such proceeds, as the case may be.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens other than Liens
created under the Collateral Documents and having a maturity of not greater than
180 days from the date of acquisition thereof: (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
Lender Party or a member of the Federal Reserve System, which issues (or the
parent of which issues) commercial paper rated at least “Prime-1” (or the then
equivalent grade) by Moody’s Investors Service, Inc. or “A-1” (or the then
equivalent grade) by Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., is organized under the laws of the United States or any State thereof and
has combined capital and surplus of at least $1 billion or (c) Investments,
classified in accordance with GAAP as Current Assets of the

 

5



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a) and
(b) of this definition.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means an entity that is a controlled foreign corporation under Section 957
of the Internal Revenue Code.

“Change of Control” means the occurrence of the following:

(a) the Investors shall cease to control, directly or indirectly, at least a
majority of the combined voting power of all Voting Interests of the Borrower
and (b) (A) any Person or two or more Persons acting in concert (other than the
Investors and their respective Affiliates) shall have acquired beneficial
ownership (within the meaning of Rule 13d 3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Interests of the Borrower (or other securities convertible into such
Voting Interests) representing 50% or more of the combined voting power of all
Voting Interests of the Borrower, or (B) during any period of up to 24
consecutive months, commencing after the date of this Agreement, Continuing
Directors shall cease for any reason to constitute a majority of the board of
directors of the Borrower, or (C) any Person or two or more Persons acting in
concert (other than the Investors and their respective Affiliates) shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that has resulted in its or their acquisition of control over Voting
Interests of the Borrower (or other securities convertible into such Voting
Interests) representing 50% or more of the combined voting power of all Voting
Interests of the Borrower.

“Collateral” means all “Collateral” and “Mortgaged Property” referred to in the
Collateral Documents and all other property that is subject to any Lien in favor
of the Collateral Agent for the benefit of the Secured Parties.

“Collateral Account” has the meaning specified in Section 5.01(u).

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

“Collateral Agent’s Office” means, with respect to the Collateral Agent or any
successor Collateral Agent, the office of such Agent as such Agent may from time
to time specify to the Borrower and the Administrative Agent.

“Collateral Documents” means the Security Agreement, the Mortgages, the
Intellectual Property Security Agreement, each of the collateral documents,
instruments and agreements delivered pursuant to Section 5.01(j), and each other
agreement that creates a Lien in favor of the Collateral Agent for the benefit
of the Secured Parties.

“Commitment” means a Term B-1 Commitment, an Additional Term B-1 Commitment, a
Revolving Credit Commitment or a Letter of Credit Commitment.

 

6



--------------------------------------------------------------------------------

“Communications” has the meaning specified in Section 9.02.

“Communications Act” shall mean the Communications Act of 1934, and any similar
or successor federal statute, and the rules and regulations of the FCC
thereunder, all as amended and as the same may be in effect from time to time.

“Confidential Information” means financial information and any other information
that any Loan Party furnishes to any Agent or any Lender Party in a writing
designated as confidential, but does not include any such information that is or
becomes generally available to the public (other than as a result of a breach by
such Agent or any Lender of its Obligations hereunder) or that is or becomes
available to such Agent or such Lender Party from a source other than the Loan
Parties that is not, to the best of such Agent’s or such Lender Party’s
knowledge, acting in violation of a confidentiality agreement with a Loan Party.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Continuing Directors” means the directors of the Borrower on the Restatement
Effective Date and each other director if, in each case, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by at least a majority of the then Continuing Directors or by the Investors.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

“Convertible Securities” of any Person means securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
other acquisition from such Person of such shares (or such other interests).

 

7



--------------------------------------------------------------------------------

“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves against such assets in each case in which a reserve is proper in
accordance with GAAP.

“Current Liabilities” of any Person means (a) all Debt of such Person that by
its terms is payable on demand or matures within one year after the date of
determination (excluding any Debt renewable or extendible, at the option of such
Person, to a date more than one year from such date or arising under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date) and (b) all other
items (including taxes accrued as estimated) that in accordance with GAAP would
be classified as current liabilities of such Person.

“Debt” of any Person means, without duplication, (a) all Debt for Borrowed Money
of such Person, (b) all Obligations of such Person for the deferred purchase
price of property or services (other than trade payables not overdue by more
than 60 days incurred in the ordinary course of such Person’s business), (c) all
Obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all Obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Obligations of such Person as lessee under
Capitalized Leases, (f) all Obligations of such Person under acceptance, letter
of credit or similar facilities, (g) all Obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interests in such Person or any other Person or any warrants, rights or options
to acquire such Equity Interests, valued, in the case of Redeemable Preferred
Interests, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, (h) all Obligations of such Person in respect
of Hedge Agreements, valued at the Agreement Value thereof, (i) all Contingent
Obligations and Off-Balance Sheet Obligations of such Person and (j) all
indebtedness and other payment Obligations referred to in clauses (a) through
(i) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations.

“Debt for Borrowed Money” of any Person means, at any date of determination, all
items that, in accordance with GAAP, would be classified as indebtedness on a
Consolidated balance sheet of such Person at such date.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the expiration of any applicable cure period or the
requirement that notice be given or both.

“Default Interest” has the meaning set forth in Section 2.07(b).

“Defaulted Advance” means, with respect to any Lender Party at any time, the
portion of any Advance required to be made by such Lender Party to the Borrower
pursuant to Section 2.01 or 2.02 at or prior to such time that has not been made
by such Lender Party or by the Administrative Agent for the account of such
Lender Party pursuant to Section 2.02(e) as of such time. In the event that a
portion of a Defaulted Advance shall be deemed made pursuant to Section 2.15(a),
the remaining portion of such Defaulted Advance shall be considered a Defaulted

 

8



--------------------------------------------------------------------------------

Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to any Agent or any other Lender
Party hereunder or under any other Loan Document at or prior to such time that
has not been so paid as of such time, including, without limitation, any amount
required to be paid by such Lender Party to (a) the Swing Line Bank pursuant to
Section 2.02(b) to purchase a portion of a Swing Line Advance made by the Swing
Line Bank, (b) the Issuing Bank pursuant to Section 2.03(c) to purchase a
portion of a Letter of Credit Advance made by the Issuing Bank, (c) the
Administrative Agent pursuant to Section 2.02(e) to reimburse the Administrative
Agent for the amount of any Advance made by the Administrative Agent for the
account of such Lender Party, (d) any other Lender Party pursuant to
Section 2.13 to purchase any participation in Advances owing to such other
Lender Party and (e) any Agent or the Issuing Bank pursuant to Section 7.05 to
reimburse such Agent or the Issuing Bank for such Lender Party’s ratable share
of any amount required to be paid by the Lender Parties to such Agent or the
Issuing Bank as provided therein. In the event that a portion of a Defaulted
Amount shall be deemed paid pursuant to Section 2.15(b), the remaining portion
of such Defaulted Amount shall be considered a Defaulted Amount originally
required to be paid hereunder or under any other Loan Document on the same date
as the Defaulted Amount so deemed paid in part.

“Defaulting Lender” means, at any time, any Lender Party that, at such time,
(a) owes a Defaulted Advance or a Defaulted Amount or (b) shall take any action
or be the subject of any action or proceeding of a type described in
Section 6.01(f).

“Distributable Cash Flow” of any Teleco for any calendar month means, to the
extent a positive number, (a) all cash amounts received by or on behalf of such
Teleco in such calendar month, minus (b) all operating expenses paid by or on
behalf of and Capital Expenditures made by such Teleco during such calendar
month; provided, however, that the Telecos shall be permitted to retain up to
$6,000,000 in the aggregate at any one time as reserves for operating expenses,
Capital Expenditures and other contingencies.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

“EBITDA” means, at any date of determination, determined on a Consolidated
basis, (a) the sum, without duplication, of (i) net income (or net loss),
(ii) interest expense, (iii) income tax expense, (iv) depreciation expense,
(v) amortization and accretion expense, (vi) any other non-cash expenses,
charges or losses or infrequent, unusual or extraordinary items reducing net
income (excluding any such expense, charge, loss or item that constitutes an
accrual of or a reserve for cash charges for any future period), (vii) losses
from the disposal or impairment of property and equipment and other long-term
assets, including goodwill, intangibles and Spectrum, (viii) the amount of
management fees and expenses permitted by Section 5.02(g)(iii) and expensed
during such period, (ix) fees and other expenses of the Lenders and the Agents
and their advisors in connection with the Original Credit Agreement and the
Facilities, (x) fees and expenses directly relating to the Transaction, the
Prior Transaction and the sale of the Borrower to the Investors, (xi) the
cumulative effect of changes in accounting principles, (xii) expenses associated
with supplemental executive retirement plans, employment contracts and director

 

9



--------------------------------------------------------------------------------

retention plans, (xiii) one-time charges and costs resulting from the permanent
closure of facilities and (xiv) minority interests in losses or earnings of
Subsidiaries (provided that during the Measurement Period any cash contributions
from a minority interests owner shall be added and cash distributions (excluding
disbursements associated with a purchase of the ownership of any such minority
interests) to a minority interest owner shall be subtracted in calculating
EBITDA); less (b) (i) all non-cash items increasing net income (excluding any
such item that constitutes an accrual of revenues or recording of receivables or
other accrual for cash income for any future period and any item that represents
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that are described in the parenthetical in clause (a)(vi) above) and (ii) gains
from the disposal of property and equipment and other long-term assets,
including goodwill, intangibles and Spectrum, in each case of the Borrower and
its Subsidiaries, determined in accordance with GAAP for the most recently
completed Measurement Period.

“Eligible Assignee” means (a) a Lender Party; (b) an Affiliate of a Lender
Party; (c) an Approved Fund; and (d) any other Person (other than an individual)
approved by (x) the Administrative Agent (which approval shall not be
unreasonably withheld), (y) in the case of an assignment of a Revolving Credit
Commitment, the Issuing Bank (which approval shall not be unreasonably withheld)
and (z) unless an Event of Default has occurred and is continuing, the Borrower
(which approval shall not be unreasonably withheld); provided, however, that
neither any Loan Party nor any Affiliate of a Loan Party (other than MS) shall
qualify as an Eligible Assignee under this definition; provided further the
requirement for the Borrower’s approval described in clause (d)(z) shall not
apply in connection with the primary syndication of the Commitments.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any Federal, state or local statute, law, ordinance,
rule, regulation, code, order, writ, judgment, injunction, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment, health, safety or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, and
other ownership or profit interests in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are authorized or otherwise existing on any date of determination.

 

10



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 302(f) of ERISA shall have
been met with respect to any Plan; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that could reasonably be expected to
constitute grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

“Escrow Bank” has the meaning specified in Section 2.15(c).

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Telerate
Page 3750 (or any successor page) as the London interbank offered rate for
deposits in U.S. dollars at 11:00 A.M. (London time) two Business Days before
the first day of such Interest Period for a period equal to such Interest Period
(provided that, if for any reason such rate is not available, the term
“Eurodollar Rate” shall mean, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period);
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates) by

 

11



--------------------------------------------------------------------------------

(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excess Cash Flow” means, for any period,

(a) the sum (without duplication) of:

(i) Consolidated net income (or loss) of the Borrower and its Subsidiaries for
such period plus

(ii) the aggregate amount of all non-cash charges deducted in arriving at such
Consolidated net income (or loss) (excluding any charges that constitute an
accrual of or a reserve for cash charges for any future period) plus

(iii) if there was a net increase in Consolidated Current Liabilities (other
than in respect of Debt) of the Borrower and its Subsidiaries during such
period, the amount of such net increase plus

(iv) if there was a net decrease in Consolidated Current Assets (excluding cash
and Cash Equivalents) of the Borrower and its Subsidiaries during such period,
the amount of such net decrease plus

(v) if there was a net decrease in the reserves of the Telecos described in the
proviso to the definition of “Distributable Cash Flow” during such period, the
amount of such net decrease less

(b) the sum (without duplication) of:

(i) the aggregate amount of all non-cash credits included in arriving at such
Consolidated net income (or loss) (excluding any item that represents the
reversal of any accrual of, or cash reserve for, anticipated cash charges that
are described in the parenthetical in clause (a)(ii) above) plus

 

12



--------------------------------------------------------------------------------

(ii) if there was a net decrease in Consolidated Current Liabilities (other than
in respect of Debt) of the Borrower and its Subsidiaries during such period, the
amount of such net decrease plus

(iii) if there was a net increase in Consolidated Current Assets (excluding cash
and Cash Equivalents) of the Borrower and its Subsidiaries during such period,
the amount of such net increase plus

(iv) the aggregate amount of Capital Expenditures of the Borrower and its
Subsidiaries paid in cash (to the extent not directly funded by Debt or equity)
during such period plus

(v) the aggregate amount of all regularly scheduled principal payments of Debt
for Borrowed Money of the Borrower and its Subsidiaries and all optional
prepayments of such Debt for Borrowed Money (other than Debt for Borrowed Money
that is revolving in nature) made during such period plus

(vi) the aggregate principal amount of all commitment reductions in the
Revolving Credit Facility made during such period solely to the extent such
commitment reductions were accompanied by mandatory prepayments of the Revolving
Credit Facility pursuant to Section 2.06(b)(iii) plus

(vii) the aggregate principal amount of all mandatory prepayments of the Term
B-1 Facility made during such period pursuant to Section 2.06 (b)(ii) in respect
of Net Cash Proceeds of the type described in clause (a) or (d) of the
definition thereof to the extent that the applicable Net Cash Proceeds were
taken into account in calculating such Consolidated net income (or loss) for
such period plus

(viii) the aggregate amount of Investments made by the Borrower and its
Subsidiaries in cash (to the extent not directly funded by Debt or equity)
during such period solely to the extent permitted by Section 5.02(f)(vi) plus

(ix) the aggregate amount of Investments made by the Borrower and its
Subsidiaries in cash (to the extent not directly funded by Debt or equity) in
Spectrum during such period solely to the extent permitted by Section 5.02(f)
plus

(x) the aggregate amount of management fees and expenses paid by the Borrower
during such period solely to the extent permitted by Section 5.02(g)(iii) and
not expensed for such period plus

(xi) the aggregate amount of purchases, repurchases, redemptions, retirements
and other acquisitions for value of shares of, or options to purchase shares of,
common stock of the Borrower or any of its Subsidiaries, as permitted by
Section 5.02(g)(iv), made by the Borrower and its Subsidiaries in cash (to the
extent not directly funded by Debt or equity) during such period plus

(xii) if there was a net increase in the reserves of the Telecos described in
the proviso to the definition of “Distributable Cash Flow” during such period,
the amount of such net increase.

 

13



--------------------------------------------------------------------------------

“Existing Debt” means all Debt for Borrowed Money of the Borrower and its
Subsidiaries outstanding immediately before the occurrence of the Restatement
Effective Date.

“Existing Term B Advance” means an advance made by an Existing Term B Lender
under the Original Credit Agreement.

“Existing Term B Commitment” means the amount designated as such Person’s “Term
B Commitment” in the relevant Original Credit Agreement documentation.

“Existing Term B Facility” has the meaning specified in the recitals of parties
to this Agreement.

“Existing Term B Lenders” has the meaning specified in the recitals of parties
to this Agreement.

“Existing Term B Note” means a promissory note of the Borrower issued pursuant
to the Original Credit Agreement and payable to the order of an Existing Term B
Lender evidencing the indebtedness of the Borrower to such Lender resulting
therefrom, as amended.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, proceeds of insurance
(including, without limitation, any key man life insurance but excluding
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement; provided, however, that an Extraordinary
Receipt shall not include cash receipts received from proceeds of insurance,
condemnation awards (or payments in lieu thereof) or indemnity payments to the
extent that such proceeds, awards or payments are received by any Person in
respect of any third party claim against such Person and applied to pay (or to
reimburse such Person for its prior payment of) such claim and the costs and
expenses of such Person with respect thereto.

“Facility” means the Term B-1 Facility, the Revolving Credit Facility, the Swing
Line Facility or the Letter of Credit Facility.

“FCC” means the Federal Communications Commission, or any other similar or
successor agency of the federal government administering the Communications Act.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letters” means the fee letter dated January 18, 2005 among the Borrower,
the Lead Arrangers and the Syndication Agent, as amended, and the fee letter
dated May __, 2006 between the Borrower and MS, as amended.

 

14



--------------------------------------------------------------------------------

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Granting Lender” has the meaning specified in Section 9.07.

“Guaranteed Obligations” has the meaning specified in Section 8.01.

“Guaranties” means the Subsidiary Guaranty.

“Guarantors” means the Subsidiary Guarantors.

“Guaranty Supplement” has the meaning specified in Section 8.05.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Hedge Agreement and any counterparty to a Hedge
Agreement that was a Lender Party or an Affiliate of a Lender Party at the time
such Hedge Agreement was entered into.

 

15



--------------------------------------------------------------------------------

“Hedge Termination Payment” means any lump-sum amount payable by the Borrower to
a Hedge Bank under a Secured Hedge Agreement in connection with an “Event of
Default” or a “Termination Event” under and as defined in such Secured Hedge
Agreement.

“Immaterial Subsidiaries” means the Subsidiaries of the Borrower set forth on
Schedule III.

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Information Memorandum” means the information memorandum dated January 2005
used in connection with the syndication of the Existing Term B Commitments and
the Revolving Credit Commitments.

“Initial Extension of Credit” means the initial borrowing made on the Original
Effective Date under the Original Credit Agreement.

“Initial Issuing Bank” means Morgan Stanley Senior Funding, Inc., in its
capacity as Issuing Bank.

“Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.

“Initial Pledged Equity” has the meaning specified in the Security Agreement.

“Initial Swing Line Bank” means Morgan Stanley Senior Funding, Inc., in its
capacity as Swing Line Bank.

“Insufficiency” means, with respect to any Plan subject to Title IV of ERISA,
the amount, if any, of its unfunded benefit liabilities, as defined in
Section 4001(a)(18) of ERISA.

“Intellectual Property Security Agreement” is defined in the Security Agreement.

“Interest Coverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated EBITDA to (b) cash interest payable on all Debt for Borrowed
Money, in each case, of or by the Borrower and its Subsidiaries for the most
recently completed Measurement Period.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

(a) for the initial Borrowing hereunder and any Borrowing during the first
30 days from the Restatement Effective Date (or until such earlier date as the
Administrative Agent shall have determined in a written notice to the Borrower
and the

 

16



--------------------------------------------------------------------------------

Lenders that the primary syndication of the Facilities has been completed), the
Interest Period shall be one week only;

(b) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;

(c) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Inventory” means all Inventory referred to in Section 1(b) of the Security
Agreement.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor incurs Debt of the types referred to in clause (i) or (j) of
the definition of “Debt” in respect of such Person.

“Investors” means Quadrangle Capital Partners LP, CVC Equity Partners L.P. and
their respective Affiliates, related funds and co-investors.

“Issuing Bank” means the Initial Issuing Bank and any Eligible Assignee to which
the Letter of Credit Commitment hereunder has been assigned pursuant to
Section 9.07 so long as each such Eligible Assignee expressly agrees to perform
in accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as the Issuing Bank and notifies
the Administrative Agent of its Applicable Lending Office and the amount of its
Letter of Credit Commitment (which information shall be recorded by the
Administrative Agent in the Register), for so long as such Initial Issuing Bank
or Eligible Assignee, as the case may be, shall have a Letter of Credit
Commitment.

 

17



--------------------------------------------------------------------------------

“L/C Collateral Account” has the meaning specified in Section 5.01(u).

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Related Documents” has the meaning specified in Section 2.04(e)(ii).

“Lead Arranger” means MS.

“Lender Party” means any Lender, the Issuing Bank or the Swing Line Bank.

“Lenders” means the Term B-1 Lenders, the Additional Term B-1 Lenders, the
Revolving Credit Lenders and each Person that shall become a Lender hereunder
pursuant to Section 9.07 for so long as such Lender or Person, as the case may
be, shall be a party to this Agreement.

“Letter of Credit Advance” means an advance made by the Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(c).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to the Issuing Bank at any
time, the amount set forth opposite the Issuing Bank’s name on Schedule I hereto
under the caption “Letter of Credit Commitment” or, if the Issuing Bank has
entered into an Assignment and Acceptance, set forth for the Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
the Issuing Bank’s “Letter of Credit Commitment”, as such amount may be reduced
at or prior to such time pursuant to Section 2.05.

“Letter of Credit Facility” means, at any time, an amount equal to $10,000,000,
as such amount may be reduced at or prior to such time pursuant to Section 2.05.

“Letters of Credit” has the meaning specified in Section 2.01(d).

“Leverage Ratio” means, at any date of determination, the ratio of Consolidated
Debt for Borrowed Money of the Borrower and its Subsidiaries at such date to
Consolidated EBITDA of the Borrower and its Subsidiaries for the most recently
completed Measurement Period.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means (i) this Agreement, (ii) the Notes, (iii) the Guaranties,
(iv) the Collateral Documents, (v) the Fee Letters, (vi) each Letter of Credit
Agreement, and (vii) each Secured Hedge Agreement, in each case as amended.

“Loan Parties” means the Borrower and the Guarantors.

“Margin Stock” has the meaning specified in Regulation U.

 

18



--------------------------------------------------------------------------------

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries, taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries, taken as a whole, (b) the rights and remedies of
any Agent or any Lender Party under any Loan Document or (c) the ability of the
Loan Parties, collectively, to perform their Obligations under any Loan Document
to which they are or are to be a party.

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date.

“Mortgaged Properties” has the meaning specified in Section 4.01(w).

“Mortgages” means, (a) deeds of trust dated February 24, 2005 covering the
Mortgaged Properties, duly executed by the appropriate Loan Party in connection
with the Original Credit Agreement and which grant a valid first and subsisting
Lien on the property described therein in favor of the Collateral Agent for the
benefit of the Secured Parties that have been filed and recorded in the
appropriate offices, as amended and (b) any mortgages, deeds of trust, deeds to
secure debt or similar instruments delivered pursuant to Section 5.01(j).

“MS” has the meaning specified in the recital of parties to this Agreement.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

“Net Cash Proceeds” means,

(a) with respect to any sale, lease, transfer or other disposition of any asset
of the Borrower or any of its Subsidiaries (other than any sale, lease, transfer
or other disposition of assets pursuant to clause (i), (ii), (iii), (iv) or
(vi) of Section 5.02(e)), the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such sale, lease, transfer or other
disposition (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Debt (other than Debt under the Loan Documents) that is secured by such
asset and that is required to be repaid in connection with such sale, lease,
transfer or other disposition thereof, (B) the reasonable and customary
out-of-pocket costs, fees, commissions, premiums and expenses incurred by the
Borrower or its Subsidiaries, (C) federal, state, provincial, foreign and local
taxes reasonably estimated (on a Consolidated basis) to be actually payable
within the current or the immediately succeeding tax year as a result of any
gain recognized in connection therewith and (D) any reserve for adjustment

 

19



--------------------------------------------------------------------------------

in respect of any liabilities associated with such asset and retained by the
Borrower or any of its Subsidiaries after such sale, lease, transfer or other
disposition thereof, including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnifications obligations associated with such
transaction;

(b) with respect to the incurrence or issuance of any Debt by the Borrower or
any of its Subsidiaries (other than Debt incurred or issued pursuant to
Section 5.02(b)), the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such incurrence or issuance over (ii) the
underwriting discounts and commissions or other similar payments, and other
out-of-pocket costs, fees, commissions, premiums and expenses incurred by the
Borrower or any of its Subsidiaries in connection with such incurrence or
issuance to the extent such amounts were not deducted in determining the amount
referred to in clause (i);

(c) with respect to the sale or issuance of any Equity Interests (excluding
(x) any issuance of Equity Interests to, or capital contributions by, the
Investors, (y) any issuance of Equity Interests resulting from the exercise of
options or warrants and (z) any issuance of Equity Interests in connection with
the exercise of stock options granted to employees or directors of the Borrower
or any of its Subsidiaries) by the Borrower or any of its Subsidiaries, the
excess of (i) the sum of the cash and Cash Equivalents received in connection
with such sale or issuance over (ii) the underwriting discounts and commissions
or similar payments, and other out-of-pocket costs, fees, commissions, premiums
and expenses, incurred by the Borrower or any of its Subsidiaries in connection
with such sale or issuance to the extent such amounts were not deducted in
determining the amount referred to in clause (i); and

(d) with respect to any Extraordinary Receipt that is not otherwise included in
clauses (a), (b) or (c) above, the sum of the cash and Cash Equivalents received
in connection therewith;

provided, however, that Net Cash Proceeds shall not include (i) any amounts
described in clause (a) or (d) above to the extent such amounts are reinvested
in the business of the Borrower and its Subsidiaries within 12 months after the
date of receipt thereof, (ii) any amounts attributable to the assets of VITAL
and (iii) capital contributions by the minority owners of any Subsidiary.

“Note” means a Term B-1 Note or a Revolving Credit Note.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Renewal” has the meaning specified in Section 2.01(d).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“Notice of Termination” has the meaning specified in Section 2.01(d).

“NPL” means the National Priorities List under CERCLA.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is

 

20



--------------------------------------------------------------------------------

reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
disputed, undisputed, legal, equitable, secured or unsecured, and whether or not
such claim is discharged, stayed or otherwise affected by any proceeding
referred to in Section 6.01(f). Without limiting the generality of the
foregoing, the Obligations of any Loan Party under the Loan Documents include
(a) the obligation to pay principal, interest, Letter of Credit commissions,
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by such Loan Party under any Loan Document and (b) the
obligation of such Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender Party, in its sole discretion (after demand has been
made upon the Borrower), may elect to pay or advance on behalf of such Loan
Party.

“OECD” means the Organization for Economic Cooperation and Development.

“Off-Balance Sheet Obligation” means, with respect to any Person, without
duplication of any clause within the definition of “Debt”, all (a) Obligations
of such Person under any lease which is treated as an operating lease for
financial accounting purposes and a financing lease for tax purposes (i.e., a
“synthetic lease”), (b) Obligations of such Person in respect of transactions
entered into by such Person that have become effective by the terms thereof, the
proceeds from which would be reflected on the financial statements of such
Person in accordance with GAAP as cash flows from financings at the time such
transaction was entered into (other than as a result of either (i) the issuance
of Equity Interests or (ii) the occurrence of a net increase to the
shareholders’ equity (or such other owners’ equity account) of such Person) and
(c) Obligations of such Person in respect of other transactions entered into by
such Person that are not otherwise addressed in the definition of “Debt” or in
clause (a) or (b) above that are intended to function primarily as a borrowing
of funds (including, without limitation, any minority interest transactions that
function primarily as a borrowing) and that have become effective by the terms
thereof.

“Open Year” has the meaning specified in Section 4.01(r)(ii).

“Original Credit Agreement” has the meaning specified in the recitals of parties
to this Agreement.

“Original Effective Date” means February 24, 2005.

“Other Taxes” has the meaning specified in Section 2.12(b).

“Parent” means Ntelos Holdings Corp., a Delaware corporation.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted CoBank Investment” means Investments in an amount not to exceed
$3,000,000 in non-voting participation certificates of CoBank, ACB acquired by
the Borrower in connection with the loans from CoBank, ACB under this Agreement.

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

21



--------------------------------------------------------------------------------

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that (i) are not overdue for a period of more than 60 days or are
being contested in good faith and (ii) individually or together with all other
Permitted Liens outstanding on any date of determination do not materially
adversely affect the use of the property to which they relate; (c) pledges or
deposits in the ordinary course of business to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (d) deposits to secure the performance of bids, trade contracts and
leases (other than Debt), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business; (e) Liens securing
judgments (or the payment of money not constituting a Default under
Section 6.01(g) or securing appeal or other surety bonds related to such
judgments; (f) Permitted Encumbrances; (g) leases, licenses, subleases or
sublicenses granted to other Persons in the ordinary course of business which do
not interfere in any material respect with the business of the Borrower or any
of its Subsidiaries; (h) Liens arising from precautionary UCC financing
statement filings regarding leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business; and (i) any subordination,
non-disturbance and attornment agreement entered into in the ordinary course of
business in respect of any lease under which the Borrower or any of its
Subsidiaries is a lessee.

“Permitted RUS/RTB Investment” means any Investment held in the Rural Utility
Service and/or the Rural Telephone Bank.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 9.02.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Post-Petition Interest” has the meaning specified in Section 8.06.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Pre-Restatement Lender” has the meaning specified in the recitals of parties to
this Agreement.

“Prior Transaction” means the “Transaction” as defined in the Original Credit
Agreement.

 

22



--------------------------------------------------------------------------------

“Pro Rata Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
6.01, such Lender’s Revolving Credit Commitment as in effect immediately prior
to such termination) and the denominator of which is the Revolving Credit
Facility at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, the Revolving Credit Facility as in effect
immediately prior to such termination).

“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“Refinancing” has the meaning specified in the recital of parties to this
Agreement.

“Register” has the meaning specified in Section 9.07(d).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Business” means any business related to, or complementary to, the
ownership, development, operation or acquisition of communications systems or
the provision of communication services, including, without limitation, voice,
video and data services, in each case as determined by the board of directors
(or the equivalent body) of the Borrower and/or any of its Subsidiaries.

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time (A) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time and (C) the
Unused Revolving Credit Commitment of such Lender at such time. For purposes of
this definition, the aggregate principal amount of Swing Line Advances owing to
the Swing Line Bank and of Letter of Credit Advances owing to the Issuing Bank
and the Available Amount of each Letter of Credit shall be considered to be owed
to the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restatement Effective Date” has the meaning specified in Section 3.01.

 

23



--------------------------------------------------------------------------------

“Restatement Extension of Credit” means the initial Borrowing on or after the
Restatement Effective Date.

“Revolving Credit Advance” has the meaning specified in Section 2.01(b).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount set forth opposite such Lender’s name on Schedule I
hereto under the caption “Revolving Credit Commitment” or, if such Lender has
entered into one or more Assignment and Acceptances, set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Revolving Credit Commitment”, as such amount
may be reduced at or prior to such time pursuant to Section 2.05.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A-1
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Advances, Letter of Credit Advances and
Swing Line Advances made by such Lender, as amended.

“Second Lien Credit Agreement” means the Credit Agreement dated as of
February 24, 2005 among the Borrower, the Subsidiary Guarantors, MS, as
administrative agent, and the other agents and lenders named therein, as
amended.

“Second Lien Facility” has the meaning specified in the recitals of parties to
this Agreement.

“Second Lien Refinancing” has the meaning specified in the recitals of parties
to this Agreement.

“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article V that is entered into by and between the Borrower and any Hedge Bank.

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

“Secured Parties” means the Agents, the Lender Parties and the Hedge Banks.

“Security Agreement” means the Security Agreement dated as of February 24, 2005
among the “Grantors” named therein and the Collateral Agent, as amended.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

24



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Loan Party (other than the
Immaterial Subsidiaries) on the Restatement Effective Date, that on such date
(a) the fair value of the property of such Loan Party is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Loan Party (other than any intercompany Debt existing on such date),
(b) the present fair salable value of the assets of such Loan Party is not less
than the amount that will be required to pay the probable liability of such Loan
Party on its debts (other than any intercompany Debt existing on such date) as
they become absolute and matured, (c) such Loan Party does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Loan
Party’s ability to pay such debts and liabilities as they mature and (d) such
Loan Party is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Loan Party’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability. In determining
the Solvency of any Loan Party, (i) the contribution rights that such Loan Party
will have against the other Loan Parties and the subrogation rights that each
Subsidiary Guarantor will have against the Borrower and (ii) the ability of each
Guarantor to receive financing on customary terms from the Borrower or other
third party lenders (without taking into account any restrictions contained
hereunder) after the Restatement Effective Date, shall be taken into account.

“SPC” has the meaning specified in Section 9.07.

“Spectrum” means any license granted by the FCC or other Governmental Authority
that grants the licensee the exclusive right to operate within an assigned radio
frequency, regardless of the use for which such frequency is allocated.

“Standby Letter of Credit” means any Letter of Credit issued under the Letter of
Credit Facility, other than a Trade Letter of Credit.

“Subordinated Obligations” has the meaning specified in Section 8.06.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

“Subsidiary Guarantors” means the Subsidiaries of the Borrower listed on
Schedule II hereto and each other Subsidiary of the Borrower that shall
hereafter be required to execute and deliver a guaranty pursuant to
Section 5.01(j).

“Subsidiary Guaranty” means the guaranty of the Subsidiary Guarantors set forth
in Article VIII together with each other guaranty and guaranty supplement
delivered pursuant to Section 5.01(j), in each case as amended, amended and
restated, modified or otherwise supplemented.

“Supplemental Collateral Agent” has the meaning specified in Section 7.01(c).

 

25



--------------------------------------------------------------------------------

“Surviving Debt” means all Existing Debt of each Loan Party and its Subsidiaries
outstanding immediately before and after giving effect to the Restatement
Extension of Credit and listed on Schedule 4.01(u).

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Revolving Credit Lender pursuant to
Section 2.02(b).

“Swing Line Bank” means the Initial Swing Line Bank or any Eligible Assignee to
which the Swing Line Commitment hereunder has been assigned pursuant to
Section 9.07(f)(ii) so long as such Eligible Assignee expressly agrees to
perform in accordance with their terms all obligations that by the terms of this
Agreement are required to be performed by it as the Swing Line Bank and notifies
the Administrative Agent of its Applicable Lending Office and the amount of its
Swing Line Commitment (which information shall be recorded by the Administrative
Agent in the Register), for so long as such Initial Swing Line Bank or Eligible
Assignee, as the case may be, shall have a Swing Line Commitment.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(c) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

“Swing Line Commitment” means, with respect to the Swing Line Bank at any time,
the amount set forth opposite the Swing Line Bank’s name on Schedule I hereto
under the caption “Swing Line Commitment” or, if the Swing Line Bank has entered
into an Assignment and Acceptances, set forth for the Swing Line Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
the Swing Line Bank’s “Swing Line Commitment”, as such amount may be reduced at
or prior to such time pursuant to Section 2.05.

“Swing Line Facility” means, at any time, an amount equal to $10,000,000, as
such amount may be reduced at or prior to such time pursuant to Section 2.05.

“Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.

“Tax Certificate” has the meaning specified in Section 5.03(j).

“Taxes” has the meaning specified in Section 2.12(a).

“Telecos” means, collectively, NTELOS Telephone Inc., a Virginia corporation,
Roanoke & Botetourt Telephone Company, a Virginia corporation, and any other
Subsidiary of the Borrower that is engaged in a regulated wireline
telecommunications business and is acquired or formed by the Borrower or any of
its Subsidiaries after the Original Effective Date.

“Teleco Net Cash Proceeds Event” means, with respect to any Teleco, (a) any
sale, lease, transfer or other disposition of any asset, (b) any incurrence or
issuance of any Debt, or (c) any sale or issuance of any Equity Interests, in
each case, resulting in Net Cash Proceeds.

“Term B-1 Advance” means an Additional Term B-1 Advance or a term loan or term
loans deemed made by a Term B-1 Lender pursuant to Section 2.01(a)(i).

“Term B-1 Borrowing” means a borrowing consisting of simultaneous Term B-1
Advances of the same Type made by the Term B-1 Lenders.

 

26



--------------------------------------------------------------------------------

“Term B-1 Commitment” means, collectively, (a) with respect to each Existing
Term B Lender that executes and delivers this Agreement on or prior to the
Restatement Effective Date, the amount set forth opposite such Existing Term B
Lender’s name on Schedule I hereto, under the caption “Term B-1 Commitment”, and
(b) with respect to each Additional Term B-1 Lender that is not an Existing Term
B Lender, its Additional Term B-1 Commitment or, in each case, if such Lender
has entered into one or more Assignment and Acceptances, the amount set forth
for such Lender in the Register maintained by the Administrative Agent pursuant
to Section 9.07(d) as such Lender’s “Total Term B-1 Commitment”.

“Term B-1 Facility” means, at any time, the aggregate amount of the Term B-1
Lenders’ Term B-1 Commitments at such time.

“Term B-1 Lender” means, collectively, (a) each Existing Term B Lender that
executes and delivers this Agreement on or prior to the Restatement Effective
Date and (b) each Additional Term B-1 Lender that is not otherwise referred to
in clause (a) of this definition.

“Term B-1 Note” means a promissory note of the Borrower payable to the order of
any Term B-1 Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of the Borrower to such Lender resulting from the Term B-1
Advance made or deemed made by such Lender, as amended.

“Term B Refinancing” has the meaning specified in the recitals of parties to
this Agreement.

“Termination Date” means the earlier of (a) the date of termination in whole of
the Revolving Credit Commitments, the Letter of Credit Commitments, the Swing
Line Commitments and the Term B-1 Commitments pursuant to Section 2.05 or 6.01
and (b) (i) for purposes of the Revolving Credit Facility, the Swing Line
Facility and the Letter of Credit Facility, February 24, 2010, and (ii) for
purposes of the Term B-1 Facility and for all other purposes, August 24, 2011.

“Trade Letter of Credit” means any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of Inventory to the
Borrower or any of its Subsidiaries to effect payment for such Inventory, the
conditions to drawing under which include the presentation to the Issuing Bank
that issued such Letter of Credit of negotiable bills of lading, invoices and
related documents sufficient, in the judgment of the Issuing Bank, to create a
valid and perfected lien on or security interest in such Inventory, bills of
lading, invoices and related documents in favor of the Issuing Bank.

“Transaction” has the meaning specified in the recitals of parties to this
Agreement.

“Transaction Documents” means, collectively, the Loan Documents and any other
documents to which the Borrower or any of its Subsidiaries may be or become a
party effecting the Transaction.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, (a) such Lender’s Revolving Credit Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Advances, Swing Line

 

27



--------------------------------------------------------------------------------

Advances and Letter of Credit Advances made by such Lender (in its capacity as a
Lender) and outstanding at such time plus (ii) such Lender’s Pro Rata Share of
(A) the aggregate Available Amount of all Letters of Credit outstanding at such
time, (B) the aggregate principal amount of all Letter of Credit Advances made
by the Issuing Bank pursuant to Section 2.03(c) and outstanding at such time and
(C) the aggregate principal amount of all Swing Line Advances made by the Swing
Line Bank pursuant to Section 2.01(c) and outstanding at such time.

“VITAL” means Virginia Independent Telephone Alliance, L.C.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

SECTION 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the financial
statements referred to in Section 4.01(g), except as otherwise specifically
prescribed herein.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

SECTION 1.04. Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, VII and IX) or any of the other Loan
Documents to be in U.S. dollars shall also include the equivalent of such amount
in any currency other than U.S. dollars, such equivalent amount to be determined
at the rate of exchange quoted by the Administrative Agent in New York, New York
at the close of business on the Business Day immediately preceding any date of
determination thereof, to prime banks in New York, New York for the spot
purchase in the New York foreign exchange market of such amount in U.S. dollars
with such other currency.

 

28



--------------------------------------------------------------------------------

SECTION 1.05. Deemed References. Upon the Restatement Effective Date, all
references to “Term B Advance”, “Term B Borrowing”, “Term B Commitment”, “Term B
Facility”, “Term B Lender” and “Term B Note” in the Loan Documents (other than
in this Agreement) shall be deemed references to “Term B-1 Advance”, “Term B-1
Borrowing”, “Term B-1 Commitment”, “Term B-1 Facility”, “Term B-1 Lender” and
“Term B-1 Note”, respectively.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

SECTION 2.01. The Advances and the Letters of Credit. (a) The Term B-1 Advances.
(i) Exchange. Notwithstanding anything to the contrary in Sections 2.11 and
2.13, each Term B-1 Lender with a Term B-1 Commitment severally agrees, on the
terms and conditions hereinafter set forth, to exchange its Existing Term B
Advance for a Term B-1 Advance with a principal amount equal to that of the
exchanged Existing Term B Advance on the Restatement Effective Date, and from
and after the Restatement Effective Date such Existing Term B Advance shall be
deemed repaid and refinanced in full and such Term B-1 Advance shall be deemed
made hereunder. On the Restatement Effective Date, each Existing Term B Lender
shall deliver to the Borrower each Existing Term B Note issued to it, if any,
marked “cancelled by substitution”. Any Existing Term B Note that has not been
delivered to the Borrower on or prior to the Restatement Effective Date, shall
be deemed cancelled by substitution on the Restatement Effective Date.

(ii) Additional Term B-1 Advances. Each Additional Term B-1 Lender severally
agrees, on the terms and conditions hereinafter set forth, to make a single
advance (an “Additional Term B-1 Advance”) to the Borrower on the Restatement
Effective Date in an amount not to exceed such Lender’s Additional Term B-1
Commitment at such time.

(iii) Advances made or deemed made under this Section 2.01(a) and repaid or
prepaid may not be reborrowed.

(iv) Interest. On the Restatement Effective Date the Borrower shall pay all
accrued and unpaid interest on the Existing Term B Advances to the Existing Term
B Lenders.

(b) The Revolving Credit Advances. Each Revolving Credit Lender severally
agrees, on the terms and conditions hereinafter set forth, to make advances
(each a “Revolving Credit Advance”) to the Borrower from time to time on any
Business Day during the period from the Original Effective Date until the
Termination Date in respect of the Revolving Credit Facility in an amount for
each such Advance not to exceed such Lender’s Unused Revolving Credit Commitment
at such time. Each Revolving Credit Borrowing shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof (other than a
Borrowing the proceeds of which shall be used solely to repay or prepay in full
outstanding Swing Line Advances or outstanding Letter of Credit Advances) and
shall consist of Revolving Credit Advances made simultaneously by the Revolving
Credit Lenders ratably according to their Revolving Credit Commitments. Within
the limits of each Revolving Credit Lender’s Unused Revolving Credit Commitment
in effect from time to time, the Borrower may borrow under this Section 2.01(b),
prepay pursuant to Section 2.06(a) and reborrow under this Section 2.01(b).

(c) The Swing Line Advances. The Swing Line Bank agrees on the terms and
conditions hereinafter set forth, to make Swing Line Advances to the Borrower
from time to time on any Business Day during the period from the Original
Effective Date until the Termination Date in respect of the Revolving Credit
Facility (i) in an aggregate amount not to exceed at any time outstanding the
lesser

 

29



--------------------------------------------------------------------------------

of (x) the Swing Line Facility at such time and (y) the Swing Line Bank’s Swing
Line Commitment at such time and (ii) in an amount for each such Swing Line
Borrowing not to exceed the aggregate of the Unused Revolving Credit Commitments
of the Revolving Credit Lenders at such time; provided that the Borrower, the
Administrative Agent and the Lenders acknowledge and agree that certain Swing
Line Advances and payments under the Swing Line Facility may be made pursuant to
separate overdraft arrangements which (x) are made among the Borrower, the Swing
Line Bank and the Administrative Agent, (y) may be inconsistent with the
provisions of this Section 2.01(c), Section 2.02(b) and Section 2.04(c) and
(z) shall not affect the obligations of the Revolving Credit Lenders under
Section 2.02(b) in respect of such or any other Swing Line Advances. No Swing
Line Advance shall be used for the purpose of funding the payment of principal
of any other Swing Line Advance. Each Swing Line Borrowing shall be in an amount
of $1,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
be made as a Base Rate Advance. Within the limits of the Swing Line Facility and
within the limits referred to in clause (ii) above, the Borrower may borrow
under this Section 2.01(c), repay pursuant to Section 2.04(d) or prepay pursuant
to Section 2.06(a) and reborrow under this Section 2.01(c). Immediately upon the
making of a Swing Line Advance, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Bank a risk participation in such Swing Line Advance in an amount equal to
the product of such Lender’s Pro Rata Share times the amount of such Swing Line
Advance. At any time that the sum of the aggregate outstanding amount of all
Revolving Credit Advances and all Letter of Credit Advances plus the aggregate
Available Amount of all Letters of Credit outstanding at such time exceeds
$25,000,000, the Administrative Agent will give notice to the Swing Line Bank,
and no Swing Line Advances shall be made until such time as (x) the sum of the
aggregate outstanding amount of all Revolving Credit Advances and Letter of
Credit Advances plus the aggregate Available Amount of all Letters of Credit
outstanding at such time shall be equal to or less than $25,000,000, (y) the
Borrower shall have requested in writing to the Swing Line Bank (with a copy to
the Administrative Agent) that the Swing Line Facility be reactivated and
(z) the Swing Line Bank shall have determined, in its sole discretion, to
recommence making Swing Line Advances.

(d) The Letters of Credit. The Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue (or cause its Affiliate that is a commercial
bank to issue on its behalf) letters of credit (the “Letters of Credit”) in U.S.
Dollars for the account of the Borrower from time to time on any Business Day
during the period from the Original Effective Date until 30 days before the
Termination Date in respect of the Revolving Credit Facility in an aggregate
Available Amount (i) for all Letters of Credit not to exceed at any time the
lesser of (x) the Letter of Credit Facility at such time and (y) the Issuing
Bank’s Letter of Credit Commitment at such time and (ii) for each such Letter of
Credit not to exceed the Unused Revolving Credit Commitments of the Revolving
Credit Lenders at such time. No Letter of Credit shall have an expiration date
(including all rights of the Borrower or the beneficiary to require renewal)
later than the earlier of 5 days before the Termination Date in respect of the
Revolving Credit Facility and (A) in the case of a Standby Letter of Credit, one
year after the date of issuance thereof, but may by its terms be renewable
annually upon notice (a “Notice of Renewal”) given to the Issuing Bank that
issued such Standby Letter of Credit and the Administrative Agent on or prior to
any date for notice of renewal set forth in such Letter of Credit but in any
event at least three Business Days prior to the date of the proposed renewal of
such Standby Letter of Credit and upon fulfillment of the applicable conditions
set forth in Article III unless the Issuing Bank has notified the Borrower (with
a copy to the Administrative Agent) on or prior to the date for notice of
termination set forth in such Letter of Credit but in any event at least 30
Business Days prior to the date of automatic renewal of its election not to
renew such Standby Letter of Credit (a “Notice of Termination”) and (B) in the
case of a Trade Letter of Credit, 180 days after the date of issuance thereof;
provided that the terms of each Standby Letter of Credit that is automatically
renewable annually shall (x) require the Issuing Bank that issued such Standby
Letter of Credit to give the beneficiary named in such Standby Letter of Credit
notice of any Notice of Termination, (y) permit such beneficiary, upon receipt
of such notice, to draw under such Standby Letter of Credit prior to the date
such Standby Letter of Credit otherwise would have been

 

30



--------------------------------------------------------------------------------

automatically renewed and (z) not permit the expiration date (after giving
effect to any renewal) of such Standby Letter of Credit in any event to be
extended to a date later than 5 days before the Termination Date in respect of
the Revolving Credit Facility. If either a Notice of Renewal is not given by the
Borrower or a Notice of Termination is given by the Issuing Bank pursuant to the
immediately preceding sentence, such Standby Letter of Credit shall expire on
the date on which it otherwise would have been automatically renewed; provided,
however, that even in the absence of receipt of a Notice of Renewal the Issuing
Bank may in its discretion, unless instructed to the contrary by the
Administrative Agent or the Borrower, deem that a Notice of Renewal had been
timely delivered and in such case, a Notice of Renewal shall be deemed to have
been so delivered for all purposes under this Agreement. Within the limits of
the Letter of Credit Facility, and subject to the limits referred to above, the
Borrower may request the issuance of Letters of Credit under this
Section 2.01(d), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.03(c) and request the issuance of additional
Letters of Credit under this Section 2.01(d).

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.02(b) or 2.03, each Borrowing shall be made on notice, given not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances, or the first Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Administrative Agent, which shall give to each Appropriate
Lender prompt notice thereof by telex or telecopier. Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed immediately
in writing, or telex or telecopier, in substantially the form of Exhibit B
hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Facility under which such Borrowing is to be made, (iii) Type of Advances
comprising such Borrowing, (iv) aggregate amount of such Borrowing and (v) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance. Each Appropriate Lender shall, before 11:00 A.M.
(New York City time) on the date of such Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such Lender’s ratable portion
of such Borrowing in accordance with the respective Commitments under the
applicable Facility of such Lender and the other Appropriate Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account;
provided, however, that, in the case of any Revolving Credit Borrowing, the
Administrative Agent shall first apply such funds to prepay ratably the
aggregate principal amount of any Swing Line Advances and Letter of Credit
Advances outstanding at such time, together with interest accrued and unpaid
thereon to and as of such date.

(b) (i) Each Swing Line Borrowing shall be made on notice, given not later than
11:00 A.M. (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Swing Line Bank and the Administrative Agent,
unless otherwise agreed to with the Administrative Agent. Each such notice of a
Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be by telephone,
confirmed immediately in writing, or telex or telecopier, specifying therein the
requested (i) date of such Borrowing, (ii) amount of such Borrowing and
(iii) maturity of such Borrowing (which maturity shall be no later than the
seventh day after the requested date of such Borrowing). The Swing Line Bank
will make the amount of the requested Swing Line Advances available to the
Administrative Agent at the Administrative Agent’s Account, in same day funds.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrower by crediting the Borrower’s
Account.

(ii) The Swing Line Bank may, at any time in its sole and absolute discretion,
request on behalf of the Borrower (and the Borrower hereby irrevocably
authorizes the Swing Line Bank to so

 

31



--------------------------------------------------------------------------------

request on its behalf) that each Revolving Credit Lender make a Base Rate
Advance in an amount equal to such Lender’s Pro Rata Share of the amount of
Swing Line Advances then outstanding. Such request shall be deemed to be a
Notice of Borrowing for purposes hereof and shall be made in accordance with the
provisions of Section 202(a) without regard solely to the minimum amounts
specified therein but subject to the satisfaction of the conditions set forth in
Section 3.02. The Swing Line Bank shall furnish the Borrower with a copy of the
applicable Notice of Borrowing promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Notice of Borrowing available
for the account of its Applicable Lending Office to the Administrative Agent for
the account of the Swing Line Bank, by deposit to the Administrative Agent’s
Account, in same date funds, not later than 11:00 A.M. on the day specified in
such Notice of Borrowing.

(iii) If for any reason any Swing Line Advance cannot be refinanced by a
Revolving Credit Borrowing as contemplated by Section 2.02(b)(ii), the request
for Base Rate Advances submitted by the Swing Line Bank as set forth in
Section 2.02(b)(ii) shall be deemed to be a request by the Swing Line Bank that
each of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Advance and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Bank pursuant to
Section 2.02(b)(ii) shall be deemed payment in respect of such participation.

(iv) If and to the extent that any Revolving Credit Lender shall not have made
the amount of its Pro Rata Share of such Swing Line Advance available to the
Administrative Agent in accordance with the provisions of Section 2.02(b)(ii),
such Revolving Credit Lender agrees to pay to the Administrative Agent forthwith
on demand such amount together with interest thereon, for each day from the date
of the applicable Notice of Borrowing delivered by the Swing Line Bank until the
date such amount is paid to the Administrative Agent, at the Federal Funds Rate.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Advances
or to purchase and fund risk participations in Swing Line Advance pursuant to
this Section 2.02(b) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Bank, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence of continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Advances
pursuant to this Section 2.02(b) is subject to satisfaction of the conditions
set forth in Section 3.02. No funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Advances,
together with interest as provided herein.

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $1,000,000 or if the obligation
of the Appropriate Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.09 or 2.10 and (ii) the Term B-1 Advances may
not be outstanding as part of more than ten separate Borrowings and the
Revolving Credit Advances may not be outstanding as part of more than ten
separate Borrowings.

(d) Each Notice of Borrowing and each Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Appropriate Lender against any loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (including loss of anticipated

 

32



--------------------------------------------------------------------------------

profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.

(e) Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to the Issuing Bank, which shall give to the
Administrative Agent and each Revolving Credit Lender prompt notice thereof by
telecopier or electronic communication. Each such notice of issuance of a Letter
of Credit (a “Notice of Issuance”) shall be by telephone, confirmed immediately
in writing, or telecopier electronic communication, specifying therein the
requested (A) date of such issuance (which shall be a Business Day),
(B) Available Amount of such Letter of Credit, (C) expiration date of such
Letter of Credit, (D) name and address of the beneficiary of such Letter of
Credit and (E) form of such Letter of Credit, and shall be accompanied by such
application and agreement for letter of credit as the Issuing Bank may specify
to the Borrower for use in connection with such requested Letter of Credit (a
“Letter of Credit Agreement”). If (x) the requested form of such Letter of
Credit is acceptable to the Issuing Bank in its sole discretion and (y) it has
not received notice of objection to such issuance from Lenders holding at least
50% of the Revolving Credit Commitments, the Issuing Bank will, upon fulfillment
of the applicable conditions set forth in Article III, make such Letter of
Credit available to the Borrower at its office referred to in Section 9.02 or as
otherwise agreed with the Borrower in connection with such issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.

(b) Letter of Credit Reports. The Issuing Bank shall furnish (A) to the
Administrative Agent on the first Business Day of each week a written report
summarizing issuance and expiration dates of Letters of Credit issued by the
Issuing Bank during the previous week and drawings during such week under all
Letters of Credit issued by the Issuing Bank, (B) to each Revolving Credit
Lender on the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit issued by the Issuing Bank
during the preceding month and drawings during

 

33



--------------------------------------------------------------------------------

such month under all Letters of Credit issued by the Issuing Bank and (C) to the
Administrative Agent and each Revolving Credit Lender on the first Business Day
of each calendar quarter a written report setting forth the average daily
aggregate Available Amount during the preceding calendar quarter of all Letters
of Credit issued by the Issuing Bank.

(c) Participations in Letters of Credit. Upon the issuance of a Letter of Credit
by the Issuing Bank under Section 2.03(a), the Issuing Bank shall be deemed,
without further action by any party hereto, to have sold to each Revolving
Credit Lender, and each such Revolving Credit Lender shall be deemed, without
further action by any party hereto, to have purchased from the Issuing Bank, a
participation in such Letter of Credit in an amount for each Revolving Credit
Lender equal to such Lender’s Pro Rata Share of the Available Amount of such
Letter of Credit, effective upon the issuance of such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay such Lender’s Pro Rata Share
of each L/C Disbursement made by the Issuing Bank and not reimbursed by the
Borrower forthwith on the date due as provided in Section 2.04(e) by making
available for the account of its Applicable Lending Office to the Administrative
Agent for the account of the Issuing Bank by deposit to the Administrative
Agent’s Account, in same day funds, an amount equal to such Lender’s Pro Rata
Share of such L/C Disbursement. Each Revolving Credit Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this
Section 2.03(c) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default or the
termination of the Commitments, and that each such payment shall be made without
any off-set, abatement, withholding or reduction whatsoever. If and to the
extent that any Revolving Credit Lender shall not have so made the amount of
such L/C Disbursement available to the Administrative Agent, such Revolving
Credit Lender agrees to pay to the Administrative Agent forthwith on demand such
amount together with interest thereon, for each day from the date such L/C
Disbursement is due pursuant to Section 2.04(e) until the date such amount is
paid to the Administrative Agent, at the Federal Funds Rate for its account or
the account of the Issuing Bank, as applicable. If such Lender shall pay to the
Administrative Agent such amount for the account of the Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Letter of Credit Advance made by such Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Letter of Credit
Advance made by the Issuing Bank shall be reduced by such amount on such
Business Day.

(d) Drawing and Reimbursement. The payment by the Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by the Issuing Bank of a Letter of Credit Advance, which shall be a
Base Rate Advance, in the amount of such draft.

(e) Failure to Make Letter of Credit Advances. The failure of any Lender to make
the Letter of Credit Advance to be made by it on the date specified in
Section 2.03(d) shall not relieve any other Lender of its obligation hereunder
to make its Letter of Credit Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Letter of Credit
Advance to be made by such other Lender on such date.

 

34



--------------------------------------------------------------------------------

SECTION 2.04. Repayment of Advances. (a) Term B-1 Advances. The Borrower shall
repay to the Administrative Agent for the ratable account of the Term B-1
Lenders the aggregate outstanding principal amount of the Term B-1 Advances on
the following dates in the amounts indicated (which amounts shall be reduced as
a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.06):

 

Date

   Amount

June 30, 2006

   $ 1,587,500

September 30, 2006

   $ 1,587,500

December 31, 2006

   $ 1,587,500

March 31, 2007

   $ 1,587,500

June 30, 2007

   $ 1,587,500

September 30, 2007

   $ 1,587,500

December 31, 2007

   $ 1,587,500

March 31, 2008

   $ 1,587,500

June 30, 2008

   $ 1,587,500

September 30, 2008

   $ 1,587,500

December 31, 2008

   $ 1,587,500

March 31, 2009

   $ 1,587,500

June 30, 2009

   $ 1,587,500

September 30, 2009

   $ 1,587,500

December 31, 2009

   $ 1,587,500

March 31, 2010

   $ 1,587,500

June 30, 2010

   $ 1,587,500

September 30, 2010

   $ 1,587,500

December 31, 2010

   $ 150,356,250

March 31, 2011

   $ 150,356,250

June 30, 2011

   $ 150,356,250

August 24, 2011

   $ 150,356,250

provided, however, that the final principal installment shall be repaid on the
Termination Date in respect of the Term B-1 Facility and in any event shall be
in an amount equal to the aggregate principal amount of the Term B-1 Advances
outstanding on such date.

(b) Revolving Credit Advances. The Borrower shall repay to the Administrative
Agent for the ratable account of the Revolving Credit Lenders on the Termination
Date in respect of the Revolving Credit Facility the aggregate principal amount
of the Revolving Credit Advances then outstanding.

(c) Swing Line Advances. The Borrower shall repay to the Swing Line Bank and to
the Administrative Agent for the account of each other Revolving Credit Lender
that has made a Swing Line Advance the outstanding principal amount of each
Swing Line Advance made by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than the seventh day after the requested date of such Borrowing) and
the Termination Date in respect of the Revolving Credit Facility.

(d) Letter of Credit Advances. (i) The Borrower shall repay to the
Administrative Agent for the account of the Issuing Bank and each other
Revolving Credit Lender that has made a Letter of Credit Advance on the earlier
of demand and the Termination Date in respect of the Revolving Credit Facility
the outstanding principal amount of each Letter of Credit Advance made by each
of them.

 

35



--------------------------------------------------------------------------------

(ii) The Obligations of the Borrower under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
the Issuing Bank of any draft or the reimbursement by the Borrower thereof):

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft, certificate or other document that does not strictly comply with the
terms of such Letter of Credit;

(F) any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranties or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least five Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portions of the Term B-1
Commitments, the Swing Line Facility and the Letter of Credit Facility and the
Unused Revolving Credit Commitments; provided, however, that each partial
reduction of a Facility (i) shall be in an aggregate amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and (ii) shall be made ratably
among the Appropriate Lenders in accordance with their Commitments with respect
to such Facility.

(b) Mandatory. (i) The Letter of Credit Facility shall be permanently reduced
from time to time on the date of each reduction in the Revolving Credit Facility
pursuant to clause (a) above by the amount, if any, by which the amount of the
Letter of Credit Facility exceeds the Revolving Credit Facility after giving
effect to such reduction of the Revolving Credit Facility.

(ii) The Swing Line Facility shall be permanently reduced from time to time on
the date of each reduction in the Revolving Credit Facility pursuant to clause
(a) above by the amount, if any, by which the amount of the Swing Line Facility
exceeds the Revolving Credit Facility after giving effect to such reduction of
the Revolving Credit Facility.

 

36



--------------------------------------------------------------------------------

SECTION 2.06. Prepayments. (a) Optional. The Borrower may, upon at least one
Business Day’s notice in the case of Base Rate Advances and three Business Days’
notice in the case of Eurodollar Rate Advances, in each case to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay, subject
to the provisions of the immediately succeeding sentence, the outstanding
aggregate principal amount of the Advances comprising part of the same Borrowing
in whole or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) if
any prepayment of a Eurodollar Rate Advance is made on a date other than the
last day of an Interest Period for such Advance, the Borrower shall also pay any
amounts owing pursuant to Section 9.04(c). Each such prepayment of any Term B-1
Advances shall be applied to the installments thereof on a pro rata basis. In
connection with any optional prepayment made by the Borrower during the period
from the Restatement Effective Date until the first anniversary thereof in
connection with the refinancing of the Term B-1 Facility with the proceeds of a
replacement term facility created under this Agreement which replacement
facility is solely or primarily intended to lower the rate of interest payable
on the Term B-1 Facility, the Borrower shall pay a premium equal to 1.00% of the
aggregate principal amount of the Term B-1 Facility so prepaid.

(b) Mandatory. (i) The Borrower shall, on the 90th day following the end of each
Fiscal Year, commencing with the Fiscal Year ending December 31, 2006, prepay an
aggregate principal amount of the Advances comprising part of the same
Borrowings under the Term B-1 Facility in an amount equal to (A) if the Leverage
Ratio as of the end of such Fiscal Year shall exceed 4.25: 1.0, 75% of Excess
Cash Flow for such Fiscal Year, (B) if the Leverage Ratio as of the end of such
Fiscal Year shall be equal to or less than 4.25:1.0 but greater than 3.00:1.0,
50% of Excess Cash Flow for such Fiscal Year and (C) otherwise, 0% of Excess
Cash Flow for such Fiscal Year. Each such prepayment shall be applied ratably to
the installments of the Term B-1 Facility.

(ii) The Borrower shall, on the date of receipt of any Net Cash Proceeds by the
Borrower or any of its Subsidiaries (other than VITAL), prepay an aggregate
principal amount of the Advances comprising part of the same Borrowings in an
amount equal to the amount of such Net Cash Proceeds; provided, however, that:

(A) In respect of the Net Cash Proceeds described in clause (b) of the
definition of “Net Cash Proceeds”, such Net Cash Proceeds shall not be subject
to this Section 2.06(b)(ii) if the Leverage Ratio as of such date is equal to or
less than 3.00:1;

(B) In respect of the Net Cash Proceeds described in clause (c) of the
definition of “Net Cash Proceeds”, if the Leverage Ratio as of such date
(1) shall exceed 4.00:1.0, only 50% of such Net Cash Proceeds shall be subject
to this Section 2.06(b)(ii), (2) shall be equal to or less than 4.00:1.0 but
greater than 3.00:1.0, only 25% of such Net Cash Proceeds shall be subject to
this Section 2.06(b)(ii) and (3) otherwise, 0% of such Net Cash Proceeds shall
be subject to this Section 2.06(b)(ii); and

(C) if any Teleco Net Cash Proceeds Event shall occur with respect to any
Teleco, no prepayment shall be required pursuant to this Section 2.06(b)(ii)
until the first date such Teleco shall pay any cash dividend to its parent
entity after the date of such Teleco Net Cash Proceeds Event and such prepayment
shall be in an amount equal to the lesser of (1) the amount of such dividend and
(2) the Net Cash Proceeds resulting from such Teleco Net Cash Proceeds Event
(subject to the limitations set for clauses (A) and (B) above).

Each such prepayment shall be applied ratably to the installments of the Term
B-1 Facility.

 

37



--------------------------------------------------------------------------------

(iii) The Borrower shall, on each Business Day, prepay an aggregate principal
amount of the Revolving Credit Advances comprising part of the same Borrowings,
the Letter of Credit Advances and the Swing Line Advances and deposit an amount
in the L/C Collateral Account in an amount equal to the amount by which (A) the
sum of the aggregate principal amount of (x) the Revolving Credit Advances,
(y) the Letter of Credit Advances and (z) the Swing Line Advances then
outstanding plus the aggregate Available Amount of all Letters of Credit then
outstanding exceeds (B) the Revolving Credit Facility on such Business Day.

(iv) The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit in the L/C Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the L/C Collateral Account to equal the amount by
which the aggregate Available Amount of all Letters of Credit then outstanding
exceeds the Letter of Credit Facility on such Business Day.

(v) Prepayments of the Revolving Credit Facility made pursuant to clause
(iii) above shall be first applied to prepay Letter of Credit Advances then
outstanding until such Advances are paid in full, second applied to prepay Swing
Line Advances then outstanding until such Advances are paid in full, third
applied to prepay Revolving Credit Advances then outstanding comprising part of
the same Borrowings until such Advances are paid in full and fourth deposited in
the L/C Collateral Account to cash collateralize 100% of the Available Amount of
the Letters of Credit then outstanding. Upon the drawing of any Letter of Credit
for which funds are on deposit in the L/C Collateral Account, such funds shall
be applied to reimburse the Issuing Bank or Revolving Credit Lenders, as
applicable.

(vi) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid,
together with any amounts owing pursuant to Section 9.04(c). If any payment of
Eurodollar Rate Advances otherwise required to be made under this
Section 2.06(b) would be made on a day other than the last day of the applicable
Interest Period therefor, the Borrower may direct the Administrative Agent to
(and if so directed, the Administrative Agent shall) deposit such payment in the
Collateral Account until the last day of the applicable Interest Period at which
time the Administrative Agent shall apply the amount of such payment to the
prepayment of such Advances; provided, however, that such Advances shall
continue to bear interest as set forth in Section 2.07 until the last day of the
applicable Interest Period therefor.

SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such Eurodollar Rate
Advance shall be Converted or paid in full.

 

38



--------------------------------------------------------------------------------

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Borrower shall pay interest (“Default Interest”) on (i) the
unpaid principal amount of each Advance owing to each Lender Party, payable in
arrears on the dates referred to in clause (i) or (ii) of Section 2.07(a), as
applicable, and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (i) or (ii) of Section 2.07(a), as applicable, and (ii) to the fullest
extent permitted by applicable law, the amount of any interest, fee or other
amount payable under this Agreement or any other Loan Document to any Agent or
any Lender Party that is not paid when due, from the date such amount shall be
due until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid, in the case
of interest, on the Type of Advance on which such interest has accrued pursuant
to clause (i) or (ii) of Section 2.07(a), as applicable, and, in all other
cases, on Base Rate Advances pursuant to clause (i) of Section 2.07(a).

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period”, the Administrative Agent shall
give notice to the Borrower and each Appropriate Lender of the applicable
Interest Period and the applicable interest rate determined by the
Administrative Agent for purposes of clause (a)(i) or (a)(ii) above.

SECTION 2.08. Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of the Lenders a commitment fee, from the
Original Effective Date in the case of each Person who was a Lender on the
Original Effective Date and from the effective date specified in the Assignment
and Acceptance pursuant to which it became a Lender in the case of each other
Lender until the Termination Date, payable in arrears on the date of the Initial
Extension of Credit, thereafter quarterly on the last day of each March, June,
September and December, and on the Termination Date in respect of the applicable
Facility, at the rate of 1/2 of 1% per annum on the sum of the average daily
Unused Revolving Credit Commitment of each Appropriate Lender plus its Pro Rata
Share of the average daily outstanding Swing Line Advances during such quarter;
provided, however, that no commitment fee shall accrue on any of the Commitments
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender.

(b) Letter of Credit Fees, Etc. (i) The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender a commission, payable in
arrears quarterly on the last day of each March, June, September and December
and on the Termination Date in respect of the Letter of Credit Facility, on such
Lender’s Pro Rata Share of the average daily aggregate Available Amount during
such quarter of all Letters of Credit outstanding from time to time at a rate
equal to the Applicable Margin for Eurodollar Rate Advances under the Revolving
Credit Facility. Upon the occurrence and during the continuance of an Event of
Default, the amount of commission payable by the Borrower under this clause
(b)(i) shall be increased by 2% per annum.

(ii) The Borrower shall pay to the Issuing Bank, for its own account, such
customary commissions, issuance fees, fronting fees, transfer fees and other
fees and charges in connection with the issuance or administration of each
Letter of Credit as the Borrower and the Issuing Bank shall agree.

(c) Agents’ Fees. The Borrower shall pay to each Agent for its own account such
fees as may from time to time be agreed between the Borrower and such Agent.

SECTION 2.09. Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
11:00 A.M. (New York City time) on

 

39



--------------------------------------------------------------------------------

the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of Section 2.10, Convert all or any portion of the Advances of
one Type comprising the same Borrowing into Advances of the other Type;
provided, however, that any Conversion of Eurodollar Rate Advances into Base
Rate Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances, any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(c), no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(c) and each Conversion of Advances
comprising part of the same Borrowing under any Facility shall be made ratably
among the Appropriate Lenders in accordance with their Commitments under such
Facility. Each such notice of Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for such Advances. Each notice of
Conversion shall be irrevocable and binding on the Borrower.

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Appropriate Lenders, whereupon
each such Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance.

(iii) Upon the occurrence and during the continuance of any Default, (x) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (y) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances or of agreeing to issue or of
issuing or maintaining or participating in Letters of Credit or of agreeing to
make or of making or maintaining Letter of Credit Advances (excluding, for
purposes of this Section 2.10, any such increased costs resulting from (x) Taxes
or Other Taxes (as to which Section 2.12 shall govern) and (y) changes in the
basis of taxation of overall net income or overall gross income (or any portion
of overall net income or overall gross income taxable in or by the relevant
jurisdiction) by the United States or by the foreign jurisdiction or state under
the laws of which such Lender Party is organized or has its Applicable Lending
Office or any political subdivision thereof), then the Borrower shall from time
to time, upon demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party additional amounts sufficient to compensate such Lender Party for
such increased cost; provided, however, that the Borrower shall not be
responsible for costs under this Section 2.10(a) arising more than 120 days
prior to receipt by the Borrower of the demand from the affected Lender Party
pursuant to this Section 2.10(a); provided further that a Lender Party claiming
additional amounts under this Section 2.10(a) agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost that may thereafter accrue and would not, in the reasonable judgment of
such Lender Party, be otherwise disadvantageous to

 

40



--------------------------------------------------------------------------------

such Lender Party. A certificate as to the amount of such increased cost,
submitted to the Borrower by such Lender Party, shall be conclusive and binding
for all purposes, absent manifest error.

(b) If any Lender Party determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender Party or any
corporation controlling such Lender Party and that the amount of such capital is
increased by or based upon the existence of such Lender Party’s commitment to
lend or to issue or participate in Letters of Credit hereunder and other
commitments of such type or the issuance or maintenance of or participation in
the Letters of Credit (or similar contingent obligations), then, upon demand by
such Lender Party or such corporation (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender Party, from time to time as specified by such Lender
Party, additional amounts sufficient to compensate such Lender Party in the
light of such circumstances, to the extent that such Lender Party reasonably
determines such increase in capital to be allocable to the existence of such
Lender Party’s commitment to lend or to issue or participate in Letters of
Credit hereunder or to the issuance or maintenance of or participation in any
Letters of Credit; provided further that the Borrower shall not be responsible
for costs under this Section 2.10(b) arising more than 120 days prior to receipt
by the Borrower of the demand from the affected Lender Party pursuant to this
Section 2.10(b). A certificate as to such amounts submitted to the Borrower by
such Lender Party shall be conclusive and binding for all purposes, absent
manifest error.

(c) If, with respect to any Eurodollar Rate Advances under any Facility, Lenders
owed more than 50% of the then aggregate unpaid principal amount thereof notify
the Administrative Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Lenders of making,
funding or maintaining their Eurodollar Rate Advances for such Interest Period,
the Administrative Agent shall forthwith so notify the Borrower and the
Appropriate Lenders, whereupon (i) each such Eurodollar Rate Advance under such
Facility will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lenders have determined that the circumstances causing such
suspension no longer exist.

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other governmental authority shall assert
that it is unlawful, for any Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Rate Advances or to continue to
fund or maintain Eurodollar Rate Advances hereunder, then, on notice thereof and
demand therefor by such Lender to the Borrower through the Administrative Agent,
(i) each Eurodollar Rate Advance under each Facility under which such Lender has
a Commitment will automatically, upon such demand, Convert into a Base Rate
Advance and (ii) the obligation of the Appropriate Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

(e) In the event that any Lender Party demands payment of costs or additional
amounts pursuant to Section 2.10 or Section 2.12 or asserts, pursuant to
Section 2.10(d), that it is

 

41



--------------------------------------------------------------------------------

unlawful for such Lender Party to make Eurodollar Rate Advances or becomes a
Defaulting Lender then (subject to such Lender Party’s right to rescind such
demand or assertion within 10 days after the notice from the Borrower referred
to below) the Borrower may, upon 20 days’ prior written notice to such Lender
Party and the Administrative Agent, at its sole cost and expense, elect to cause
such Lender Party to assign its Advances and Commitments in full to one or more
Persons selected by the Borrower so long as (a) each such Person satisfies the
criteria of an Eligible Assignee and is reasonably satisfactory to the
Administrative Agent, (b) such Lender Party receives payment in full in cash of
the outstanding principal amount of all Advances made by it and all accrued and
unpaid interest thereon and all other amounts due and payable to such Lender
Party as of the date of such assignment (including, without limitation, amounts
owing pursuant to Sections 2.10, 2.12, 2.15 and 9.04) and (c) each such Lender
Party assignee agrees to accept such assignment and to assume all obligations of
such Lender Party hereunder in accordance with Section 9.07.

SECTION 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the other Loan Documents (other than under any
Secured Hedge Agreement), irrespective of any right of counterclaim or set-off
(except as otherwise provided in Section 2.15), not later than 11:00 A.M.
(New York City time) on the day when due in U.S. dollars to the Administrative
Agent at the Administrative Agent’s Account in same day funds, with payments
being received by the Administrative Agent after such time being deemed to have
been received on the next succeeding Business Day. The Administrative Agent will
promptly thereafter cause like funds to be distributed (i) if such payment by
the Borrower is in respect of principal, interest, commitment fees or any other
Obligation then payable hereunder and under the other Loan Documents to more
than one Lender Party, to such Lender Parties for the account of their
respective Applicable Lending Offices ratably in accordance with the amounts of
such respective Obligations then payable to such Lender Parties and (ii) if such
payment by the Borrower is in respect of any Obligation then payable hereunder
to one Lender Party, to such Lender Party for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 9.07(d),
from and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the other Loan
Documents in respect of the interest assigned thereby to the Lender Party
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

(b) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or under the other Loan Documents to charge from time to time, to the
fullest extent permitted by law, against any or all of the Borrower’s accounts
with such Lender Party or such Affiliate any amount so due.

(c) All computations of interest and of fees and Letter of Credit commissions
shall be made by the Administrative Agent on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest, fees or
commissions are payable. Each determination by the Administrative Agent of an
interest rate, fee or commission hereunder shall be conclusive and binding for
all purposes, absent manifest error.

(d) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment or
letter of credit fee or commission, as the case may be; provided, however, that,
if such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

 

42



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Agents and the Lender Parties under or in respect
of this Agreement and the other Loan Documents on any date, such payment shall
be distributed by the Administrative Agent and applied by the Agents and the
Lender Parties in the following order of priority:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Agents
on such date;

(ii) second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Bank and the Swing Line
Bank (solely in their respective capacities as such) under or in respect of this
Agreement and the other Loan Documents on such date, ratably based upon the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Issuing Bank and the Swing Line Bank on such date;

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Sections 9.04 hereof,
Section 22 of the Security Agreement and any similar section of any of the other
Loan Documents on such date, ratably based upon the respective aggregate amounts
of all such indemnification payments, costs and expenses owing to the Lenders on
such date;

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12
hereof on such date, ratably based upon the respective aggregate amounts thereof
owing to the Administrative Agent and the Lender Parties on such date;

(v) fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08(a) on such date, ratably based upon the respective
aggregate Commitments of the Lenders under the Facilities on such date;

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;

 

43



--------------------------------------------------------------------------------

(vii) seventh, ratably to (A) the payment of all of the accrued and unpaid
interest on the Advances that is due and payable to the Administrative Agent and
the Lender Parties under Section 2.07(a) on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the Administrative
Agent and the Lender Parties on such date and (B) the payments of all amounts,
other than Hedge Termination Payments, that are due and payable to the Hedge
Banks under the Secured Hedge Agreements on such date, ratably based upon the
respective aggregate amounts of such amounts owing to the Hedge Banks on such
date;

(viii) eighth, ratably to (A) the payment of the principal amount of all of the
outstanding Advances that is due and payable to the Administrative Agent and the
Lender Parties on such date, ratably based upon the respective aggregate amounts
of all such principal owing to the Administrative Agent and the Lender Parties
on such date, (B) the payment of all Hedge Termination Payments payable under
Secured Hedge Agreements on such date, ratably based upon the respective
aggregate amounts of all such amounts owing to the Hedge Banks on such date and
(C) be deposited in the L/C Collateral Account to cash collateralize up to 100%
of the Available Amount of the Letters of Credit then outstanding; and

(ix) ninth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date.

If the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the Advances or the Facility to
which, or the manner in which, such funds are to be applied, unless an Event of
Default shall have occurred and be continuing, the Administrative Agent may, but
shall not be obligated to, elect to distribute such funds to each of the Lender
Parties in accordance with such Lender Party’s Pro Rata Share of the sum of
(A) the aggregate principal amount of all Advances outstanding at such time and
(b) the aggregate Available Amount of all Letters of Credit outstanding at such
time, in repayment or prepayment of such of the outstanding Advances or other
Obligations then owing to such Lender Party, and, in the case of the Term B-1
Facility, for application to such principal repayment installments thereof, as
the Administrative Agent shall direct.

Notwithstanding anything to the contrary in this Section 2.11, (x) all of the
gross proceeds of the Term B-1 Advances made on the Restatement Effective Date
(other than the Additional Term B-1 Advances) shall be used solely to refinance
Existing Term B Advances of the Existing Term B Lenders who are not Term B-1
Lenders, (y) no other Lenders shall be entitled to share in any such gross
proceeds and (z) the Administrative Agent is authorized to make distributions of
such gross proceeds to give effect to the immediately preceding clauses (x) and
(y).

SECTION 2.12. Taxes. (a) Any and all payments by any Loan Party to or for the
account of any Lender Party or any Agent hereunder or under the Notes or any
other Loan Document shall be made, in accordance with Section 2.11 or the
applicable provisions of such other Loan Document, if any, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (excluding any amount
resulting from the gross negligence or willful misconduct of a Lender Party or
an Agent) with respect thereto, excluding, (i) in the case of each Lender Party
and each Agent, net income, franchise and similar taxes that are imposed on (or
measured by) its overall net income (or any portion of its overall net income
taxable in or by the relevant jurisdiction) by the United States or any state or
political subdivision thereof, by the jurisdiction or any political subdivision
thereof under the laws of which such Lender Party or such Agent, as the case may
be, is organized or has its principal office and, in the case of each Lender
Party, by the jurisdiction or any

 

44



--------------------------------------------------------------------------------

political subdivision thereof of such Lender Party’s Applicable Lending Office,
(ii) any branch profits tax imposed by the United States or any similar tax
imposed by any other jurisdiction described in the preceding clause (i) and
(iii) any tax or other such liability that would not be imposed if the only
connection between the recipient Lender Party or any Agent or any Affiliate
thereof and the jurisdiction imposing such tax or other such liability were
activities pursuant to or in respect of this Agreement, the Notes or any other
Loan Document (all such non excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder or under
the Notes or the other Loan Documents being hereinafter referred to as “Taxes”).
If any Loan Party shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder or under any Note or any other Loan
Document to any Lender Party or any Agent, (i) the sum payable by the Borrower
shall be increased as may be necessary so that after such Loan Party and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or such Agent, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party shall make
all such deductions and (iii) such Loan Party shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

(b) In addition, a Loan Party shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Loan Party hereunder
or under any Notes or any other Loan Documents or from the execution, delivery
or registration of, performance under, or otherwise with respect to, this
Agreement, the Notes or the other Loan Documents (hereinafter referred to as
“Other Taxes”).

(c) The Loan Parties shall indemnify each Lender Party and each Agent for and
hold them harmless against the full amount of Taxes and Other Taxes, and for the
full amount of taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.12, imposed on or paid by such Lender Party
or such Agent (as the case may be) and any liability (including penalties,
additions to tax, interest and expenses, but excluding any amount resulting from
the gross negligence or willful misconduct of such Lender Party or such Agent)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date such Lender Party or such Agent (as the case may
be) makes written demand therefor. A certificate as to the amount claimed
delivered to a Loan Party by a Lender Party or an Agent shall be conclusive
absent manifest error of the Lender Party or the Agent. Each Agent and each
Lender Party claiming indemnification pursuant to this Section 2.12(c) shall
make written demand therefor no later than 270 days after the later of the date
on which such Agent or Lender Party makes payment to the relevant Governmental
Authority or files a final tax return in respect thereof; provided, however,
that the failure to make such demand within such time period shall not
compromise the right of any Agent or Lender Party to be indemnified pursuant to
this Agreement, except to the extent any Loan Party is materially prejudiced
thereby.

(d) Within 30 days after the date of any payment of Taxes, the appropriate Loan
Party shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt has been issued therefor, or other written
proof of payment thereof that is reasonably satisfactory to the Administrative
Agent. In the case of any payment hereunder or under the Notes or the other Loan
Documents by or on behalf of a Loan Party through an account or branch outside
the United States or by or on behalf of a Loan Party by a payor that is not a
United States person, if such Loan Party determines that no Taxes are payable in
respect thereof, such Loan Party shall furnish, or shall cause such payor to
furnish, to the Administrative Agent, at such address, an opinion of counsel
reasonably acceptable to the Administrative Agent stating that such payment is
exempt from Taxes. For purposes of subsections (d) and (e) of this Section 2.12,
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.

 

45



--------------------------------------------------------------------------------

(e) Each Lender Party that is not a United States person shall, on or prior to
the date of its execution and delivery of this Agreement in the case of each
Initial Lender Party, on or prior to the Restatement Effective Date in the case
of each Term B-1 Lender that was not an Existing Term B Lender immediately prior
to the Restatement Effective Date and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender Party in the case of each other
Lender Party, and from time to time thereafter as reasonably requested in
writing by the Borrower (but only so long thereafter as such Lender Party
remains lawfully able to do so), provide each of the Administrative Agent and
the Borrower with either two properly completed, original Internal Revenue
Service Forms W-8ECI or W-8BEN (or any successor or other form prescribed by the
Internal Revenue Service), certifying that such Lender Party is exempt from or
entitled to a reduced rate of United States federal withholding tax on payments
pursuant to this Agreement or under the Notes or the other Loan Documents (by
reason of such payments being effectively connected with the conduct of a United
States trade or business by such Lender Party, or by reason of such Lender Party
being eligible for the benefits of a United States income tax treaty with
respect to such payments), or in the case of a Lender Party that has certified
in writing to the Administrative Agent that it is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Internal Revenue Code, (ii) a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of the
Borrower or (iii) a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Internal Revenue Code), two
properly completed, original Internal Revenue Service Forms W-8BEN (or any
successor or other form prescribed by the Internal Revenue Service), certifying
that such Lender Party is a foreign corporation, partnership, estate or trust,
as appropriate. If the forms provided by a Lender Party at the time such Lender
Party first becomes a party to this Agreement indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender Party provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided, however, that if, at the effective date of the
Assignment and Acceptance pursuant to which a Lender Party becomes a party to
this Agreement, the Lender Party assignor was entitled to payments under
subsection (a) of this Section 2.12 in respect of United States withholding tax
with respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender Party assignee on such date.
If any form or document referred to in this subsection (e) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by Internal Revenue Service
Form W-8BEN or W-8ECI or the related certificate described above, that the
applicable Lender Party reasonably considers to be confidential, such Lender
Party shall give notice thereof to the Borrower and shall not be obligated to
include in such form or document such confidential information. Each Lender
Party that is a United States person shall, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender
Party and on the date of the Assignment and Acceptance pursuant to which it
becomes a Lender Party in the case of each other Lender Party, and from time to
time thereafter as reasonably requested in writing by the Borrower (but only so
long thereafter as such Lender Party remains lawfully able to do so), deliver to
the Borrower two properly completed original Internal Revenue Service Forms W-9
(or any successor or other form prescribed by the Internal Revenue Service).

(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form, certificate or other document described
in subsection (e) above (other than if such failure is due to a change in law,
or in the interpretation or application thereof, occurring after the date on
which a form, certificate or other document originally was required to be
provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.12 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender Party become subject to Taxes because of its failure to
deliver a form,

 

46



--------------------------------------------------------------------------------

certificate or other document required hereunder, the Loan Parties shall take
(solely at such Lender Party’s expense) such steps as such Lender Party shall
reasonably request to assist such Lender Party to recover such Taxes.

(g) Any Lender Party claiming additional amounts under this Section 2.12 agrees
to use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to provide appropriate certificates or other
documentation (except to the extent (i) such Lender Party considers any required
information confidential or (ii) such certificates or documentation are
materially more burdensome than Internal Revenue Service Form W-8BEN) and
designate a different Applicable Lending Office, if the providing of such
certificates or documentation or the making of such a designation would avoid
the need for, or reduce the amount of, such additional amounts that may
thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party.

(h) If any Lender Party or any Agent files a claim for refund and such Lender
Party or such Agent determines in its sole discretion that such claim for refund
is in respect of Taxes or Other Taxes as to which it has been indemnified by the
Borrower or any other Loan Party, or with respect to which the Borrower or any
other Loan Party has paid additional amounts, pursuant to this Section 2.12,
such Lender Party or such Agent shall promptly notify the Borrower in writing of
such refund claim. If a Lender Party or an Agent receives a refund from a
Governmental Authority and determines in its sole discretion that such refund is
in respect of any such Taxes or Other Taxes, such Lender Party or such Agent
shall within 45 days from the date of such receipt pay over the amount of such
refund to the Borrower (but only to the extent of indemnity payments or
additional amounts paid by the Borrower or other Loan Party pursuant to this
Section 2.12 with respect to such Taxes or Other Taxes), net of all
out-of-pocket expenses of such Lender Party or such Agent (including any Taxes
or Other Taxes imposed with respect to such refund) as determined by such Lender
Party or such Agent in its sole discretion, and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower or such other Loan Party agrees to repay,
within 45 days after the request of such Lender Party or such Agent, the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to such Lender Party or such Agent in
the event such Lender Party or such Agent is required to repay such refund to
such Governmental Authority.

SECTION 2.13. Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 9.07) (a) on account of Obligations due and payable to such Lender
Party hereunder and under the Notes and the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender Party at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lender Parties
hereunder and under the Notes and the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes and the other Loan Documents at such time obtained
by all the Lender Parties at such time or (b) on account of Obligations owing
(but not due and payable) to such Lender Party hereunder and under the Notes and
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing to such Lender
Party at such time to (ii) the aggregate amount of the Obligations owing (but
not due and payable) to all Lender Parties hereunder and under the Notes and the
other Loan Documents at such time) of payments on account of the Obligations
owing (but not due and payable) to all Lender Parties hereunder and under the
Notes and the other Loan Documents at such time obtained by all of the Lender
Parties at such time, such Lender Party shall forthwith purchase from the other
Lender Parties such interests or participating interests in the Obligations due
and payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender Party to share the

 

47



--------------------------------------------------------------------------------

excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender Party, such purchase from each other Lender Party shall be rescinded and
such other Lender Party shall repay to the purchasing Lender Party the purchase
price to the extent of such Lender Party’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender Party to (ii) the
aggregate purchase price paid to all Lender Parties) of such recovery together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (i) the amount of such other Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered; provided further that, so long as the
Obligations under the Loan Documents shall not have been accelerated, any excess
payment received by any Appropriate Lender shall be shared on a pro rata basis
only with other Appropriate Lenders. The Borrower agrees that any Lender Party
so purchasing an interest or participating interest from another Lender Party
pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.

Notwithstanding anything to the contrary in this Section 2.13, (x) all of the
gross proceeds of the Term B-1 Advances made on the Restatement Effective Date
(other than the Additional Term B-1 Advances) shall be used solely to refinance
Existing Term B Advances of the Existing Term B Lenders who are not Term B-1
Lenders, (y) no other Lenders shall be entitled to share in any such gross
proceeds and (z) the Administrative Agent is authorized to make distributions of
such gross proceeds to give effect to the immediately preceding clauses (x) and
(y).

SECTION 2.14. Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds and Letters of Credit) solely to consummate the Transaction, pay
fees and expenses relating to the Transaction and provide funds for working
capital and other general corporate purposes of the Borrower and its
Subsidiaries.

SECTION 2.15. Defaulting Lenders. (a) In the event that, at any time, (i) any
Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender shall owe
a Defaulted Advance to the Borrower and (iii) the Borrower shall be required to
make any payment hereunder or under any other Loan Document to or for the
account of such Defaulting Lender, then the Borrower may, so long as no Default
shall occur or be continuing at such time and to the fullest extent permitted by
applicable law, set off and otherwise apply the Obligation of the Borrower to
make such payment to or for the account of such Defaulting Lender against the
obligation of such Defaulting Lender to make such Defaulted Advance. In the
event that, on any date, the Borrower shall so set off and otherwise apply its
obligation to make any such payment against the obligation of such Defaulting
Lender to make any such Defaulted Advance on or prior to such date, the amount
so set off and otherwise applied by the Borrower shall constitute for all
purposes of this Agreement and the other Loan Documents an Advance by such
Defaulting Lender made on the date of such setoff under the Facility pursuant to
which such Defaulted Advance was originally required to have been made pursuant
to Section 2.01. Such Advance shall be considered, for all purposes of this
Agreement, to comprise part of the Borrowing in connection with which such
Defaulted Advance was originally required to have been made pursuant to
Section 2.01, even if the other Advances comprising such Borrowing shall be
Eurodollar Rate Advances on the date such Advance is deemed to be made pursuant
to this subsection (a). The Borrower shall notify the Administrative Agent at
any time the Borrower exercises its right of set-off pursuant to this
subsection (a) and shall set forth in such notice (A) the name of the Defaulting
Lender and the Defaulted Advance required to be made by such Defaulting Lender
and (B) the amount set off and otherwise applied in respect of such Defaulted
Advance pursuant to this subsection (a). Any portion of such payment otherwise
required to be made by the Borrower to or for the account of such Defaulting
Lender which is paid by the Borrower, after giving

 

48



--------------------------------------------------------------------------------

effect to the amount set off and otherwise applied by the Borrower pursuant to
this subsection (a), shall be applied by the Administrative Agent as specified
in subsection (b) or (c) of this Section 2.15.

(b) In the event that, at any time, (i) any Lender Party shall be a Defaulting
Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to any Agent or
any of the other Lender Parties and (iii) the Borrower shall make any payment
hereunder or under any other Loan Document to the Administrative Agent for the
account of such Defaulting Lender, then the Administrative Agent may, on its
behalf or on behalf of such other Agents or such other Lender Parties and to the
fullest extent permitted by applicable law, apply at such time the amount so
paid by the Borrower to or for the account of such Defaulting Lender to the
payment of each such Defaulted Amount to the extent required to pay such
Defaulted Amount. In the event that the Administrative Agent shall so apply any
such amount to the payment of any such Defaulted Amount on any date, the amount
so applied by the Administrative Agent shall constitute for all purposes of this
Agreement and the other Loan Documents payment, to such extent, of such
Defaulted Amount on such date. Any such amount so applied by the Administrative
Agent shall be retained by the Administrative Agent or distributed by the
Administrative Agent to such other Agents or such other Lender Parties, ratably
in accordance with the respective portions of such Defaulted Amounts payable at
such time to the Administrative Agent, such other Agents and such other Lender
Parties and, if the amount of such payment made by the Borrower shall at such
time be insufficient to pay all Defaulted Amounts owing at such time to the
Administrative Agent, such other Agents and such other Lender Parties, in the
following order of priority:

(i) first, to the Agents for any Defaulted Amounts then owing to them, in their
capacities as such, ratably in accordance with such respective Defaulted Amounts
then owing to the Agents;

(ii) second, to the Issuing Bank and the Swing Line Bank for any Defaulted
Amounts then owing to them, in their capacities as such, ratably in accordance
with such respective Defaulted Amounts then owing to the Issuing Bank and the
Swing Line Bank; and

(iii) third, to any other Lender Parties for any Defaulted Amounts then owing to
such other Lender Parties, ratably in accordance with such respective Defaulted
Amounts then owing to such other Lender Parties.

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

(c) In the event that, at any time, (i) any Lender Party shall be a Defaulting
Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance or a
Defaulted Amount and (iii) the Borrower, any Agent or any other Lender Party
shall be required to pay or distribute any amount hereunder or under any other
Loan Document to or for the account of such Defaulting Lender, then the Borrower
or such Agent or such other Lender Party shall pay such amount to the
Administrative Agent to be held by the Administrative Agent, to the fullest
extent permitted by applicable law, in escrow or the Administrative Agent shall,
to the fullest extent permitted by applicable law, hold in escrow such amount
otherwise held by it. Any funds held by the Administrative Agent in escrow under
this subsection (c) shall be deposited by the Administrative Agent in an account
with a bank (the “Escrow Bank”) selected by the Administrative Agent, in the
name and under the control of the Administrative Agent, but subject to the
provisions of this subsection (c). The terms applicable to such account,
including the rate of interest payable with respect to the credit balance of
such account from time to time, shall be the Escrow Bank’s standard terms
applicable to escrow accounts maintained with it. Any interest credited to such
account from time to time shall be held by the Administrative Agent in escrow
under, and applied by the

 

49



--------------------------------------------------------------------------------

Administrative Agent from time to time in accordance with the provisions of,
this subsection (c). The Administrative Agent shall, to the fullest extent
permitted by applicable law, apply all funds so held in escrow from time to time
to the extent necessary to make any Advances required to be made by such
Defaulting Lender and to pay any amount payable by such Defaulting Lender
hereunder and under the other Loan Documents to the Administrative Agent or any
other Lender Party, as and when such Advances or amounts are required to be made
or paid and, if the amount so held in escrow shall at any time be insufficient
to make and pay all such Advances and amounts required to be made or paid at
such time, in the following order of priority:

(i) first, to the Agents for any amounts then due and payable by such Defaulting
Lender to them hereunder, in their capacities as such, ratably in accordance
with such respective amounts then due and payable to the Agents;

(ii) second, to the Issuing Bank and the Swing Line Bank for any amounts then
due and payable to them hereunder, in their capacities as such, by such
Defaulting Lender, ratably in accordance with such respective amounts then due
and payable to the Issuing Bank and the Swing Line Bank;

(iii) third, to any other Lender Parties for any amount then due and payable by
such Defaulting Lender to such other Lender Parties hereunder, ratably in
accordance with such respective amounts then due and payable to such other
Lender Parties; and

(iv) fourth, to the Borrower for any Advance then required to be made by such
Defaulting Lender pursuant to a Commitment of such Defaulting Lender.

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

(d) The rights and remedies against a Defaulting Lender under this Section 2.15
are in addition to other rights and remedies that the Borrower may have against
such Defaulting Lender with respect to any Defaulted Advance and that any Agent
or any Lender Party may have against such Defaulting Lender with respect to any
Defaulted Amount.

SECTION 2.16. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender Party from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Revolving Credit Note and a Term B-1 Note, as
applicable, in substantially the form of Exhibits A-1 and A-2 hereto,
respectively, payable to the order of such Lender Party in a principal amount
equal to the Revolving Credit Commitment and the Term B-1 Commitment,
respectively, of such Lender Party. All references to Notes in the Loan
Documents shall mean Notes, if any, to the extent issued hereunder.

 

50



--------------------------------------------------------------------------------

(b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder, and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

ARTICLE III

CONDITIONS OF EFFECTIVENESS, LENDING AND

ISSUANCES OF LETTERS OF CREDIT

SECTION 3.01. Conditions Precedent to Restatement Extension of Credit. This
Agreement shall become effective and the obligation of each Term B-1 Lender to
make a Term B-1 Advance on the occasion of the Restatement Extension of Credit
hereunder is subject to the satisfaction or waiver of the following conditions
precedent before or concurrently with the Restatement Extension of Credit (and
Article II of this Agreement with respect to the Term B-1 Facility) shall become
effective on and as of the first date (the “Restatement Effective Date”) on
which such conditions precedent have been satisfied or waived):

(a) The Administrative Agent shall have received on or before the day of the
Restatement Extension of Credit the following, each dated such day (unless
otherwise specified), in form and substance reasonably satisfactory to the
Administrative Agent (unless otherwise specified) and (except for the Term B-1
Notes) in sufficient copies for each Lender Party:

(i) Counterparts of this Agreement, duly executed and delivered on behalf of
each of (A) the Borrower, (B) the Subsidiary Guarantors, (C) the Administrative
Agent, (D) the Required Lenders and (E) each Term B-1 Lender (or as to any of
the foregoing parties, the Administrative Agent shall have received advice
satisfactory to the Administrative Agent that any such foregoing party has
executed a counterpart of this Agreement).

(ii) The Notes payable to the order of the Term B-1 Lenders to the extent
requested by the Term B-1 Lenders pursuant to the terms of Section 2.16.

(iii) All necessary modifications and confirmations to the Collateral Documents
in effect on and after the Original Effective Date shall have been taken or duly
executed and delivered and the Administrative Agent shall have received evidence
that all other action that the Administrative Agent may deem necessary or
desirable in

 

51



--------------------------------------------------------------------------------

order to perfect and protect the first priority liens and security interests
created under the Collateral Documents has been taken.

(iv) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving the Transaction and each Transaction Document to which it is or
is to be a party, and of all documents evidencing other necessary corporate
action and governmental and other third party approvals and consents, if any,
with respect to the Transaction and each Transaction Document to which it is or
is to be a party.

(v) A copy of a certificate of the Secretary of State of the jurisdiction of
incorporation of each Loan Party, dated reasonably near the date of the
Restatement Extension of Credit, certifying (A) as to a true and correct copy of
the charter of such Loan Party and each amendment thereto on file in such
Secretary’s office and (B) that (1) such amendments are the only amendments to
such Loan Party’s charter on file in such Secretary’s office, (2) such Loan
Party has paid all franchise taxes to the date of such certificate and (3) such
Loan Party is duly incorporated and in good standing or presently subsisting
under the laws of the State of the jurisdiction of its incorporation.

(vi) A certificate of each Loan Party, signed on behalf of such Loan Party by
its President or a Vice President and its Secretary or any Assistant Secretary,
dated the date of the Restatement Extension of Credit (the statements made in
which certificate shall be true on and as of the date of the Restatement
Extension of Credit), certifying as to (A) the absence of any amendments to the
charter of such Loan Party since the date of the Secretary of State’s
certificate referred to in Section 3.01(a)(v), (B) a true and correct copy of
the bylaws of such Loan Party as in effect on the date on which the resolutions
referred to in Section 3.01(a)(iv) were adopted and on the date of the
Restatement Extension of Credit, (C) the due incorporation and good standing or
valid existence of such Loan Party as a corporation organized under the laws of
the jurisdiction of its incorporation, and the absence of any proceeding for the
dissolution or liquidation of such Loan Party, (D) in the case of the
Borrower, the truth of the representations and warranties contained in the Loan
Documents as though made on and as of the date of the Restatement Extension of
Credit and (E) in the case of the Borrower, the absence of any event occurring
and continuing, or resulting from the Restatement Extension of Credit, that
constitutes a Default.

(vii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder.

(viii) A certificate in substantially the form of Exhibit H hereto from the
chief financial officer of the Borrower, (A) attesting to the solvency of the
Borrower, individually and together with its Subsidiaries, taken as a whole,
before and after giving effect to the Transaction, and (B) attesting to the
Solvency of each Guarantor (other than the Immaterial Subsidiaries), in each
case, individually and together with its Subsidiaries, taken as a whole, before
and after giving effect to the Transaction.

(ix) Such financial, business and other information regarding each Loan Party
and its Subsidiaries as the Lender Parties shall have requested, including,
without limitation, information as to possible contingent liabilities, tax
matters, environmental matters, obligations under Plans and Multiemployer Plans,
collective bargaining

 

52



--------------------------------------------------------------------------------

agreements and other arrangements with employees, audited annual financial
statements dated December 31, 2005, interim financial statements dated the end
of the most recent fiscal quarter for which financial statements are available,
pro forma Consolidated financial statements as to the Borrower and its
Subsidiaries and forecasts prepared by management of the Borrower, in form and
substance satisfactory to the Lender Parties, of balance sheets, income
statements and cash flow statements on a quarterly basis for the first year
following the day of the Restatement Extension of Credit and on an annual basis
for each year thereafter until the Termination Date.

(x) A Notice of Borrowing relating to the Restatement Extension of Credit.

(xi) A favorable opinion of Hunton & Williams LLP, counsel for the Loan Parties,
in substantially the form of Exhibit I hereto and as to such other matters as
any Lender Party through the Administrative Agent may reasonably request.

(xii) The Additional Term B-1 Lenders shall be satisfied with the corporate and
legal structure of the Borrower and each of its Subsidiaries, including, without
limitation, the charter and bylaws of the Borrower and each of its Subsidiaries
and each agreement or instrument relating thereto.

(b) Record title holder and Lien searches conducted by a title insurer
reasonably acceptable to the Administrative Agent with respect to the property
encumbered by the Mortgages showing (A) no Liens of record other than those
created by or permitted under the terms of the applicable Mortgage and (B) that
title to the applicable property remains vested in the appropriate Loan Party,
together with such confirmations as the Administrative Agent may deem necessary
or desirable and evidence that all other actions that the Administrative Agent
may deem necessary or desirable to confirm that Liens created by the Mortgages
on the property described therein are valid first and subsisting Liens in favor
of the Collateral Agent for the benefit of the Secured Parties.

(c) There shall have occurred no Material Adverse Change since December 31,
2005.

(d) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any Governmental Authority that (i) could reasonably be expected to have a
Material Adverse Effect or (ii) purports to materially adversely affect the
legality, validity or enforceability of any Transaction Document or the
consummation of the Transaction.

(e) All Governmental Authorizations and third party consents and approvals
necessary in connection with the Transaction shall have been obtained (without
the imposition of any conditions that are not acceptable to the Lender Parties)
and shall remain in effect; and no law or regulation shall be applicable in the
judgment of the Lender Parties, in each case that restrains, prevents or imposes
materially adverse conditions upon the Transaction or the rights of the Loan
Parties or their Subsidiaries freely to transfer or otherwise dispose of, or to
create any Lien on, any properties now owned or hereafter acquired by any of
them.

(f) The Borrower shall have paid or shall be paying concurrently with the
Restatement Extension of Credit all accrued fees of the Agents and the Lender
Parties and all accrued expenses of the Agents (including the accrued fees and
expenses of counsel to the Administrative Agent and local counsel to the Lender
Parties in connection with this Agreement).

 

53



--------------------------------------------------------------------------------

(g) The (i) Second Lien Refinancing shall have been consummated and all Liens on
the “Collateral” under and as defined in the Second Lien Credit Agreement shall
have been released or terminated and the Administrative Agent shall have
received evidence that all such actions with respect thereto have been taken
including, without limitation, receipt of duly executed payoff letters and UCC-3
termination statements, reflexive lien searches and mortgage releases and
satisfaction and (ii) Intercreditor Agreement (as defined in the Second Lien
Credit Agreement) shall have been terminated.

(h) The Borrower shall have obtained ratings for the Facilities from Moody’s
Investors Service, Inc. and Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance and Renewal.
The obligation of each Appropriate Lender to make an Advance (other than a
Letter of Credit Advance made by the Issuing Bank or a Revolving Credit Lender
pursuant to Section 2.03(c) and a Swing Line Advance made by a Revolving Credit
Lender pursuant to Section 2.02(b)) on the occasion of each Borrowing (including
the Initial Extension of Credit), and the obligation of the Issuing Bank to
issue a Letter of Credit (including the initial issuance) or renew a Letter of
Credit and the right of the Borrower to request a Swing Line Borrowing, shall be
subject to the further conditions precedent that on the date of such Borrowing
or issuance or renewal (a) the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing, Notice of Swing Line
Borrowing, Notice of Issuance or Notice of Renewal and the acceptance by the
Borrower of the proceeds of such Borrowing or of such Letter of Credit or the
renewal of such Letter of Credit shall constitute a representation and warranty
by the Borrower that both on the date of such notice and on the date of such
Borrowing or issuance or renewal such statements are true):

(i) the representations and warranties contained in each Loan Document are
correct in all material respects on and as of such date, before and after giving
effect to such Borrowing or issuance or renewal and to the application of the
proceeds therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of such Borrowing or issuance or renewal, in which case as
of such specific date; and

(ii) no Default has occurred and is continuing, or would result from such
Borrowing or issuance or renewal or from the application of the proceeds
therefrom;

and (b) the Administrative Agent shall have received such other certificates or
documents as any Lender Party through the Administrative Agent may reasonably
request in order to confirm (i) the accuracy of the Borrower’s representations
and warranties as required under Section 3.01(a)(i), (ii) the Borrower’s timely
compliance with the terms, covenants and agreements set forth in the Loan
Documents and (iii) the absence of any Default.

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Restatement Extension of Credit specifying its objection
thereto and, if the Restatement Extension of Credit consists of a Borrowing,
such Lender Party shall not have made available to the Administrative Agent such
Lender Party’s ratable portion of such Borrowing.

 

54



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) Each Loan Party and each of its Subsidiaries (i) is a corporation, limited
liability company or partnership duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation, (ii) is duly
qualified and in good standing as a foreign corporation or company in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed could not be reasonably expected to have a Material
Adverse Effect and (iii) has all requisite corporate, limited liability company
or partnership (as applicable) power and authority (including, without
limitation, all Governmental Authorizations to own or lease and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted.

(b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Subsidiaries of each Loan Party, showing as of the Restatement Effective Date
(as to each such Subsidiary) the jurisdiction of its formation, the number of
shares, membership interests or partnership interests (as applicable) of each
class of its Equity Interests authorized, and the number outstanding, on the
Restatement Effective Date and the percentage of each such class of its Equity
Interests owned (directly or indirectly) by such Loan Party and the number of
shares covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights as of the Restatement Effective Date. All of the
outstanding Equity Interests (other than the Equity Interests in Virginia PCS
Alliance, L.C., VITAL and NH Licenses LLC that are not owned by any Loan Party
or any of its Subsidiaries) have been validly issued, are fully paid and
non-assessable and are owned by such Loan Party or one or more of its
Subsidiaries free and clear of all Liens, except those created under the
Collateral Documents.

(c) The execution, delivery and performance by each Loan Party of each
Transaction Document to which it is or is to be a party, and the consummation of
the Transaction, are within such Loan Party’s corporate, limited liability
company or limited partnership (as applicable) powers, have been duly authorized
by all necessary corporate, limited liability company or limited partnership (as
applicable) action, and do not (i) contravene such Loan Party’s charter, bylaws,
limited liability company agreement, partnership agreement or other constituent
documents, (ii) violate any law, rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on or affecting any
Loan Party, any of its Subsidiaries or any of their properties or (iv) except
for the Liens created under the Loan Documents and the Second Lien Collateral
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its
Subsidiaries. No Loan Party or any of its Subsidiaries is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which could be reasonably expected to have a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

(d) No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by any Loan Party of any
Transaction Document to which it is or is to be a party, or for the consummation
of the Transaction, (ii) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (iii) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof) or (iv) the exercise by any Agent or any Lender Party of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for (A) approval of the Virginia
State Corporation Commission with respect to the exercise of remedies against
the Pledged Equity of the Telecos, (B) FCC approvals that are required for a
change in control of the Borrower or Subsidiaries holding Spectrum issued by the
FCC or for the transfer of such Spectrum to another party and (C) the
authorizations, approvals, actions, notices and filings listed on
Schedule 4.01(d) hereto.

(e) This Agreement has been, and each other Transaction Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party party
thereto. This Agreement is, and each other Transaction Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms.

(f) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries, including any Environmental Action,
pending or, to the knowledge of the Borrower, threatened before any Governmental
Authority or arbitrator that (i) could be reasonably expected to have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of any Transaction Document or the consummation of the
Transaction.

(g) The Consolidated balance sheets of the Borrower and its Subsidiaries as at
December 31, 2005, and the related Consolidated statements of income and
Consolidated statement of cash flows of the Borrower and its Subsidiaries for
the Fiscal Year then ended, accompanied by an unqualified opinion of KPMG LLP,
independent public accountants, and the Consolidated balance sheets of the
Borrower and its Subsidiaries as at March 31, 2006, and the related Consolidated
statements of income and Consolidated statement of cash flows of the Borrower
and its Subsidiaries for the three months then ended, duly certified by the
Chief Financial Officer of the Borrower, copies of which have been furnished to
each Lender Party, fairly present in all material respects, subject, in the case
of said balance sheet as at March 31, 2006, and said statements of income and
cash flows for the three months then ended, to year-end audit adjustments, the
Consolidated financial condition of the Borrower and its Subsidiaries as at such
dates and the Consolidated results of operations of the Borrower and its
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles applied on a consistent basis, and
since March 31, 2006, there has been no Material Adverse Change.

(h) The Consolidated pro forma balance sheets of the Borrower and its
Subsidiaries as at March 31, 2006, certified by the Chief Financial Officer of
the Borrower, copies of which have been furnished to each Lender Party, fairly
present in all material respects the Consolidated pro forma financial condition
of the Borrower and its Subsidiaries after giving effect to the Transaction.

(i) The Consolidated and consolidating forecasted balance sheets, statements of
income and statements of cash flows of the Borrower and its Subsidiaries
delivered to the Lender

 

56



--------------------------------------------------------------------------------

Parties pursuant to Section 3.01(a)(ix) or 5.03 were prepared in good faith on
the basis of the assumptions stated therein, which assumptions were, to the
Borrower’s knowledge, fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s reasonable estimate of its future financial performance.

(j) Neither the Information Memorandum nor any other information, exhibit or
report furnished by or on behalf of any Loan Party to any Agent or any Lender
Party in connection with the negotiation and syndication of the Loan Documents
or pursuant to the terms of the Loan Documents contained when furnished any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements made therein in light of the circumstances
under which they were made not misleading.

(k) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or drawings under any Letter of Credit will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock.

(l) Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended. Neither any Loan Party nor any of its
Subsidiaries is a “holding company”, or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended. Neither the making of any Advances, nor the
issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Transaction Documents, will violate any
provision of any such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

(m) Neither any Loan Party nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction that could be
reasonably expected to have a Material Adverse Effect.

(n) All filings and other actions necessary or desirable to perfect and protect
the security interest in the Collateral created under the Collateral Documents
have been duly made or taken and are in full force and effect, and the
Collateral Documents create in favor of the Collateral Agent for the benefit of
the Secured Parties a valid and, together with such filings and other actions,
perfected first priority (subject to Permitted Liens) security interest in the
Collateral, securing the payment of the Secured Obligations, and upon taking all
actions that are specifically contemplated by the Collateral Documents all
filings and other actions necessary or desirable to perfect and protect such
security interest will have been duly taken. The Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, except for the
liens and security interests created or permitted under the Loan Documents.

(o) As of the Restatement Effective Date (i) the Borrower, individually and
together with its Subsidiaries taken as a whole, is Solvent and (ii) each
Guarantor (other than the Immaterial Subsidiaries), individually and together
with its Subsidiaries taken as a whole, is Solvent.

(p) (i) Set forth on Schedule 4.01(p) hereto is a complete and accurate list of
all Plans and Multiemployer Plans.

 

57



--------------------------------------------------------------------------------

(ii) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan subject to Title IV of ERISA that could reasonably be expected to
result in a material liability to any Loan Party.

(iii) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan subject to Title IV of ERISA, copies of which
have been filed with the Internal Revenue Service and made available to the
Lender Parties, is complete and accurate in all material respects and fairly
presents the funding status of such Plan, and since the date of such Schedule B,
there has been no adverse change in such funding status that could reasonably be
expected to have a Material Adverse Effect.

(iv) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.

(v) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

(q) (i) Except as otherwise set forth on Part I of Schedule 4.01(q) hereto, the
operations and properties of each Loan Party and each of its Subsidiaries comply
in all material respects with all applicable Environmental Laws and
Environmental Permits, all past non-compliance with such Environmental Laws and
Environmental Permits has been resolved without ongoing obligations or costs,
and no circumstances exist that could be reasonably expected to (A) form the
basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that could have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.

(ii) Except as otherwise set forth on Part II of Schedule 4.01(q) hereto, none
of the properties currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries is listed or proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
property; there are no and never have been any underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the best of its knowledge, on any property formerly owned or
operated by any Loan Party or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries that could reasonably be expected to have
a Material Adverse Effect; and neither any Loan Party nor any of its
Subsidiaries has released, discharged or disposed of Hazardous Materials on any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.

(iii) Except as otherwise set forth on Part III of Schedule 4.01(q) hereto,
neither any Loan Party nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any

 

58



--------------------------------------------------------------------------------

governmental or regulatory authority or the requirements of any Environmental
Law; and all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by any Loan Party or any of its Subsidiaries have been disposed of in a manner
not reasonably expected to result in material liability to any Loan Party or any
of its Subsidiaries.

(r) (i) Neither any Loan Party nor any of its Subsidiaries is party to any tax
sharing agreement other than a tax sharing agreement approved by the Required
Lenders.

(ii) Each Loan Party and each of its Subsidiaries has filed, has caused to be
filed or has been included in all income tax returns and other material tax
returns (Federal, state, local and foreign) required to be filed and has paid
all taxes shown thereon to be due, together with applicable interest and
penalties.

(iii) Set forth on Part I of Schedule 4.01(r) hereto is a complete and accurate
list, as of the Restatement Effective Date, of each taxable year of each Loan
Party and each of its Subsidiaries for which Federal income tax returns have
been filed and for which the expiration of the applicable statute of limitations
for assessment or collection has not occurred by reason of extension or
otherwise (an “Open Year”).

(iv) There is no unpaid amount, as of the Restatement Effective Date, of
adjustments to the Federal income tax liability of any Loan Party or any of
their Subsidiaries proposed by the Internal Revenue Service with respect to Open
Years. No issues have been raised by the Internal Revenue Service in respect of
Open Years that, in the aggregate, could be reasonably expected to have a
Material Adverse Effect.

(v) The aggregate unpaid amount, as of the Restatement Effective Date, of
adjustments to the state, local and foreign tax liability of each Loan Party and
its Subsidiaries proposed by all state, local and foreign taxing authorities
(other than amounts arising from adjustments to Federal income tax returns) does
not exceed $3,000,000. Set forth on Part II of Schedule 4.01(r) hereto is a
complete and accurate description, as of the Restatement Effective Date, of each
state and local examination that is either currently ongoing or of which the
Borrower has been notified may occur. No issues have been raised by such taxing
authorities that, in the aggregate, could be reasonably expected to have a
Material Adverse Effect.

(s) Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
could be reasonably expected to have a Material Adverse Effect.

(t) Set forth on Schedule 4.01(t) hereto is a complete and accurate list of all
Existing Debt (other than Surviving Debt), showing as of the Restatement
Effective Date the obligor and the principal amount outstanding thereunder.

(u) Set forth on Schedule 4.01(u) hereto is a complete and accurate list of all
Debt of each Loan Party and its Subsidiaries outstanding immediately before and
after giving effect to the Restatement Extension of Credit, showing as of the
Restatement Effective Date the obligor and the principal amount outstanding
thereunder, the maturity date thereof and the amortization schedule therefor.

 

59



--------------------------------------------------------------------------------

(v) Set forth on Schedule 4.01(v) hereto is a complete and accurate list as of
the Restatement Effective Date of all Liens on the property or assets of any
Loan Party or any of its Subsidiaries, showing the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto.

(w) Set forth on Schedule 4.01(w) hereto is a complete and accurate list of all
real property having a capitalized cost on the books of the Borrower in excess
of $500,000 which is owned by any Loan Party or any of its Subsidiaries (each
property listed in Part A of Schedule 4.01(w), a “Mortgaged Property” and
collectively, the “Mortgaged Properties”), showing as of the Restatement
Effective Date the street address, county or other relevant jurisdiction, state,
record owner and the capitalized cost thereof. Each Loan Party or such
Subsidiary has good, marketable and insurable fee simple title to such real
property, free and clear of all Liens, other than Permitted Liens.

(x) (i) Set forth on Schedule 4.01(x)(i) hereto is a complete and accurate list
as of the Restatement Effective Date of all leases of real property under which
any Loan Party or any of its Subsidiaries is the lessee and under which the
lessee is obligated to pay annual rent in excess of $100,000 per year, showing
as of the Restatement Effective Date the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. Each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms.

(ii) Set forth on Schedule 4.01(x)(ii) hereto is a complete and accurate list as
of the Restatement Effective Date of all leases of real property under which any
Loan Party is the lessor and under which the lessor is entitled to receive
annual rent in excess of $100,000 per year, showing as of the Restatement
Effective Date the street address, county or other relevant jurisdiction, state,
lessor, lessee, expiration date and annual rental cost thereof. Each such lease
is the legal, valid and binding obligation of the lessee thereof, enforceable in
accordance with its terms.

(y) Set forth on Schedule 4.01(y) hereto is a complete and accurate list of all
Investments held by any Loan Party or any of its Subsidiaries on the Restatement
Effective Date, showing the amount, obligor or issuer and maturity, if any,
thereof.

(z) Set forth on Schedule 4.01(z) hereto is a complete and accurate list of all
patents, trademarks, trade names, service marks and copyrights, and all
applications therefor and licenses thereof, of each Loan Party or any of its
Subsidiaries, showing as of the Restatement Effective Date the jurisdiction in
which registered, the registration number, the date of registration and the
expiration date.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, with all applicable laws, rules, regulations and orders except where the
failure to do so,

 

60



--------------------------------------------------------------------------------

either individually or in the aggregate, could not be reasonably expected to
have a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its property and (ii) all lawful claims that, if unpaid, might by law become a
Lien (other than a Permitted Lien) upon its property; provided, however, that
neither the Borrower nor any of its Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge or claim that is being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained in accordance with GAAP, unless and until any Lien (other than
a Permitted Lien) resulting therefrom attaches to its property and becomes
enforceable against its other creditors.

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all other Persons under the control of the Borrower or any of
its Subsidiaries operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew, and cause each of its Subsidiaries to obtain and
renew, all Environmental Permits necessary for its operations and properties;
and conduct, and cause each of its Subsidiaries to conduct, any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up Hazardous Materials from any of
its properties, in accordance with the requirements of all Environmental Laws;
provided, however, that neither the Borrower nor any of its Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances.

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates.

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises; provided, however, that the Borrower and
its Subsidiaries may consummate any merger or consolidation permitted under
Section 5.02(d); and provided further that neither the Borrower nor any of its
Subsidiaries shall be required to maintain the existence of any inactive
Subsidiary with less than $10,000 in market value of assets or to preserve any
right, permit, license, approval, privilege or franchise if the Board of
Directors (or equivalent body) of the Borrower or such Subsidiary shall
determine that the maintenance or preservation thereof is no longer desirable in
the conduct of the business of the Borrower or such Subsidiary, as the case may
be, and that the loss thereof, in light of the attendant circumstances, is not
disadvantageous in any material respect to the Borrower, such Subsidiary or the
Lender Parties.

(f) Visitation Rights. Upon reasonable notice and at any reasonable time, permit
any of the Agents or any of the Lender Parties, or any agents or representatives
thereof, at their expense (so long as no Event of Default exists), to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Borrower and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its

 

61



--------------------------------------------------------------------------------

Subsidiaries with any of their officers or directors and with their independent
certified public accountants.

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and will from time to time make or cause to be
made all appropriate repairs, renewals and replacements thereof except where
failure to do so would not materially and adversely affect the use of the
related property.

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to the Borrower or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate; provided, however, that
this Section 5.01(i) shall not apply to (A) transactions permitted under
Section 5.02(g)(iii), (B)(1) transactions with the Telecos to the extent
otherwise provided in the CFW Telephone Company Affiliates Agreement, the R&B
Telephone Company Affiliates Agreement, and the amendments thereto, in each case
that have been approved by the State Corporation Commission of the Commonwealth
of Virginia as of September 17, 2003 and the FCC or (2) other transactions with
the Telecos on terms substantially similar to those contained in the documents
referred to clause (1) above that the State Corporation Commission of the
Commonwealth of Virginia and/or the FCC may approve from time to time,
(C) transactions otherwise permitted under this Agreement the consideration for
which paid by the Borrower is solely the Equity Interests of the Borrower and
(D) the issuance or sale of any Equity Interests by the Borrower and the
granting of registration and other customary stockholder agreement rights and
obligations in connection therewith.

(j) Covenant to Guarantee Obligations and Give Security. Upon (x) the request of
the Collateral Agent following the occurrence and during the continuance of an
Event of Default, (y) the formation or acquisition of any new direct or indirect
Subsidiary (other than any Teleco or any direct or indirect Subsidiary of a
Teleco) by any Loan Party or (z) the acquisition of any property by any Loan
Party, and such property, in the judgment of the Collateral Agent, shall not
already be subject to a perfected first priority security interest in favor of
the Collateral Agent for the benefit of the Secured Parties, then in each case
at the Borrower’s expense:

(i) in connection with the formation or acquisition of any such Subsidiary that
is not (x) a CFC or (y) a Subsidiary that is held directly or indirectly by a
CFC, within 60 days after such formation or acquisition, cause each such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Collateral Agent a
guaranty or guaranty supplement, in form and substance satisfactory to the
Collateral Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents,

(ii) within 60 days after (A) such request furnish to the Collateral Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail satisfactory to the Collateral Agent and
(B) such formation or

 

62



--------------------------------------------------------------------------------

acquisition, furnish to the Collateral Agent a description of the real and
personal properties of such Subsidiary or the real and personal properties so
acquired, in each case in detail satisfactory to the Collateral Agent,

(iii) within 60 days after (A) such request or acquisition of property by any
Loan Party, duly execute and deliver, and cause each Loan Party to duly execute
and deliver, to the Collateral Agent such additional mortgages, pledges,
assignments, security agreement supplements, intellectual property security
agreement supplements and other security agreements as specified by, and in form
and substance satisfactory to the Collateral Agent, securing payment of all the
Obligations of such Loan Party under the Loan Documents and constituting Liens
on all such properties and (B) such formation or acquisition of any such new
Subsidiary, duly execute and deliver and cause each such Subsidiary to duly
execute and deliver to the Collateral Agent mortgages, pledges, assignments,
security agreement supplements, intellectual property security agreement
supplements and other security agreements as specified by, and in form and
substance satisfactory to the Collateral Agent, securing payment of all of the
obligations of such Subsidiary under the Loan Documents; provided that (A) the
stock of any Subsidiary held, directly or indirectly, by a CFC shall not be
pledged, (B) if such new property is Equity Interests in a CFC, only 66% of such
Equity Interests shall be pledged in favor of the Secured Parties and (C) any
real property having a book value of less than $500,000 shall not be required to
be mortgaged,

(iv) within 60 days after such request, formation or acquisition, take, and
cause each Loan Party and each such newly acquired or newly formed Subsidiary
(other than any Subsidiary that is a CFC or a Subsidiary that is held directly
or indirectly by a CFC) to take, whatever action (including, without limitation,
the recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Collateral Agent
to vest in the Collateral Agent (or in any representative of the Collateral
Agent designated by it) valid and subsisting Liens on the properties purported
to be subject to the mortgages, pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and security
agreements delivered pursuant to this Section 5.01(j), enforceable against all
third parties in accordance with their terms,

(v) within 60 days after such request, formation or acquisition, deliver to the
Collateral Agent, upon the request of the Collateral Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the Collateral
Agent and the other Secured Parties, of counsel for the Loan Parties reasonably
acceptable to the Collateral Agent (provided that Hunton & Williams LLP is
acceptable) as to (1) the matters contained in clauses (i), (iii) and
(iv) above, (2) such guaranties, guaranty supplements, mortgages, pledges,
assignments, security agreement supplements, intellectual property security
agreement supplements and security agreements being legal, valid and binding
obligations of each Loan Party party thereto enforceable in accordance with
their terms, as to the matters contained in clause (iv) above, (3) such
recordings, filings, notices, endorsements and other actions being sufficient to
create valid perfected Liens on such properties, (4) matters of corporate
formalities as the Collateral Agent may reasonably require and (5) such other
matters as the Collateral Agent may reasonably request, and

(vi) as promptly as practicable after such request, formation or acquisition,
deliver, upon the request of the Collateral Agent in its sole discretion, to the
Collateral

 

63



--------------------------------------------------------------------------------

Agent with respect to each parcel of real property having a book value in excess
of $500,000 owned or held by each Loan Party and each such newly acquired or
newly formed Subsidiary (other than any Subsidiary that is a CFC or a Subsidiary
that is held directly or indirectly by a CFC) title insurance, land surveys and
engineering, soils and other reports, and environmental assessment reports, each
in scope, form and substance satisfactory to the Collateral Agent in its
reasonable judgment, provided, however, that to the extent that any Loan Party
or any of its Subsidiaries shall have otherwise received any of the foregoing
items with respect to such real property, such items shall, promptly after the
receipt thereof, be delivered to the Collateral Agent.

Notwithstanding anything to the contrary contained herein, unless VITAL has
become a direct or indirect wholly-owned Subsidiary of the Borrower, VITAL shall
not be subject to the terms of this Section 5.01(j).

(k) Further Assurances. (i) Promptly upon request by any Agent, or any Lender
Party through the Administrative Agent, correct, and cause each of its
Subsidiaries (other than the Telecos and, unless VITAL has become a direct or
indirect wholly-owned Subsidiary of the Borrower, VITAL) promptly to correct,
any material defect or error that may be discovered in any Loan Document or in
the execution, acknowledgment, filing or recordation thereof, and

(ii) Promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender Party through the Administrative Agent,
may reasonably require from time to time in order to (A) carry out more
effectively the purposes of the Loan Documents, (B) to the fullest extent
permitted by applicable law, subject any Loan Party’s or any of such
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (C) perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (D) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of such Subsidiaries is or is to be a party, and cause each of such
Subsidiaries to do so.

(l) [Reserved].

(m) Preparation of Environmental Reports. At the request of the Administrative
Agent or the Collateral Agent at any time during the continuance of an Event of
Default or after a notice of violation or alleged violation of any applicable
Environmental Law has been received by a Loan Party and not finally resolved
pursuant to which the Loan Party is reasonably likely to incur liability in
excess of $500,000, provide to the Lender Parties within 60 days after such
request, at the expense of the Borrower, an environmental site assessment report
for any of its or its Subsidiaries’ properties described in such request,
prepared by an environmental consulting firm acceptable to the Administrative
Agent or the Collateral Agent, indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance, removal or remedial action
in connection with any Hazardous Materials on such properties; without limiting
the generality of the foregoing, if the Administrative Agent or the Collateral
Agent determines at any time that a material risk exists that any such report
will not be provided within the time referred to

 

64



--------------------------------------------------------------------------------

above, the Administrative Agent or the Collateral Agent may retain an
environmental consulting firm to prepare such report at the expense of the
Borrower, and the Borrower hereby grants and agrees to cause any Subsidiary that
owns any property described in such request to grant at the time of such request
to the Agents, the Lender Parties, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment.

(n) Compliance with Terms of Leaseholds. Make all payments and otherwise perform
all obligations in respect of all leases of real property to which the Borrower
or any of its Subsidiaries is a party, keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled except in accordance with their terms or in
the ordinary course of business, notify the Administrative Agent of any default
by any party with respect to such leases and cooperate with the Administrative
Agent in all respects to cure any such default, and cause each of its
Subsidiaries to do so, except, in any case, where the failure to do so, either
individually or in the aggregate, could not be reasonably expected to have a
Material Adverse Effect.

(o) Interest Rate Hedging. Have in place on and after the Restatement Effective
Date interest rate Hedge Agreements with Persons acceptable to the
Administrative Agent, for a period extending through February 24, 2008, covering
a notional amount of not less than $312,500,000 and providing for such Persons
to swap floating rate interest obligations into fixed rate interest obligations
or to cap floating rate interest obligations on terms reasonably acceptable to
the Administrative Agent.

(p) Telecos. To the extent permitted by applicable law, cause the Telecos to pay
monthly cash dividends, directly or indirectly, to the Borrower no later than
fifteen days after the end of each calendar month in an amount for each Teleco
not to exceed its Distributable Cash Flow for such calendar month.

(q) [Reserved].

(r) [Reserved].

(s) [Reserved].

(t) [Reserved].

(u) Collateral Account and L/C Collateral Account. Maintain (i) a cash
collateral account (the “Collateral Account”) with the Administrative Agent or
another depository designated by the Administrative Agent for purposes of
Section 2.06(b)(vi) and other applicable provisions of this Agreement and (ii) a
cash collateral account (the “L/C Collateral Account”) with the Administrative
Agent or another depository designated by the Administrative Agent for purposes
of Sections 2.06(b), 2.11(f) and 6.02 and other applicable provisions of this
Agreement.

Section 5.02. Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, the Borrower will not, at any time (it being understood that unless
VITAL has become a direct or indirect wholly-owned Subsidiary of the Borrower,
VITAL shall not be subject to this Section 5.02):

 

65



--------------------------------------------------------------------------------

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names the Borrower or any of its Subsidiaries as debtor, or sign
or suffer to exist, or permit any of its Subsidiaries to sign or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, or assign, or permit any of its Subsidiaries to
assign, any accounts or other right to receive income, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Liens;

(iii) Liens existing on the date hereof and described on Schedule 4.01(v)
hereto;

(iv) purchase money Liens upon or in real property or equipment acquired or held
by the Borrower or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition, construction or
improvement of any such property or equipment to be subject to such Liens, or
Liens existing on any such property or equipment at the time of acquisition
(other than any such Liens created in contemplation of such acquisition that do
not secure the purchase price), or extensions, renewals or replacements of any
of the foregoing for the same or a lesser amount; provided, however, that no
such Lien shall extend to or cover any property other than the property or
equipment being acquired, constructed or improved, and no such extension,
renewal or replacement shall extend to or cover any property not theretofore
subject to the Lien being extended, renewed or replaced; and provided further
that the aggregate principal amount of the Debt secured by Liens permitted by
this clause (iv) shall not exceed the amount permitted under Section 5.02(b)(ii)
at any time outstanding;

(v) Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(iii); provided that no such Lien shall extend to or cover any
Collateral or assets other than the assets subject to such Capitalized Leases;

(vi) other Liens affecting property with an aggregate fair value not to exceed
$5,000,000, provided that (x) no Default has occurred or is continuing or would
result from the creation, incurrence, assumption or other suffering to exist of
such Liens and (y) no such Lien shall extend to or cover any Equity Interests or
assets of any of the Telecos;

(vii) so long as no Default has occurred and is continuing or would result from
such replacement, extension or renewal, the replacement, extension or renewal of
any Lien permitted by clauses (iii) through (vi) above upon or in the same
property theretofore subject thereto or the replacement, extension or renewal
(without increase in the amount or change in any direct or contingent obligor)
of the Debt secured thereby; and

(viii) CoBank, ACB’s statutory Lien on the Permitted CoBank Investment.

 

66



--------------------------------------------------------------------------------

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

(i) Debt under the Loan Documents;

(ii) Debt secured by Liens permitted by Section 5.02(a)(iv) not to exceed in the
aggregate $10,000,000 at any time outstanding;

(iii) (x) Capitalized Leases not to exceed in the aggregate $10,000,000 at any
time outstanding, and (y) in the case of Capitalized Leases to which any
Subsidiary of the Borrower is a party, Debt of the Borrower of the type
described in clause (i) of the definition of “Debt” guaranteeing the Obligations
of such Subsidiary under such Capitalized Leases;

(iv) the Surviving Debt and any Debt extending the maturity of, or refunding or
refinancing, in whole or in part, any Surviving Debt, provided that the terms of
any such extending, refunding or refinancing Debt, and of any agreement entered
into and of any instrument issued in connection therewith, are otherwise
permitted by the Loan Documents, provided further that the principal amount of
such Surviving Debt shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing, plus
the amount of fees and expenses directly relating to such extension, refunding
or refinancing, and the direct and contingent obligors therefor shall not be
changed, as a result of or in connection with such extension, refunding or
refinancing, provided still further that the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such extending, refunding or
refinancing Debt, are no less favorable in any material respect to the Loan
Parties or the Lender Parties than the terms of any agreement or instrument
governing the Surviving Debt being extended, refunded or refinanced and the
interest rate applicable to any such extending, refunding or refinancing Debt
does not exceed the then applicable market interest rate;

(v) Debt in respect of the Secured Hedge Agreements and other Hedge Agreements
designed to hedge against fluctuations in interest rates incurred in the
ordinary course of business and consistent with prudent business practice or as
required by this Agreement or the Administrative Agent;

(vi) Debt owed to the Borrower or a Subsidiary of the Borrower, which Debt shall
(x) in the case of Debt owed to a Loan Party, constitute Pledged Debt, (y) be on
subordination terms acceptable to the Administrative Agent and (z) be otherwise
permitted under the provisions of Section 5.02(f);

(vii) [Reserved];

(viii) any unsecured Debt issued in the “high yield” debt market or other Debt
no less favorable to the Lenders in the aggregate which refinances, in whole or
in part, up to $200,000,000 of the aggregate principal amount of the Term B-1
Advances, provided that the terms of any such refinancing Debt, and of any
agreement entered into and of any instrument issued in connection therewith, are
otherwise permitted by the Loan Documents, provided further that the principal
amount of such refinanced Debt shall not be increased above the principal amount
thereof outstanding immediately prior to such refinancing, and the direct and
contingent obligors therefor shall not be changed, as a

 

67



--------------------------------------------------------------------------------

result of or in connection with such refinancing, provided still further that
the terms relating to principal amount, amortization, maturity and subordination
(if any), and other material terms taken as a whole, of any such refinancing
Debt, are no less favorable in the aggregate in any material respect to the Loan
Parties or the Lender Parties than the terms of the Debt permitted under the
Second Lien Credit Agreement as in effect on the Restatement Effective Date and
the interest rate applicable to any such refinancing Debt does not exceed the
then applicable market interest rate;

(ix) unsecured Debt incurred to fund any purchase or acquisition permitted under
Section 5.02(f)(vi), provided that if immediately after giving effect to the
incurrence of such Debt and such purchase or acquisition, the pro forma Leverage
Ratio would exceed 4.00:1.0, the Leverage Ratio immediately prior to the time of
such purchase or acquisition shall not be less than the pro forma Leverage Ratio
immediately after giving effect to such purchase or acquisition and the Interest
Coverage Ratio immediately prior to the time of such purchase or acquisition
shall not be more than the pro forma Interest Coverage Ratio immediately after
giving effect to such purchase or acquisition, it being understood that in each
case the pro forma Leverage Ratio and the pro forma Interest Coverage Ratio
shall be determined on the basis of the financial statements most recently
delivered to the Administrative Agent and the Lender Parties pursuant to
Section 5.03(b) or (c) as though such incurrence of Debt and such purchase or
other acquisition had been consummated as of the first day of the fiscal period
covered thereby;

(x) Contingent Obligations of any Loan Party in respect of any Debt of any other
Loan Party that is permitted under this Agreement; and

(xi) unsecured Debt in an aggregate principal amount not to exceed $10,000,000
at any time outstanding.

Notwithstanding the foregoing, the Telecos shall not create, incur, assume or
suffer to exist any Debt other than Debt permitted by clause (iii) or
(vi) above.

(c) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof other than a Related Business.

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:

(i) any Subsidiary of the Borrower may merge into or consolidate with any other
Subsidiary of the Borrower; provided that, in the case of any such merger or
consolidation, the Person formed by such merger or consolidation shall be a
wholly owned Subsidiary of the Borrower; provided further that, in the case of
any such merger or consolidation to which a Subsidiary Guarantor is a party, the
Person formed by such merger or consolidation shall be a Subsidiary Guarantor;
provided further that if any Immaterial Subsidiary shall be a party to any such
merger or consolidation, the Person formed by such merger or consolidation shall
be Solvent after giving effect to such merger or consolidation, and the Borrower
shall have delivered to the Administrative Agent, on behalf of the Lender
Parties, at least three Business Days prior to the date on which any such merger
or consolidation is to be consummated, either a certificate of a Responsible
Officer of the Borrower or opinions from a nationally recognized appraisal

 

68



--------------------------------------------------------------------------------

firm or valuation consultant satisfactory to the Administrative Agent, in each
case in form and substance satisfactory to the Administrative Agent, certifying
or attesting to the Solvency of such Person, individually and together with its
Subsidiaries, taken as a whole, after giving effect to such merger or
consolidation;

(ii) in connection with any acquisition permitted under Section 5.02(f), any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
the Person surviving such merger shall be a wholly owned Subsidiary of the
Borrower; provided further that, in the case of any merger or consolidation to
which a Subsidiary Guarantor is a party, the Person formed by such merger or
consolidation shall be a Subsidiary Guarantor; provided further that if any
Immaterial Subsidiary shall be a party to any such merger or consolidation, the
Person formed by such merger or consolidation shall be Solvent after giving
effect to such merger or consolidation, and the Borrower shall have delivered to
the Administrative Agent, on behalf of the Lender Parties, at least three
Business Days prior to the date on which any such merger or consolidation is to
be consummated, either a certificate of a Responsible Officer of the Borrower or
opinions from a nationally recognized appraisal firm or valuation consultant
satisfactory to the Administrative Agent, in each case in form and substance
satisfactory to the Administrative Agent, certifying or attesting to the
Solvency of such Person, individually and together with its Subsidiaries, taken
as a whole, after giving effect to such merger or consolidation;

(iii) any Subsidiary of the Borrower (other than the Telecos) may merge into or
consolidate with the Borrower; provided that the Borrower is the surviving
corporation; and

(iv) in connection with any sale or other disposition permitted under
Section 5.02(e) (other than clause (ii) thereof), any Subsidiary of the Borrower
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it;

provided, however, that in each case, immediately before and after giving effect
thereto, no Default shall have occurred and be continuing.

(e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except:

(i) sales and leases in the ordinary course of its business and the granting of
any option or other right to purchase, lease or otherwise acquire assets in the
ordinary course of its business, sales of used or obsolete equipment, trade-ins
or exchanges of used or obsolete equipment for upgraded like equipment to be
received within six months of such trade-in or exchange and exchanges or
dispositions of or indefeasible rights to use fiber or Spectrum;

(ii) in a transaction authorized by Section 5.02(d) (other than subsection (iv)
thereof) or Section 5.02(f);

(iii) sales, transfers or other dispositions of assets among Loan Parties;
provided that in no event shall the Borrower or any Guarantor that is not an
Immaterial

 

69



--------------------------------------------------------------------------------

Subsidiary sell, transfer or otherwise dispose of assets to an Immaterial
Subsidiary unless such transaction is permitted under Section 5.02(f)(i);

(iv) [reserved];

(v) sales, transfers or other dispositions of assets for an aggregate purchase
price which, exclusive of the aggregate purchase price of assets sold pursuant
to Section 5.02(e)(vii), shall not exceed $50,000,000, so long as (A) the
purchase price paid to the Borrower or such Subsidiary for any such asset and
related assets shall be no less than the fair market value of such asset and
related assets at the time of such sale, transfer or disposition, (B) at least
75% of the purchase price for any such asset and related assets shall be paid to
the Borrower or such Subsidiary in cash and/or Cash Equivalents and (C) no
Default shall have occurred and be continuing or would result from any such
sale, transfer or other disposition; provided further that the Net Cash Proceeds
of any such sale, transfer or other disposition are applied in accordance with
Section 2.06(b)(ii);

(vi) sales, transfers or other dispositions of assets, so long as (A) the
purchase price paid to the Borrower or such Subsidiary for any such asset and
related assets shall be no less than the fair market value of such asset and
related assets at the time of such sale, transfer or disposition, (B) the
purchase price for any such asset and related assets shall be paid to the
Borrower or such Subsidiary solely in cash, (C) no Default shall have occurred
and be continuing or would result from any such sale, transfer or other
disposition and (D) the aggregate purchase price paid to the Borrower and all of
its Subsidiaries for such assets during the same Fiscal Year pursuant to this
clause (vi) shall not exceed $10,000,000; and

(vii) sales of the assets of one or more business segments, divisions or series
of related assets that generate more than $50,000,000 in any transaction, so
long as (A) the purchase price paid to the Borrower or such Subsidiary for any
such business segment, division or series of related assets shall be no less
than the fair market value of such business segment, division or series of
related assets at the time of such sale, (B) at least 75% of the purchase price
for any such business segment, division or series of related assets shall be
paid to the Borrower or such Subsidiary in cash and/or Cash Equivalents, (C) no
Default shall have occurred and be continuing or would result from such any such
sale and (D) immediately after giving effect to such sale, the Borrower and its
Subsidiaries shall be in pro forma compliance with all of the covenants set
forth in Section 5.04, such compliance to be determined on the basis of the
financial statements most recently delivered to the Administrative Agent and the
Lender Parties pursuant to Section 5.03(b) or (c) as though such sale had been
consummated as of the first day of the fiscal period covered thereby; provided
further that the Net Cash Proceeds of any such sale are applied in accordance
with Section 2.06(b)(ii).

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

(i) (A) Investments by the Borrower and its Subsidiaries in their Subsidiaries
outstanding on the Restatement Effective Date, (B) additional Investments by the
Borrower and its Subsidiaries in Loan Parties (other than any Immaterial
Subsidiary), (C) additional Investments by Subsidiaries of the Borrower that are
not Loan Parties in other Subsidiaries that are not Loan Parties or are
Immaterial Subsidiaries, (D) additional Investments by the Borrower in the
Telecos in an aggregate amount not to

 

70



--------------------------------------------------------------------------------

exceed the sum of (x) the aggregate amount of cash dividends and other
distributions received by the Borrower, directly or indirectly, from the Telecos
and (y) the aggregate principal amount of intercompany receivables owing to the
Telecos from the Borrower and (E) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in the Immaterial Subsidiaries and/or VITAL in an aggregate amount
invested from the date hereof not to exceed $5,000,000;

(ii) loans and advances to employees in the ordinary course of the business of
the Borrower and its Subsidiaries as presently conducted in an aggregate
principal amount not to exceed $500,000 at any time outstanding;

(iii) Investments by the Borrower and its Subsidiaries in Cash Equivalents;

(iv) Investments existing on the Restatement Effective Date hereof and described
on Schedule 4.01(y) hereto and the Permitted RUS/RTB Investment;

(v) Investments in Hedge Agreements permitted under Section 5.02(b)(v);

(vi) the purchase or other acquisition of all of the Equity Interests in, or the
assets comprising a division or business unit or a substantial part or all of
the property and assets of, any Person that, in the case of the acquisition of
all of the Equity Interest in or all of the assets of such Person (including,
without limitation, as a result of a merger or consolidation), upon the
consummation thereof, will be wholly owned directly by the Borrower or one or
more of its wholly owned Subsidiaries; provided that, with respect to each
purchase or other acquisition made pursuant to this clause (vi):

(A) any such newly created or acquired Subsidiary shall comply with the
requirements of Section 5.01(j);

(B) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of the
Borrower and its Subsidiaries in the ordinary course or a Related Business;

(C) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);

(D) the total cash and noncash consideration (including, without limitation, the
fair market value of all Equity Interests issued or transferred to the sellers
thereof, all indemnities, earnouts and other contingent payment obligations to,
and the aggregate amounts paid or to be paid under noncompete, consulting and
other affiliated agreements (other than customary employment agreements on
market terms) with, the sellers thereof and all assumptions of debt, liabilities
and other obligations in connection therewith) paid by or on behalf of the
Borrower and its Subsidiaries for any such purchase or other acquisition,

 

71



--------------------------------------------------------------------------------

when aggregated with the total cash and noncash consideration paid by or on
behalf of the Borrower and its Subsidiaries for all other purchases and other
acquisitions made by the Borrower and its Subsidiaries pursuant to this clause
(vi), shall not exceed $50,000,000; provided further that so long as immediately
after giving effect to such purchase or other acquisition, the pro forma
Leverage Ratio at the time of such purchase or other acquisition shall be equal
to or less than 4.00:1.0, as determined on the basis of the financial statements
most recently delivered to the Administrative Agent and the Lender Parties
pursuant to Section 5.03(b) or (c) as though such purchase or other acquisition
had been consummated as of the first day of the fiscal period covered thereby,
such purchase or other acquisition shall not be subject to the $50,000,000 limit
set forth in this subclause (D);

(E) (1) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing
and (2) immediately after giving effect to such purchase or other acquisition,
the Borrower and its Subsidiaries shall be in pro forma compliance with all of
the covenants set forth in Section 5.04, such compliance to be determined on the
basis of the financial statements most recently delivered to the Administrative
Agent and the Lender Parties pursuant to Section 5.03(b) or (c) as though such
purchase or other acquisition had been consummated as of the first day of the
fiscal period covered thereby; and

(F) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lender Parties, at least three Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (vii) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(vii) Investments made after the Restatement Effective Date in Subsidiaries that
are not directly or indirectly wholly owned by the Borrower in an aggregate
amount not to exceed $10,000,000; provided that (A) immediately before and
immediately after giving effect to any such Investment, no Default shall have
occurred and be continuing and (B) immediately after giving effect to such
Investment, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 5.04, such compliance to be
determined on the basis of the financial statements most recently delivered to
the Administrative Agent and the Lender Parties pursuant to Section 5.03(b) or
(c) as though such Investment had been consummated as of the first day of the
fiscal period covered thereby;

(viii) Investments received in the settlement of amounts owing to the Borrower
and its Subsidiaries in the ordinary course of business;

(ix) Investments received as consideration for a sale of assets permitted under
this Agreement;

(x) the Permitted CoBank Investment;

 

72



--------------------------------------------------------------------------------

(xi) the purchase or other acquisition of minority Equity Interests in any
Subsidiary, the total cash and noncash consideration (including, without
limitation, the fair market value of all Equity Interests issued or transferred
to the sellers thereof, all indemnities, earnouts and other contingent payment
obligations to, and the aggregate amounts paid or to be paid under noncompete,
consulting and other affiliated agreements with, the sellers thereof (other than
customary employment agreements on market terms) and all assumptions of debt,
liabilities and other obligations in connection therewith) paid by or on behalf
of the Borrower and its Subsidiaries for any such purchase or other acquisition,
when aggregated with the total cash and noncash consideration paid by or on
behalf of the Borrower and its Subsidiaries for all other purchases and other
acquisitions made by the Borrower and its Subsidiaries pursuant to this clause
(xi), shall not exceed $10,000,000; and

(xii) Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 5.02(f) in an aggregate amount not to exceed $3,000,000.

(g) Restricted Payments. Declare or pay any dividends, purchase, redeem, retire,
defease or otherwise acquire for value any of its Equity Interests or
Convertible Securities now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, Convertible Securities,
obligations or securities to its stockholders, partners or members (or the
equivalent Persons thereof) as such, or permit any of its Subsidiaries to do any
of the foregoing, or permit any of its Subsidiaries to issue or sell any Equity
Interests or Convertible Securities, or permit any of its Subsidiaries to
purchase, redeem, retire, defease or otherwise acquire for value any Equity
Interests or Convertible Securities in the Borrower, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(i) the Borrower may (A) declare and pay dividends and distributions payable
only in common stock of the Borrower, (B) declare and pay on or about the
Restatement Effective Date cash dividends in an amount not to exceed $16,000,000
(C) except to the extent the Net Cash Proceeds thereof are required to be
applied to the prepayment of the Advances pursuant to Section 2.06(b), purchase,
redeem, retire, defease or otherwise acquire shares of its capital stock with
the proceeds received contemporaneously from the issue of new shares of its
capital stock with equal or inferior voting powers, designations, preferences
and rights and (D) declare and pay cash dividends to its stockholders and
purchase, redeem, retire or otherwise acquire shares of its own outstanding
capital stock for cash if after giving effect thereto (1) the aggregate amount
of such dividends, purchases, redemptions, retirements and acquisitions paid or
made would be less than $40,000,000 and (2) the pro forma Leverage Ratio would
be equal to or less than 3.00:1.0, as determined on the basis of the financial
statements most recently delivered to the Administrative Agent and the Lender
Parties pursuant to Section 5.03(b) or (c) as though such dividends, purchases,
redemptions, retirements and acquisitions had been paid or made as of the first
day of the fiscal period covered thereby;

(ii) any Subsidiary of the Borrower may (A) declare and pay cash dividends to
the Borrower, (B) declare and pay cash dividends to any other Loan Party of
which it is a Subsidiary and (C) accept capital contributions from its parent to
the extent permitted under Section 5.02(f);

 

73



--------------------------------------------------------------------------------

(iii) the Borrower may pay management fees in an amount not to exceed $2,000,000
per annum, out-of-pocket expenses and such other transaction fees as shall be
reasonably acceptable to the Administrative Agent;

(iv) the Borrower may make, any dividend or distribution for the purpose of or,
any purchase, repurchase, redemption, retirement or other acquisition for value
of shares of, or options to purchase shares of, common stock of Parent, the
Borrower or any of its Subsidiaries from employees, former employees, directors
or former directors of the Borrower or any of its Subsidiaries (or permitted
transferees of such employees, former employees, directors or former directors),
pursuant to the terms of agreements (including employment agreements) or plans
(or amendments thereto) approved by the Board of Directors of Parent, the
Borrower or such Subsidiary of the Borrower under which such individuals
purchase or sell, or are granted the option to purchase or sell, shares of such
common stock; provided, however, that the aggregate amount of such purchases,
repurchases, redemptions, retirements and other acquisitions for value will not
exceed $10,000,000 in the aggregate;

(v) the Borrower and any Subsidiary of the Borrower may make the payments of
earnouts or other forms of deferred consideration to former stockholders or
owners of an acquired entity, business unit or all or substantial part of the
assets of a Person in respect of an acquisition transaction permitted by
Section 5.02(f)(vi); and

(vi) the Borrower and any Subsidiary of the Borrower may make repayments of
obligations in respect of Convertible Securities that constitute Debt incurred
in accordance with the provisions of Section 5.02(b).

(h) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive documents other than amendments that could not be reasonably
expected to have a Material Adverse Effect.

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.

(j) Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Debt, except (i) the
prepayment of the Advances in accordance with the terms of this Agreement and
(ii) regularly scheduled or other required repayments or redemptions of
Surviving Debt, in each case in accordance with the terms thereof, or amend,
modify or change in any manner any term or condition of any Surviving Debt in a
manner materially adverse to the Lenders, any Debt incurred under
Section 5.02(b)(viii), or permit any of its Subsidiaries to do any of the
foregoing other than to prepay any Debt payable to the Borrower.

(k) [Reserved].

(l) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets in favor of the Collateral Agent and the Secured Parties except (i) in
favor of the Secured Parties or (ii) in connection with (A) any purchase money
Debt permitted by Section 5.02(b)(ii) solely to the extent that the agreement or
instrument governing such Debt prohibits a Lien on the property acquired with
the proceeds of such Debt

 

74



--------------------------------------------------------------------------------

and (B) any Capitalized Lease permitted by Section 5.02(b)(iii) solely to the
extent that such Capitalized Lease prohibits a Lien on the property subject
thereto.

(m) Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so, other
than any Subsidiary the sole assets of which consist of its interest in such
partnership or joint venture.

(n) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

(o) [Reserved].

(p) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or binding arrangement limiting the ability of
any of its Subsidiaries to declare or pay dividends or other distributions in
respect of its Equity Interests or repay or prepay any Debt owed to, make loans
or advances to, or otherwise transfer (other than lease) assets to or invest in,
the Borrower or any Subsidiary of the Borrower (whether through a covenant
restricting dividends, loans, asset transfers or investments, a financial
covenant or otherwise), except (i) the Loan Documents, (ii) any agreement or
instrument evidencing Surviving Debt, (iii) any agreement in effect at the time
such Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement
was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower and (iv) any customary agreement evidencing any Debt
permitted under Section 5.02(b)(viii), provided that the terms of such Debt in
respect of any limitation described above in this Section 5.02(p) shall be no
less favorable to the Loan Parties or the Lender Parties than the corresponding
terms of the Debt permitted under the Second Lien Credit Agreement as in effect
on the Restatement Effective Date.

(q) NTELOS Telephone LLC and R&B Telephone LLC. Permit NTELOS Telephone LLC or
R&B Telephone LLC to conduct, transact or otherwise engage in any business or
operations other than those incidental to their respective ownership of the
Equity Interests in VITAL.

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Agents and the Lender
Parties:

(a) Default Notice. Promptly after obtaining knowledge of any Default or any
other event, development or occurrence that could reasonably be expected to have
a Material Adverse Effect continuing on the date of such statement, a statement
of the chief financial officer of the Borrower setting forth details of such
Default, event, development or occurrence and the action that the Borrower has
taken and proposes to take with respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, (i) a copy of the annual audit report for
such year for the Borrower and its Subsidiaries, including therein Consolidated
balance sheets of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and Consolidated statements of income and Consolidated statement of cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by an opinion as to such audit report of KPMG LLP or other
independent

 

75



--------------------------------------------------------------------------------

public accountants of recognized standing acceptable to the Required Lenders,
together with for each Fiscal Year (x) a certificate of such accounting firm to
the Lender Parties stating that in the course of the regular audit of the
business of the Borrower and its Subsidiaries, which audit was conducted by such
accounting firm in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge that a Default under Section 5.04 of
this Agreement has occurred and is continuing, or if, in the opinion of such
accounting firm, such Default has occurred and is continuing, a statement as to
the nature thereof, (y) a schedule in form satisfactory to the Administrative
Agent of the computations used by such accountants in determining, as of the end
of such Fiscal Year, compliance with the covenants contained in Section 5.04 and
(z) a certificate of the Chief Financial Officer of the Borrower stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto and
(ii) consolidating balance sheets and consolidating statements of income, in
each case, of the Borrower and its Subsidiaries for such Fiscal Year, all in
reasonable detail and duly certified by the Chief Financial Officer of the
Borrower as having been prepared in accordance with GAAP.

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such quarter and Consolidated and consolidating statements of income and
Consolidated statements of cash flows of the Borrower and its Subsidiaries for
the period commencing at the end of the previous fiscal quarter and ending with
the end of such fiscal quarter and Consolidated and consolidating statements of
income and Consolidated statements of cash flows of the Borrower and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Financial Officer of
the Borrower as having been prepared in accordance with GAAP, together with
(i) a certificate of said officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto and (ii) a schedule in form satisfactory to the
Administrative Agent of the computations used by the Borrower in determining
compliance with the covenants contained in Section 5.04.

(d) Annual Forecasts. As soon as available and in any event no later than 45
days after the end of each Fiscal Year, forecasts prepared by management of the
Borrower, in form reasonably satisfactory to the Administrative Agent, of
balance sheets, income statements and cash flow statements on a quarterly basis
for the Fiscal Year following such Fiscal Year and on an annual basis for each
Fiscal Year thereafter until the Termination Date.

(e) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority against any Loan Party or any of its Subsidiaries of the type
described in Section 4.01(f).

(f) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements and financial statements that any Loan Party or any of its
Subsidiaries sends to its stockholders, and copies of all regular, periodic and
special reports, and all registration statements, that any Loan Party or any of
its Subsidiaries files with the Securities and Exchange Commission or any
governmental authority that may be substituted therefor, or with any national
securities exchange.

 

76



--------------------------------------------------------------------------------

(g) Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of Debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lender Parties pursuant to any other clause of this Section 5.03.

(h) Agreement Notices. Promptly upon receipt thereof, copies of all notices,
requests and other documents received by any Loan Party or any of its
Subsidiaries under or pursuant to any indenture, loan or credit or similar
agreement evidencing Debt for Borrowed Money in excess of $10,000,000 and, from
time to time upon request by the Administrative Agent, such information and
reports regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request.

(i) Revenue Agent Reports. Within 10 Business Days after receipt, copies of all
Revenue Agent Reports (Internal Revenue Service Form 886), or other written
proposals of the Internal Revenue Service, that propose, determine or otherwise
set forth positive adjustments to the Federal income tax liability of the
affiliated group (within the meaning of Section 1504(a)(1) of the Internal
Revenue Code) of which the Borrower is a member aggregating $10,000,000 or more.

(j) Tax Certificates. Promptly, and in any event within ten Business Days after
the due date (with extensions) for filing the final Federal income tax return in
respect of each taxable year, a certificate (a “Tax Certificate”), signed by the
Chief Executive Officer or the Chief Financial Officer of the Borrower, stating
that the common parent of the affiliated group (within the meaning of
Section 1504(a)(1) of the Internal Revenue Code) of which the Borrower is a
member has paid to the Internal Revenue Service or other taxing authority, the
full amount that such affiliated group is required to pay in respect of Federal
income tax for such year and have not paid amounts in respect of taxes (Federal,
state, local or foreign) in excess of the amount they are required to pay in
respect of such taxable year.

(k) ERISA. (i) ERISA Events and ERISA Reports. (A) Promptly and in any event
within 5 Business Days after any Loan Party or any ERISA Affiliate knows or
reasonably should know that any ERISA Event has occurred, a statement of the
Chief Financial Officer of the Borrower describing such ERISA Event and the
action, if any, that such Loan Party or such ERISA Affiliate has taken and
proposes to take with respect thereto and (B) on the date any records, documents
or other information must be furnished to the PBGC with respect to any Plan
pursuant to Section 4010 of ERISA, a copy of such records, documents and
information.

(ii) Plan Terminations. Promptly and in any event within two Business Days after
receipt thereof by any Loan Party or any ERISA Affiliate, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan.

(iii) Plan Annual Reports. Promptly and in any event within 30 days after the
filing thereof with the Internal Revenue Service, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Plan subject to Title IV of ERISA.

(iv) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or

 

77



--------------------------------------------------------------------------------

that may be incurred, by such Loan Party or any ERISA Affiliate in connection
with any event described in clause (A) or (B).

(l) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any property described in the Mortgages to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law that would interfere with the use of such property
for its current purposes.

(m) Real Property. As soon as available and in any event within 30 days after
the end of each Fiscal Year, a report supplementing Schedules 4.01(w),
4.01(x)(i) and 4.01(x)(ii) hereto, including an identification of all owned and
leased real property disposed of by the Borrower or any of its Subsidiaries
during such Fiscal Year, a list and description (including the street address,
county or other relevant jurisdiction, state, record owner, book value thereof
and, in the case of leases of property, lessor, lessee, expiration date and
annual rental cost thereof) of all real property acquired or leased during such
Fiscal Year meeting the thresholds set forth in this Agreement for inclusion on
such Schedules and a description of such other changes in the information
included in such Schedules as may be necessary for such Schedules to be accurate
and complete.

(n) Insurance. As soon as available and in any event within 30 days after the
end of each Fiscal Year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for the Borrower and its Subsidiaries and
containing such additional information as any Agent, or any Lender Party through
the Administrative Agent, may reasonably specify.

(o) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as any Agent, or any Lender Party
through the Administrative Agent, may from time to time reasonably request.

SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:

(a) Leverage Ratio. Maintain at the end of each fiscal quarter a Leverage Ratio
of not more than the amount set forth below for each period set forth below:

 

Quarter Ending

   Ratio

September 30, 2005 to September 30, 2006

   5.75:1

December 31, 2006 to September 30, 2007

   5.50:1

December 31, 2007 to September 30, 2008

   5.00:1

December 31, 2008 and thereafter

   4.75:1

 

78



--------------------------------------------------------------------------------

(b) Interest Coverage Ratio. Maintain at the end of each fiscal quarter an
Interest Coverage Ratio of not less than the amount set forth below for each
period set forth below:

 

Quarter Ending

   Ratio

March 31, 2005 to September 30, 2006

   2.00:1

December 31, 2006 to September 30, 2007

   2.25:1

December 31, 2007 and thereafter

   2.50:1

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) the Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within three
Business Days after the same shall become due and payable; or

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; or

(c) (i) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.14, 5.01(e), 5.02, 5.03(b), (c) or (d) or 5.04
or (ii) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(p) if such failure shall remain unremedied
for 5 days after the earlier of the date on which (x) any Responsible Officer of
a Loan Party becomes aware of such failure or (y) written notice thereof shall
have been given to the Borrower by any Agent or any Lender Party; or

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) any Responsible Officer of a Loan Party becomes aware of such
failure or (ii) written notice thereof shall have been given to the Borrower by
any Agent or any Lender Party; or

(e) any Loan Party or any of its Subsidiaries shall fail to pay any principal
of, or any premium or interest on any Debt of such Loan Party or such Subsidiary
(as the case may be) that is outstanding in a principal amount (or, in the case
of any Hedge Agreement, an Agreement Value) of at least $10,000,000 either
individually or in the aggregate for all such Loan Parties and Subsidiaries (but
excluding Debt outstanding hereunder), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt or otherwise to cause, or to permit the holder thereof
to cause, such Debt to mature; or any such

 

79



--------------------------------------------------------------------------------

Debt shall be declared to be due and payable or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

(f) any Loan Party or any of its Subsidiaries (other than the Immaterial
Subsidiaries) shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against any Loan Party or any of its Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it) that is being diligently
contested by it in good faith, either such proceeding shall remain undismissed
or unstayed for a period of 60 days or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or any substantial part of its property) shall occur; or any
Loan Party or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subsection (f); or

(g) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $10,000,000 shall be rendered against any Loan
Party or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided, however, that any such judgment or order shall not give
rise to an Event of Default under this Section 6.01(g) if and for so long as
(A) the amount of such judgment or order is covered by a valid and binding
policy of insurance between the defendant and the insurer, which shall be rated
at least “A” by A.M. Best Company, covering full payment thereof and (B) such
insurer has been notified, and has not disputed the claim made for payment, of
the amount of such judgment or order; or

(h) any material provision of any Loan Document after delivery thereof pursuant
to Section 3.01 or 5.01(j) shall for any reason cease to be valid and binding on
or enforceable against any Loan Party party to it, or any such Loan Party shall
so state in writing; or

(i) any Collateral Document after delivery thereof pursuant to Section 3.01 or
5.01(j) shall for any reason (other than pursuant to the terms thereof) cease to
create a valid and perfected first priority (subject to Permitted Liens) lien on
and security interest in the Collateral covered thereby (or any Loan Party shall
so assert in writing the invalidity or unenforceability thereof); or

(j) a Change of Control shall occur; or

(k) any ERISA Event shall have occurred with respect to a Plan and is not
corrected within 30 days of the occurrence of such ERISA Event and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds an amount which could reasonably be expected to result in a
Material Adverse Effect; or

 

80



--------------------------------------------------------------------------------

(l) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $10,000,000 or requires payments exceeding $2,500,000 per
annum; or

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $10,000,000; or

(n) an “Event of Default” (as defined in any Mortgage) shall have occurred and
be continuing;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by the Issuing Bank
or a Revolving Credit Lender pursuant to Section 2.03(c) and Swing Line Advances
by a Revolving Credit Lender pursuant to Section 2.02(b)) and of the Issuing
Bank to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon the Advances,
all such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided, however, that in
the event of an actual or deemed entry of an order for relief with respect to
the Borrower under the Federal Bankruptcy Code, (x) the Commitments of each
Lender Party and the obligation of each Lender Party to make Advances (other
than Letter of Credit Advances by the Issuing Bank or a Revolving Credit Lender
pursuant to Section 2.03(c) and Swing Line Advances by a Revolving Credit Lender
pursuant to Section 2.02(b)) and of the Issuing Bank to issue Letters of Credit
shall automatically be terminated and (y) the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Collateral Agent on behalf of the Lender Parties in same day funds at the
Collateral Agent’s Office, for deposit in the L/C Cash Collateral Account, an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding; provided, however, that in the event of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Law,
the Borrower will pay to the Collateral Agent on behalf of the Lender Parties in
same day funds at the Collateral Agent’s Office, for deposit in the L/C Cash
Collateral Account, an amount equal to the aggregate Available Amount of all
Letters of Credit then outstanding, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower. If
at any time the Administrative Agent or the

 

81



--------------------------------------------------------------------------------

Collateral Agent determines that any funds held in the L/C Collateral Account
are subject to any right or claim of any Person other than the Agents and the
Lender Parties or that the total amount of such funds is less than the aggregate
Available Amount of all Letters of Credit, the Borrower will, forthwith upon
demand by the Administrative Agent or the Collateral Agent, pay to the
Collateral Agent, as additional funds to be deposited and held in the L/C
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Collateral Account that the Administrative Agent or the Collateral Agent, as
the case may be, determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit in the
L/C Collateral Account, such funds shall be applied to reimburse the Issuing
Bank or Revolving Credit Lenders, as applicable, to the extent permitted by
applicable law.

ARTICLE VII

THE AGENTS

SECTION 7.01. Authorization and Action. (a) Each Lender Party (in its capacities
as a Lender, the Swing Line Bank (if applicable), the Issuing Bank (if
applicable) and on behalf of itself and its Affiliates as potential Hedge Banks)
hereby appoints and authorizes each Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement and the
other Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of the Advances), no
Agent shall be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lender Parties and all holders
of Notes; provided, however, that no Agent shall be required to take any action
that exposes such Agent to personal liability or that is contrary to this
Agreement or applicable law. Each Agent agrees to give to each Lender Party
prompt notice of each notice given to it by the Borrower pursuant to the terms
of this Agreement.

(b) In furtherance of the foregoing, each Lender Party (in its capacities as a
Lender, the Swing Line Bank (if applicable), the Issuing Bank (if applicable)
and on behalf of itself and its Affiliates as potential Hedge Banks) hereby
appoints and authorizes the Collateral Agent to act as the agent of such Lender
Party for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any
Supplemental Collateral Agents appointed by the Collateral Agent pursuant to
Section 7.01(c) for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights or remedies thereunder at the direction of the Collateral
Agent), shall be entitled to the benefits of this Article VII (including,
without limitation, Section 7.05 as though such Supplemental Collateral Agents
were an “Agent” under the Loan Documents) as if set forth in full herein with
respect thereto.

(c) Any Agent may execute any of its duties under this Agreement or any other
Loan Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder at the direction of the Collateral
Agent) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Collateral Agent may also from time to
time, when the Collateral Agent deems it to be necessary or desirable, appoint
one or more trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Supplemental Collateral Agent”) with respect to all
or any part of the Collateral; provided, however, that no such Supplemental
Collateral Agent shall be authorized to take any

 

82



--------------------------------------------------------------------------------

action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Collateral Agent. Should any instrument in writing
from the Borrower or any other Loan Party be required by any Supplemental
Collateral Agent so appointed by the Collateral Agent to more fully or certainly
vest in and confirm to such Supplemental Collateral Agent such rights, powers,
privileges and duties, the Borrower shall, or shall cause such Loan Party to,
execute, acknowledge and deliver any and all such instruments promptly upon
request by the Collateral Agent. If any Supplemental Collateral Agent, or
successor thereto, shall die, become incapable of acting, resign or be removed,
all rights, powers, privileges and duties of such Supplemental Collateral Agent,
to the extent permitted by law, shall automatically vest in and be exercised by
the Collateral Agent until the appointment of a new Supplemental Collateral
Agent. No Agent shall be responsible for the negligence or misconduct of any
agent, attorney-in-fact or Supplemental Collateral Agent that it selects in
accordance with the foregoing provisions of this Section 7.01(c) in the absence
of such Agent’s gross negligence or willful misconduct.

SECTION 7.02. Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent:
(a) may treat the payee of any Note as the holder thereof until, in the case of
the Administrative Agent, the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, or, in the case of any
other Agent, such Agent has received notice from the Administrative Agent that
it has received and accepted such Assignment and Acceptance, in each case as
provided in Section 9.07; (b) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender Party and shall
not be responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any Default under the Loan Documents or to inspect the property
(including the books and records) of any Loan Party; (e) shall not be
responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (f) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram, telecopy or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

SECTION 7.03. MS and Affiliates. With respect to its Commitments, the Advances
made by it and the Notes issued to it, MS shall have the same rights and powers
under the Loan Documents as any other Lender Party and may exercise the same as
though it were not an Agent; and the term “Lender Party” or “Lender Parties”
shall, unless otherwise expressly indicated, include MS in its individual
capacity. MS and its affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, any Loan Party, any of its
Subsidiaries and any Person that may do business with or own securities of any
Loan Party or any such Subsidiary, all as if MS were not an Agent and without
any duty to account therefor to the Lender Parties. No Agent shall have any duty
to disclose any information obtained or received by it or any of its Affiliates
relating to any Loan Party or any of its Subsidiaries to the extent such
information was obtained or received in any capacity other than as such Agent.

 

83



--------------------------------------------------------------------------------

SECTION 7.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon any Agent or any other Lender
Party and based on the financial statements referred to in Section 4.01 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender Party
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender Party and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement.

SECTION 7.05. Indemnification. (a) Each Lender Party severally agrees to
indemnify each Agent (to the extent not promptly reimbursed by the Borrower)
from and against such Lender Party’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against such
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by such Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender Party agrees to reimburse each Agent promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under
Section 9.04, to the extent that such Agent is not promptly reimbursed for such
costs and expenses by the Borrower. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.

(b) Each Revolving Credit Lender severally agrees to indemnify the Issuing Bank
(to the extent not promptly reimbursed by the Borrower) from and against such
Revolving Credit Lender’s ratable share (determined as provided below) of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Issuing
Bank in any way relating to or arising out of the Loan Documents or any action
taken or omitted by the Issuing Bank under the Loan Documents; provided,
however, that no Revolving Credit Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Issuing Bank’s gross
negligence or willful misconduct as found in a final, non-appealable judgment by
a court of competent jurisdiction. Without limitation of the foregoing, each
Revolving Credit Lender agrees to reimburse the Issuing Bank promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under
Section 9.04, to the extent that the Issuing Bank is not promptly reimbursed for
such costs and expenses by the Borrower.

(c) For purposes of this Section 7.05, the Lender Parties’ respective ratable
shares of any amount shall be determined, at any time, according to the sum of
(i) the aggregate principal amount of the Advances outstanding at such time and
owing to the respective Lender Parties, (ii) their respective Pro Rata Shares of
the aggregate Available Amount of all Letters of Credit outstanding at such
time, (iii) the aggregate unused portions of their respective Term B-1
Commitments at such time and (iv) their respective Unused Revolving Credit
Commitments at such time; provided that the aggregate principal amount of Swing
Line Advances owing to the Swing Line Bank and of Letter of Credit Advances
owing to the Issuing Bank shall be considered to be owed to the Revolving Credit
Lenders ratably in accordance with their respective Revolving Credit
Commitments. The failure of any Lender Party to reimburse any Agent or the
Issuing Bank, as the case may be, promptly upon demand for its ratable share of
any amount required to be paid by the Lender Parties to such Agent or the
Issuing Bank, as the case may be, as

 

84



--------------------------------------------------------------------------------

provided herein shall not relieve any other Lender Party of its obligation
hereunder to reimburse such Agent or the Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender Party shall be responsible for
the failure of any other Lender Party to reimburse such Agent or the Issuing
Bank, as the case may be, for such other Lender Party’s ratable share of such
amount. Without prejudice to the survival of any other agreement of any Lender
Party hereunder, the agreement and obligations of each Lender Party contained in
this Section 7.05 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the other Loan Documents.

SECTION 7.06. Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Lender Parties and the Borrower. Upon any such
resignation, the Required Lenders shall have the right (subject to the
Borrower’s approval at any time when no Event of Default has occurred and is
continuing) to appoint a successor Agent. If no successor Agent shall have been
so appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving of notice of resignation, then
the retiring Agent may (subject to the Borrower’s approval at any time when no
Event of Default has occurred and is continuing), on behalf of the Lender
Parties, appoint a successor Agent, which shall be a commercial bank or
financial institution organized under the laws of the United States or of any
State thereof and having a combined capital and surplus of at least
$250,000,000. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent and, in the case of a successor Collateral Agent, upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents. If (x) the
Administrative Agent resigns due to its determination, in its sole discretion,
that being the Administrative Agent poses a conflict of interest for it, then
immediately after written notice is given of the retiring Agent’s resignation
under this Section 7.06 or (y) otherwise, within 45 days after written notice is
given of the retiring Agent’s resignation under this Section 7.06 no successor
Agent shall have been appointed and shall have accepted such appointment, then
on such 45th day: without any consent by or any further notice to any Person
(a) the retiring Agent’s resignation shall become effective, (b) the retiring
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents and (c) the Required Lenders shall thereafter perform all duties
of the retiring Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Agent as provided above. After any retiring
Agent’s resignation hereunder as Agent shall have become effective, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

ARTICLE VIII

GUARANTY

SECTION 8.01. Guaranty; Limitation of Liability. (a) Each Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Loan Party now or hereafter existing under or in respect of the
Loan Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or any other Secured Party in enforcing any rights under
this Guaranty or any other

 

85



--------------------------------------------------------------------------------

Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Secured
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Subsidiary
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of each Subsidiary
Guarantor hereunder. To effectuate the foregoing intention, the Administrative
Agent, the other Secured Parties and the Guarantors hereby irrevocably agree
that the Obligations of each Subsidiary Guarantor under this Guaranty at any
time shall be limited to the maximum amount as will result in the Obligations of
such Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law and Section 8.01(b), such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Secured Parties under or in respect of the Loan Documents.

SECTION 8.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of

 

86



--------------------------------------------------------------------------------

any Collateral or any other collateral for all or any of the Guaranteed
Obligations or any other Obligations of any Loan Party under the Loan Documents
or any other assets of any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(g) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

SECTION 8.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

(d) Each Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable law.

 

87



--------------------------------------------------------------------------------

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 8.02 and this Section 8.03
are knowingly made in contemplation of such benefits.

SECTION 8.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit and all
Secured Hedge Agreements shall have expired or been terminated and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the
Termination Date and (c) the latest date of expiration or termination of all
Letters of Credit and all Secured Hedge Agreements, such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash, (iii) the
Termination Date shall have occurred and (iv) all Letters of Credit and all
Secured Hedge Agreements shall have expired or been terminated, the Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

SECTION 8.05. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit G hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Subsidiary Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (b) each reference herein to “ this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the “Guaranty”, “thereunder”, “thereof” or words
of like import referring to this Guaranty, shall mean and be a reference to this
Guaranty as supplemented by such Guaranty Supplement.

 

88



--------------------------------------------------------------------------------

SECTION 8.06. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 8.06:

(a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), however, unless the Required
Lenders otherwise agree, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and if such Guarantor fails to do so, to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, Subordinated Obligations and (B) to pay any amounts received on
such obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all Post Petition Interest).

SECTION 8.07. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the Termination Date and (iii) the
latest date of expiration or termination of all Letters of Credit and all
Secured Hedge Agreements, (b) be binding upon the Guarantor, its successors and
assigns and (c) inure to the benefit of and be enforceable by the Secured
Parties and their successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Secured
Party may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, the Advances owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Secured Party herein or
otherwise, in each case as and to the extent provided in

 

89



--------------------------------------------------------------------------------

Section 9.07. No Guarantor shall have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Secured Parties.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes or any other Loan Document (other than any Secured Hedge
Agreement), nor consent to any departure by any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing and signed (or, in
the case of the Collateral Documents, consented to) by the Required Lenders and,
in the case of an amendment, by the Borrower, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that (a) no amendment, waiver or consent
shall, unless in writing and signed by all of the Lender Parties (other than any
Lender Party that is, at such time, a Defaulting Lender), do any of the
following at any time:

(i) waive any of the conditions specified in Section 3.01 or, in the case of the
Restatement Extension of Credit, Section 3.02,

(ii) change the number of Lenders or the percentage of (x) the Commitments,
(y) the aggregate unpaid principal amount of the Advances or (z) the aggregate
Available Amount of outstanding Letters of Credit that, in each case, shall be
required for the Lenders or any of them to take any action hereunder,

(iii) other than in connection with a transaction specifically permitted hereby,
release one or more Guarantors (or otherwise limit such Guarantors’ liability
with respect to the Obligations owing to the Agents and the Lender Parties under
the Guaranties) if such release or limitation is in respect of all or
substantially all of the value of the Guaranties to the Lender Parties,

(iv) release all or substantially all of the Collateral in any transaction or
series of related transactions,

(v) amend this Section 9.01, or the definition of “Required Lenders”,

and (b) no amendment, waiver or consent shall, unless in writing and signed by
the Required Lenders and each Lender specified below for such amendment, waiver
or consent:

(i) increase the Commitments of a Lender Party without the consent of such
Lender Party;

(ii) reduce or forgive the principal of, or stated rate of interest on, the
Advances owed to a Lender Party or any fees or other amounts stated to be
payable hereunder or under the other Loan Documents to such Lender Party without
the consent of such Lender Party;

(iii) postpone any date scheduled for any payment of principal (including any
Termination Date) of, or interest on, the Advances pursuant to Section 2.04 or
2.07 or any date fixed for any payment of fees hereunder to a Lender Party
without the consent of such Lender Party;

 

90



--------------------------------------------------------------------------------

(iv) change the order of application of payments set forth in Section 2.11(f);
or

(v) change the order of application of any reduction in the Commitments or any
prepayment of Advances among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.05(b) or 2.06(b), respectively,
in any manner that materially adversely affects the Lenders under one Facility
without the consent of holders of a majority of the Commitments or Advances
outstanding under such Facility;

provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Bank or the Issuing Bank, as the case may be, in
addition to the Lenders required above to take such action, affect the rights or
obligations of the Swing Line Bank or of the Issuing Bank, as the case may be,
under this Agreement; and provided further that no amendment, waiver or consent
shall, unless in writing and signed by an Agent in addition to the Lenders
required above to take such action, affect the rights or duties of such Agent
under this Agreement or the other Loan Documents; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by each
applicable Hedge Bank, in addition to the Lenders required above to take such
action, affect the rights or obligations of such Hedge Bank under this Agreement
or any other Loan Document.

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telegraphic, telecopy or
e-mail communication) and mailed, telegraphed, telecopied, telexed or delivered,
or (y) as and to the extent set forth in Section 9.02(b) and in the proviso to
this Section 9.02(a), in an electronic medium and as delivered as set forth in
Section 9.02(b) if to the Borrower, at its address at 401 Spring Lane, Suite
300, Post Office Box 1990, Waynesboro, VA 22980, Attention: Chief Financial
Officer; if to any Initial Lender Party, at its Domestic Lending Office
specified opposite its name on Schedule I hereto; if to any other Lender Party,
at its Domestic Lending Office specified in the Assignment and Acceptance
pursuant to which it became a Lender Party; if to the Collateral Agent, at its
address at 1633 Broadway, 25th Floor, New York, NY 10019, Attention: James
Morgan/Larry Benison, E-mail Address:
james.morgan@morganstanley.com/larry.benison@morganstanley.com; and if to the
Administrative Agent, at its address at 1633 Broadway, 25th Floor, New York, NY
10019, Attention: James Morgan/Larry Benison, E-mail Address:
james.morgan@morganstanley.com/larry.benison@morganstanley.com; or, as to any
party, at such other address as shall be designated by such party in a written
notice to the other parties; provided, however, that materials and information
described in Section 9.02(b) shall be delivered to the Administrative Agent in
accordance with the provisions thereof or as otherwise specified to the Borrower
by the Administrative Agent. All such notices and other communications shall,
when mailed, telegraphed, telecopied, telexed or E-mailed, be effective when
deposited in the mails, delivered to the telegraph company, transmitted by
telecopier or confirmed by telex answerback, respectively, except that notices
and communications to any Agent pursuant to Article II, III or VII shall not be
effective until received by such Agent. Delivery by telecopier of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Agreement or the Notes or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under the Credit Agreement prior to the
scheduled date therefor, (iii) provides notice of any default or event of
default under the Credit Agreement or (iv) is

 

91



--------------------------------------------------------------------------------

required to be delivered to satisfy any condition precedent to the effectiveness
of the Credit Agreement and/or any borrowing or other extension of credit
thereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to an
electronic address specified by the Administrative Agent to the Borrower. In
addition, the Borrower agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in the Loan Documents but only to
the extent requested by the Administrative Agent. The Borrower further agrees
that the Administrative Agent may make the Communications available to the
Lenders by posting the Communications on Intralinks or a substantially similar
electronic transmission system (the “Platform”).

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender Party agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender Party for purposes of the Loan Documents. Each Lender Party
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender Party’s e-mail address to which
the foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address. Nothing herein shall
prejudice the right of the Administrative Agent or any Lender Party to give any
notice or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender Party or
any Agent to exercise, and no delay in exercising, any right hereunder or under
any Note or any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

92



--------------------------------------------------------------------------------

SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay on demand
(i) all out-of-pocket costs and expenses of each Agent incurred in good faith in
connection with the preparation, execution, delivery, administration,
modification and amendment of, or any consent or waiver under, the Loan
Documents (including, without limitation, (A) all due diligence, collateral
review, syndication, transportation, computer, duplication, appraisal, audit,
insurance, consultant, search, filing and recording fees and expenses and
(B) the reasonable fees and expenses of counsel for each Agent with respect
thereto, with respect to advising such Agent as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto) and (ii) all
out-of-pocket costs and expenses of each Agent and each Lender Party in
connection with the enforcement of the Loan Documents, whether in any action,
suit or litigation, or any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent and each
Lender Party with respect thereto).

(b) The Borrower agrees to indemnify, defend and save and hold harmless each
Agent, each Lender Party and each of their Affiliates and their respective
officers, directors, trustees, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on written demand, any and
all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances or the Letters of Credit, the Transaction
Documents or any of the transactions contemplated thereby or (ii) the actual or
alleged presence of Hazardous Materials on any property of any Loan Party or any
of its Subsidiaries or any Environmental Action relating in any way to any Loan
Party or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
Transaction is consummated. The Borrower also agrees not to assert any claim
against any Agent, any Lender Party or any of their Affiliates, or any of their
respective officers, directors, employees, agents and advisors, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Transaction Documents or
any of the transactions contemplated by the Transaction Documents.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Advances pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender Party other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by the Borrower pursuant to Section 9.07(a), or if the Borrower fails to
make any payment or prepayment of an Advance for which a notice of prepayment
has been given or that is otherwise required to be made, whether pursuant to
Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall, upon demand by such
Lender Party (with a copy of such demand to the Administrative Agent), pay

 

93



--------------------------------------------------------------------------------

to the Administrative Agent for the account of such Lender Party any amounts
required to compensate such Lender Party for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.10 and 2.12 and this Section 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrower against
any and all of the Obligations of the Borrower now or hereafter existing under
the Loan Documents, irrespective of whether such Agent or such Lender Party
shall have made any demand under this Agreement or the other Loan Documents and
although such Obligations may be unmatured. Each Agent and each Lender Party
agrees promptly to notify the Borrower after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Agent and each
Lender Party and their respective Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Agent, such Lender Party and their respective Affiliates may
have.

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, the Administrative Agent and the
Administrative Agent shall have been notified by each Initial Lender that such
Initial Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender Party and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of each Lender Party.

SECTION 9.07. Assignments and Participations. (a) Each Lender may assign and, so
long as no Event of Default shall have occurred and be continuing, if demanded
by the Borrower (following a demand by such Lender pursuant to Section 2.10 or
2.12) upon at least five Business Days’ notice to such Lender and the
Administrative Agent, will assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations under and in respect of any or all Facilities,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of
any Lender or an assignment of all of a Lender’s rights and obligations under
this

 

94



--------------------------------------------------------------------------------

Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the effective
date (or the trade date if so selected by the assignor and assignee) of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $1,000,000 (or such lesser amount as shall be approved by the
Administrative Agent and, so long as no Default shall have occurred and be
continuing at the time of effectiveness of such assignment, the Borrower),
(iii) each such assignment shall be to an Eligible Assignee, (iv) each such
assignment made as a result of a demand by the Borrower pursuant to this
Section 9.07(a) shall be arranged by the Borrower after consultation with the
Administrative Agent and shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement, (v) no Lender shall be
obligated to make any such assignment as a result of a demand by the Borrower
pursuant to this Section 9.07(a) unless and until such Lender shall have
received one or more payments from either the Borrower or one or more Eligible
Assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement, and (vi) the parties to
each such assignment shall execute and deliver to the Administrative Agent, for
its acceptance and recording in the Register, an Assignment and Acceptance,
together with any Note or Notes (if any) subject to such assignment.

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party to this Agreement and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.10, 2.12 and 9.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of an assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto).

(c) By executing and delivering an Assignment and Acceptance, each assigning
Lender Party thereunder and each assignee thereunder confirm to and agree with
each other and the other parties thereto and hereto as follows: (i) other than
as provided in such Assignment and Acceptance, such assigning Lender Party makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon any Agent, such assigning Lender Party or any other Lender Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms hereof and
thereof,

 

95



--------------------------------------------------------------------------------

together with such powers and discretion as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender or Issuing Bank, as the case may be.

(d) The Administrative Agent, acting for this purpose (but only for this
purpose) as the agent of the Borrower, shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lender Parties and the Commitment under each Facility of, and principal
amount of the Advances owing under each Facility to, each Lender Party from time
to time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agents
and the Lender Parties shall treat each Person whose name is recorded in the
Register as a Lender Party hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Agent or any
Lender Party at any reasonable time and from time to time upon reasonable prior
notice.

(e) Upon the Administrative Agent’s receipt of an Assignment and Acceptance
executed by an assigning Lender Party and an assignee, together with any Note or
Notes (if any) subject to such assignment, the Administrative Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower and each other Agent. Upon request by the assignee, the
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes (if any) (which shall be
marked “Amended and Restated”) an amended and restated Note payable to the order
of such assignee in an amount equal to the Commitment assumed by such assignee
under each Facility pursuant to such Assignment and Acceptance. Upon request by
the assigning Lender, if such assigning Lender had a Note or Notes prior to such
assignment and has retained a Commitment hereunder, the Borrower, at its own
expense, shall execute and deliver to such assigning Lender, an amended and
restated Note payable to the order of such assigning Lender in an amount equal
to the Commitment retained by such assigning Lender hereunder. Such amended and
restated Note or Notes shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of Exhibit A-1 or
A-2 hereto, as the case may be.

(f) (i) The Issuing Bank may assign to an Eligible Assignee all of its rights
and obligations under the undrawn portion of its Letter of Credit Commitment at
any time; provided, however, that (i) each such assignment shall be to an
Eligible Assignee and (ii) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance.

(ii) The Swing Line Bank may assign to an Eligible Assignee all of its rights
and obligations under the undrawn portion of its Swing Line Commitment at any
time; provided, however, that (i) each such assignment shall be to an Eligible
Assignee and (ii) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance.

(g) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and the Note or Notes (if
any) held by it); provided, however, that (i) such Lender Party’s obligations
under this Agreement (including, without limitation, its Commitments) shall
remain unchanged, (ii) such Lender Party shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
Party shall remain the holder of any such Note for all purposes of this

 

96



--------------------------------------------------------------------------------

Agreement, (iv) the Borrower, the Agents and the other Lender Parties shall
continue to deal solely and directly with such Lender Party in connection with
such Lender Party’s rights and obligations under this Agreement and (v) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Advances or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, postpone any date fixed for any payment of principal of,
or interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or release all or
substantially all of the Collateral or the value of the Guaranties.

(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
Party.

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and the Note or Notes (if any) held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

(j) Notwithstanding anything to the contrary contained herein, any Lender that
is a fund that invests in bank loans may, without the consent of the Borrower or
the Administrative Agent, create a security interest in all or any portion of
the Advances owing to it and the Note or Notes held by it to the trustee for
holders of obligations owed, or securities issued, by such fund as security for
such obligations or securities, provided, that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 9.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(k) Notwithstanding anything to the contrary contained herein, any Lender Party
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Advance that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement, provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Advance, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender Party would be liable, (ii) no SPC shall
be entitled to the benefits of Sections 2.10 and 2.12 (or any other increased
costs protection provision) and (iii) the Granting Bank shall for all purposes,
including, without limitation, the approval of any amendment or waiver of any
provision of any Loan Document, remain the Lender Party of record hereunder. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior Debt of any SPC, it will not institute against, or join

 

97



--------------------------------------------------------------------------------

any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained in this Agreement, any SPC may (i) with notice to, but
without prior consent of, the Borrower and the Administrative Agent and without
paying any processing fee therefor, assign all or any portion of its interest in
any Advance to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Advances to any rating agency,
commercial paper dealer or provider of any surety or guarantee or credit or
liquidity enhancement to such SPC. This subsection (k) may not be amended
without the prior written consent of each Granting Lender, all or any part of
whose Advances are being funded by the SPC at the time of such amendment.

SECTION 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
telecopier of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.

SECTION 9.09. No Liability of the Issuing Bank. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither the Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by the Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against the Issuing Bank, and the Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) the Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) the Issuing Bank’s willful failure to make lawful payment under a
Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

SECTION 9.10. Confidentiality. Neither any Agent nor any Lender Party shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to such Agent’s or such Lender Party’s Affiliates and
their officers, directors, employees, agents and advisors and to actual or
prospective Eligible Assignees and participants, and then only on a confidential
basis, (b) as required by any law, rule or regulation or judicial process,
(c) as requested or required by any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
similar organization or quasi-regulatory authority) regulating such Lender
Party, (d) to any rating agency when required by it, provided that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Loan Parties
received by it from such Lender Party, (e) in connection with any litigation or
proceeding to which such Agent or such Lender Party or any of its Affiliates may
be a party or (f) in connection with the exercise of any right or remedy under
this Agreement or any other Loan Document.

 

98



--------------------------------------------------------------------------------

SECTION 9.11. Release of Collateral, Etc. Upon the sale, lease, transfer or
other disposition of any item of Collateral of any Loan Party (including,
without limitation, as a result of the sale, in accordance with the terms of the
Loan Documents, of the Loan Party that owns such Collateral) in accordance with
the terms of the Loan Documents, the Collateral Agent will, at the Borrower’s
expense, execute and deliver to such Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
in accordance with the terms of the Loan Documents. The Administrative Agent on
behalf of the Lender Parties will release any Guarantor from its obligations
under the Guaranty if such Guarantor ceases to be a Subsidiary of the Borrower
as a result of a transaction permitted under this Agreement and will, at the
Borrower’s expense, execute and deliver to such Guarantor such documents as such
Guarantor may reasonably request to evidence such release.

SECTION 9.12. Affirmation of Subsidiary Guarantors. Each Subsidiary Guarantor
hereby consents to the Restatement, and hereby confirms and agrees that the
obligations of such Subsidiary Guarantor contained in Article VIII of the
Restatement and in any other Loan Documents to which it is a party are, and
shall remain, in full force and effect and are hereby ratified and confirmed in
all respects. Without limiting the generality of the foregoing, the Collateral
Documents to which such Subsidiary Guarantor is a party and all of the
Collateral described therein do, and shall continue to secure, payment of all of
the Secured Obligations (in each case, as defined therein).

SECTION 9.13. Patriot Act Notice. Each Lender Party and each Agent (for itself
and not on behalf of any Lender Party) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender Party or such Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act. The Borrower shall, and shall cause
each of its Subsidiaries to, provide to the extent commercially reasonable, such
information and take such actions as are reasonably requested by any Agents or
any Lender Party in order to assist the Agents and the Lender Parties in
maintaining compliance with the Patriot Act.

SECTION 9.14. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

99



--------------------------------------------------------------------------------

SECTION 9.15. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.16. No Novation. Nothing herein contained shall be construed as a
discharge, extinguishment or novation of the outstanding Secured Obligations of
the Loan Parties under the Original Credit Agreement, including the Revolving
Credit Borrowings and the Existing Term B Loans, which shall remain outstanding
under this Agreement after the Restatement Effective Date as “Revolving Credit
Borrowings” and “Term B-1 Loans”, respectively. This Agreement shall not in any
way release or impair the rights, duties, Secured Obligations or Liens created
pursuant to the Original Credit Agreement or any other Loan Document or affect
the relative priorities thereof, in each case to the extent in force and effect
thereunder as of the Restatement Effective Date and except as modified hereby or
by documents, instruments and agreement executed and delivered in connection
herewith, and all of such rights, duties, Secured Obligations and Liens are
assumed, ratified and affirmed by Borrower and each Subsidiary Guarantor.

[Remainder of Page Intentionally Left Blank]

 

100



--------------------------------------------------------------------------------

SECTION 9.17. Waiver of Jury Trial. Each of the Borrower, the Agents and the
Lender Parties irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to any of the Loan Documents, the Advances, the
Letters of Credit or the actions of any Agent or any Lender Party in the
negotiation, administration, performance or enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

NTELOS INC., as Borrower

By

 

/s/ James S. Quarforth

 

Name:

 

James S. Quarforth

 

Title:

 

Chief Executive Officer

NTELOS CABLE INC.

NTELOS CABLE OF VIRGINIA INC.

NTELOS COMMUNICATIONS SERVICES INC.

NTELOS CORNERSTONE INC.

NTELOS LICENSES INC.

NTELOS NETACCESS INC.

NTELOS NET LLC

NTELOS NETWORK INC.

NTELOS OF WEST VIRGINIA INC.

NTELOS PCS INC.

NTELOS PCS NORTH INC.

NTELOS COMMUNICATIONS INC.

NTELOS MEDIA INC.

ROANOKE & BOTETOURT NETWORK LLC

NA COMMUNICATIONS, INC.

R&B CABLE, INC.

R&B COMMUNICATIONS, INC.

R&B NETWORK, INC.

RICHMOND 20MHZ, LLC

THE BEEPER COMPANY

VIRGINIA TELECOMMUNICATIONS PARTNERSHIP

VIRGINIA RSA 6 LLC

VIRGINIA PCS ALLIANCE, L.C.

WEST VIRGINIA PCS ALLIANCE, L.C., as Guarantors

By

 

/s/ James S. Quarforth

 

Name:

 

James S. Quarforth

 

Title:

 

Chief Executive Officer

 

101



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, Initial Swing Line
Bank, Initial Issuing Bank and Lender

By

 

/s/ Eugene F. Martin

 

Name:

 

Eugene F. Martin

 

Title:

 

Vice President

   

Morgan Stanley Senior Funding Inc.

MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent

By

 

/s/ Eugene F. Martin

 

Name:

 

Eugene F. Martin

 

Title:

 

Managing Director

 

102